Exhibit 10.14

Execution Version

 

 

KARMAN TOPCO L.P.

 

 

EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

Dated as of September 7, 2020

THE PARTNERSHIP INTERESTS ISSUED PURSUANT TO THIS EIGHTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.

SUCH PARTNERSHIP INTERESTS ARE ALSO SUBJECT TO THE ADDITIONAL RESTRICTIONS ON
TRANSFER AND MANDATORY SALE PROVISIONS SET FORTH IN THIS AGREEMENT.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2  

1.1

   Definitions      2  

1.2

   Interpretative Matters      27  

ARTICLE II ORGANIZATIONAL MATTERS

     28  

2.1

   Formation of the Partnership      28  

2.2

   Effect of Partnership Agreement      29  

2.3

   Name      29  

2.4

   Powers; Purposes      29  

2.5

   Principal Office; Registered Office      29  

2.6

   Term      30  

2.7

   Foreign Qualification      30  

2.8

   Partnership Status      30  

ARTICLE III ADMISSION OF MEMBERS; CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

     30  

3.1

   Capitalization      30  

3.2

   Admission of Partners; Additional Partners      35  

3.3

   Capital Accounts      36  

3.4

   Negative Capital Accounts      36  

3.5

   No Withdrawal      37  

3.6

   Loans from Partners      37  

3.7

   No Right of Partition      37  

3.8

   Non-Certification of Units; Legend; Units Are Securities      37  

ARTICLE IV DISTRIBUTIONS

     37  

4.1

   Distributions      37  

4.2

   Successors      41  

4.3

   Distributions In-Kind      41  

4.4

   Tax Distributions      41  

4.5

   Right of Set-Off      42  

4.6

   Dissolution Transaction; Sales for Share Consideration; Post-IPO Sales.     
42  

ARTICLE V ALLOCATIONS

     43  

5.1

   Allocations      43  

5.2

   Special Allocations      44  

5.3

   Tax Allocations      45  

5.4

   Limited Partners’ Tax Reporting      46  

5.5

   Withholding, Indemnification and Reimbursement for Payments on Behalf of a
Limited Partner      46  

ARTICLE VI RIGHTS AND DUTIES OF PARTNERS

     47  

6.1

   Power and Authority of Partners      47  

6.2

   Voting Rights      47  

 

i



--------------------------------------------------------------------------------

6.3

   Liability of Limited Partners      47  

6.4

   Performance of Duties; Conflicts of Interest      48  

6.5

   Investment Representations of Limited Partners      48  

6.6

   Information Rights.      48  

ARTICLE VII MANAGEMENT OF THE PARTNERSHIP

     50  

7.1

   Management Authority      50  

7.2

   Management by Directors      50  

7.3

   Number; Tenure and Qualification; Directors; Observers      52  

7.4

   Quorum; and Manner of Acting      53  

7.5

   Place of Meetings      54  

7.6

   Annual and Regular Meetings      54  

7.7

   Special Meetings      54  

7.8

   Notice of Meetings; Waiver of Notice      54  

7.9

   Board Action Without a Meeting      55  

7.10

   Participation in Board Meetings by Conference Telephone      55  

7.11

   Resignation and Removal of Directors      55  

7.12

   Vacancies      55  

7.13

   Compensation      55  

7.14

   Officers      55  

7.15

   No Liability to Partnership or Limited Partners      55  

7.16

   Delegation of Authority      56  

7.17

   Performance of Duties; Liability of Directors and Officers; Opportunities.   
  56  

7.18

   Indemnification      57  

7.19

   Affiliate Transactions      60  

7.20

   Protective Provisions      61  

7.21

   No UBTI; Effectively Connected Income or Commercial Activity      62  

ARTICLE VIII TAX MATTERS

     62  

8.1

   Designation of Tax Matters Partner      62  

8.2

   Preparation of Tax Returns      62  

8.3

   Tax Elections      62  

8.4

   Tax Controversies      62  

8.5

   Tax Allocations      63  

8.6

   Fiscal Year; Taxable Year      64  

8.7

   Ordinary Income Offset      64  

ARTICLE IX TRANSFER OF UNITS; SUBSTITUTE MEMBERS

     64  

9.1

   Restrictions on Transfers      64  

9.2

   Call by the Partnership      65  

9.3

   Reserved      70  

9.4

   Tag Along Rights      70  

9.5

   Reserved      72  

9.6

   Distributions/Sales of Public Company Securities.      72  

9.7

   Preemptive Rights      75  

9.8

   Substituted Partner      77  

9.9

   Effect of Transfer      77  

 

ii



--------------------------------------------------------------------------------

9.10

   Additional Transfer Restrictions      77  

9.11

   Transfer Fees and Expenses      77  

9.12

   Effective Date of Transfers      77  

9.13

   Effect of Death or Incapacity      78  

9.14

   General Partner Consent      78  

9.15

   Structure of Public Offering; Partnership Sales      78  

ARTICLE X DISSOLUTION AND LIQUIDATION

     78  

10.1

   Dissolution      78  

10.2

   Liquidation and Termination      78  

10.3

   Complete Distribution      79  

10.4

   Cancellation of Certificate      79  

10.5

   Reasonable Time for Winding Up      80  

10.6

   Return of Capital      80  

10.7

   HSR Act      80  

10.8

   Termination      80  

ARTICLE XI CERTAIN AGREEMENTS

     80  

11.1

   Public Offering; Exchanges.      80  

11.2

   Books and Records      81  

11.3

   Reserved      81  

ARTICLE XII GENERAL PROVISIONS

     81  

12.1

   [Reserved]      81  

12.2

   Amendment      81  

12.3

   Remedies      82  

12.4

   Successors and Assigns      82  

12.5

   Severability      82  

12.6

   Counterparts      83  

12.7

   Applicable Law      83  

12.8

   Addresses and Notices      83  

12.9

   Creditors      83  

12.10

   Waiver      83  

12.11

   Further Action      84  

12.12

   Entire Agreement      84  

12.13

   Delivery by Facsimile or Email      84  

12.14

   Survival      84  

12.15

   Confidentiality      84  

12.16

   Reimbursement of Expenses      85  

 

 

iii



--------------------------------------------------------------------------------

EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

KARMAN TOPCO L.P.

This EIGHTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN
TOPCO L.P., a Delaware limited partnership (the “Partnership”), is entered into
on September 7, 2020, by and among Karman GP LLC, a Delaware limited liability
company, as the sole general partner (the “General Partner”), and those persons
and entities listed on the Schedule of Partners as limited partners (and those
limited partners subsequently admitted pursuant to the terms of this Agreement,
together with their permitted successors and assigns who are admitted as
Substituted Partners).

RECITALS:

WHEREAS, the term of the Partnership commenced on June 13, 2014, upon the filing
with the Secretary of State of the State of Delaware of the Certificate of
Limited Partnership and the adoption of the Limited Partnership Agreement, dated
as of June 13, 2014 (the “Original Agreement”);

WHEREAS, the partners under the Original Agreement amended and restated such
agreement in its entirety as of early on the Original Effective Date, again as
of later on the Original Effective Date and again on September 29, 2014, then
again on December 18, 2017 (the “Fourth A&R Agreement”), then again on March 15,
2018 (the “Fifth A&R Agreement”), then again on August 29, 2018 (the “Sixth A&R
Agreement”) and then again on October 2, 2018 (the “Seventh A&R Agreement”); and

WHEREAS, pursuant to the Merger Agreement, dated as of September 7, 2020, by and
among the Partnership, Advantage Solutions Inc., a Delaware corporation, Conyers
Park II Acquisition Corp, a Delaware corporation (the “Public Company”) and CP
II Merger Sub, Inc., a Delaware corporation (“Merger Sub”), Merger Sub will
merge with and into Advantage Solutions Inc., with Advantage Solutions Inc.
being the surviving company in the merger and becoming a wholly-owned subsidiary
of the Public Company, on the terms and subject to the conditions therein (the
“Merger”);

WHEREAS, the General Partner and the Board of Directors desire to amend and
restate in its entirety the Seventh A&R Agreement on the terms and conditions
contained herein and to enter into this Eighth Amended and Restated Agreement of
Limited Partnership (this “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto, each intending to be legally bound, agree
that during the term of the Partnership, the rights and obligations of the
Partners with respect to the Partnership will be determined in accordance with
the terms and conditions of this Agreement and the Delaware Act, and further
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Definitions. Unless the context otherwise requires, the following terms
shall have the following meanings for purposes of this Agreement:

“1934 Act” means the United States Securities Exchange Act of 1934 and
applicable rules and regulations thereunder. Any reference herein to a specific
section, rule or regulation of the 1934 Act shall be deemed to include any
corresponding provisions of future law.

“8% Common Series C Units” has the meaning set forth in Section 3.1(a)(ii).

“20% Common Series C Units” has the meaning set forth in Section 3.1(a)(ii).

“Action” means any legal, administrative, regulatory or other suit, action,
claim, audit, assessment, arbitration or other proceeding, investigation or
inquiry.

“Additional Partner” means any Person that has been admitted to the Partnership
as a Partner after the Original Effective Date pursuant to Section 3.2(b) by
virtue of having received its Partnership Interest from the Partnership and not
from any other Partner or Assignee.

“Additional Units” means the number of additional Common Series A Units that the
Daymon Holders would have received, and the number of additional Common Series B
Units and Common Series C Units that the Daymon Management Holders would have
received, in each case on December 18, 2017, pursuant to the Pro Forma Cap Table
Schedule, attached hereto as Exhibit B, if (x) solely to the extent that a
Vesting Exit Event for 20% Common Series C Units has occurred (i) the number of
20% Common Series C Units outstanding on December 18, 2017 were equal to the
number of 20% Common Series C Units that are actually outstanding on the date on
which a Vesting Exit Event for the 20% Common Series C Units actually occurs,
and (ii) such 20% Common Series C Units were treated as fully vested for
purposes of the calculations set forth in the Pro Forma Cap Table Schedule, and
if (y) solely to the extent that a Yield Test Event has occurred, taking into
account Section 3.1(e), the Targeted Common Series C-2 Amount as of March 15,
2018 were equal to the Targeted Common Series C-2 Amount at such time that a
Yield Test Event has occurred, in each case taking into account the actual
Threshold Limitation of all Common Series C Units. For the avoidance of doubt,
if (x) the number of 20% Common Series C Units described in clause (i) above
were equal to 42,807.80, of which 7,445.47 are unissued, (y) the Threshold
Limitation of unissued units were $1,725.12 (and the Threshold Limitation of the
other 20% Common Series C Units were as indicated in the applicable Restricted
Unit Agreement), and (z) the Targeted Common Series C-2 Amount at such time was
equal to $35,000,000, the “Additional Units” would mean an additional amount
3,047.60 Common Series A Units and Common Series B Units and 79.07 Common Series
C Units.

“Adjusted Capital Account Deficit” means, with respect to any Person’s Capital
Account as of the end of any taxable year, the amount by which the balance in
such Capital Account is less than zero. For this purpose, such Capital Account
balance shall be (i) reduced for any items described in Regulations
Section 1.704-l(b)(2)(ii)(d)(4), (5) and (6), and (ii) increased for any amount
such Person is obligated to contribute or is treated as being obligated to
contribute to the

 

2



--------------------------------------------------------------------------------

Partnership pursuant to Regulations Sections 1.704-l(b)(2)(ii)(c) (relating to
partner liabilities to a partnership) or 1.704-2(g)(l) and 1.704-2(i)(5)
(relating to minimum gain).

“Affiliate” when used with reference to another Person means any Person,
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with, such other Person. In addition,
Affiliates of a Partner shall include all its partners, officers, employees and
former partners in their capacities as such; provided, that for purposes of the
definition of LGP Group, CVC Group, Daymon Group, Juggernaut Investor and
Centerview Investor, “Affiliate” shall not include such Partner’s limited
partners, officers, employees (except to the extent such officers or employees
are also partners of any Person in the LGP Group, CVC Group or Daymon Group, as
applicable, or are partners of the Juggernaut Investor or the Centerview
Investor, as applicable) and former partners.

“Agreement” has the meaning set forth in the recitals.

“Alternative Security” has the meaning set forth in Section 11.1(a).

“Applicable Capital Contributions” has the meaning set forth in the definition
of the term “Yield Test Event” set forth in this Section 1.1.

“Approved Partnership Sale” has the meaning set forth in Section 9.5(a).

“ASM LLC” means Advantage Sales & Marketing LLC, a wholly owned Subsidiary of
the Partnership, and any successor thereto.

“Assignee” means any Transferee to which a Partner or another Assignee has
Transferred all or a portion of its interest in the Partnership in accordance
with the terms of this Agreement, but that is not a Partner.

“Assumed Tax Rate” means the highest combined marginal U.S. federal, state and
local tax rate in effect for the relevant taxable period for an individual
resident in Los Angeles, California, taking into account (as applicable) the
character of the income or gain and the deductibility of state and local income
Taxes for U.S. federal income tax purposes (and any applicable limitations
thereon).

“Authorized Common Series A Units” has the meaning set forth in
Section 3.1(a)(iii).

“Authorized Common Series B Units” has the meaning set forth in
Section 3.1(a)(iii).

“Authorized Common Series C Units” has the meaning set forth in
Section 3.1(a)(iii).

“Authorized Common Series C-2 Units” has the meaning set forth in
Section 3.1(a)(iii).

“Authorized 8% Common Series C Units” has the meaning set forth in
Section 3.1(a)(iii).

“Authorized 20% Common Series C Units” has the meaning set forth in
Section 3.1(a)(iii).

“Authorized Common Series D Units” has the meaning set forth in
Section 3.1(a)(iii).

 

3



--------------------------------------------------------------------------------

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events: (a) the filing of an application by such Person for, or a
consent to, the appointment of a trustee or custodian of such Person’s assets;
(b) the filing by such Person of a voluntary petition in Bankruptcy or the
seeking of relief under Title 11 of the United States Code, as now constituted
or hereafter amended, or the filing of a pleading in any court of record
admitting in writing such Person’s inability to generally pay its debts as they
become due; (c) the failure of such Person to pay its debts as such debts become
due; (d) the making by such Person of a general assignment for the benefit of
creditors; (e) the filing by such Person of an answer admitting the material
allegations of, or such Person’s consenting to, or defaulting in answering, a
Bankruptcy petition filed against such Person in any Bankruptcy proceeding or
petition seeking relief under Title 11 of the United States Code, as now
constituted or as hereafter amended; or (f) the entry of an order, judgment or
decree by any court of competent jurisdiction adjudicating such Person as
bankrupt or insolvent or for relief in respect of such Person or appointing a
trustee or custodian of such Person’s assets and the continuance of such order,
judgment or decree unstayed and in effect for a period of 60 consecutive
calendar days.

“Board of Directors” has the meaning set forth in Section 7.2(a).

“Business Day” means any calendar day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required to
close.

“Call Event” has the meaning set forth in Section 9.2(a).

“Call Group” has the meaning set forth in Section 9.2(a).

“Call Notice” has the meaning set forth in Section 9.2(a).

“Call Option” has the meaning set forth in Section 9.2(a).

“Call Period” has the meaning set forth in Section 9.2(a).

“Call Securities” has the meaning set forth in Section 9.2(a).

“Capital Account” has the meaning set forth in Section 3.3.

“Capital Contributions” means any cash, cash equivalents or, at the consent of
the General Partner, the Fair Market Value of other property that a Partner
contributes to the Partnership with respect to any Unit or other Equity
Securities issued pursuant to Article III (net of liabilities assumed by the
Partnership or to which such property is subject). For the avoidance of doubt,
in no event shall any amount paid for the PIPE Shares or any other shares of
common stock of the Public Company acquired by any Member (but not the
Partnership) be considered a Capital Contribution for purposes of this
Agreement.

“Cause” with respect to a Management Partner, has the meaning attributed to such
term under the executed written employment agreement between such Management
Partner and (i) ASM LLC (or a parent or Subsidiary thereof) or (ii) any other
direct or indirect Subsidiary of the Partnership or, in the absence of such
employment agreement, “Cause” shall mean that such Management Partner:

 

4



--------------------------------------------------------------------------------

(a) is guilty of dishonesty or gross negligence in the performance of his duties
or has willfully and continually failed to perform his duties in all material
respects (other than as a result of a Disability) which continues beyond ten
(10) days after a written demand for substantial performance specifying such
failure(s) is received by such Management Partner from the Partnership and its
Subsidiaries;

(b) has intentionally engaged in misconduct in connection with the performance
of his duties which continues beyond ten (10) days after a written demand to
cease such conduct is received by him from the Partnership or any of its
Subsidiaries;

(c) has been convicted of, or entered into a plea of guilty or nolo contendere
to, a crime that constitutes a felony, or a misdemeanor involving moral
turpitude;

(d) has materially breached this Agreement, his employment agreement, or his
confidentiality, non-solicitation and/or non-competition agreement(s), which
breach, if curable, continues beyond, and is not cured within, ten (10) days
after a written notice specifying such breach is received by such Management
Partner from the Partnership or any of its Subsidiaries;

(e) is found by the Partnership or its Subsidiaries, after reasonable
investigation, to have violated material written policies of the Partnership or
any of its Subsidiaries, including, but not limited to, policies and procedures
pertaining to harassment or discrimination, which violation, if curable,
continues beyond, or is not cured within, ten (10) days after a written notice
specifying such violation is received by such Management Partner from the
Partnership or any of its Subsidiaries;

(f) has failed or refused to comply with a written directive from the board of
directors of the Partnership or its Subsidiaries (unless such Management Partner
reasonably believes such directive represents an illegal act), which continues
beyond ten (10) days after a written demand for substantial performance
specifying such failure(s) is received by such Management Partner from the
Partnership or any of its Subsidiaries; or

(g) has received a confirmed positive illegal drug test result, and such
Management Partner has not provided evidence refuting such result to the
Partnership or any of its Subsidiaries after having been given a reasonable
opportunity to do so.

“Centerview Director” mean the person identified as such in Section 7.3(e).

“Centerview Group” means the Centerview Investors and their respective
Affiliates.

“Centerview Holders” means the Centerview Investors and any Person holding Units
originally acquired by the Centerview Investors on September 29, 2014 that were
Transferred to such Person in accordance with the provisions of Article IX.

“Centerview Investors” means each of Centerview Capital, L.P. and Centerview
Employees, L.P.

“Centerview Observer” mean the person identified as such in Section 7.3(k).

 

5



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Common Capital Amount” means (i) for any Common Series A Unit, the Common
Series A Capital Amount and (ii) for any Common Series B Unit, the Common Series
B Capital Amount.

“Common Series A Capital Amount” means, for any Common Series A Unit, $1,000
(and, in the aggregate among the Common Series A Units outstanding as of the
date hereof, $2,004,386,088.25).

“Common Series B Capital Amount” means, for any Common Series B Unit, $1,000
(and, in the aggregate among the Common Series B Units outstanding as of the
date hereof $84,182,319.27).

“Common Series A Limited Partners” means the Limited Partners holding an
Economic Interest in Common Series A Units.

“Common Series B Limited Partners” means the Limited Partners holding an
Economic Interest in Common Series B Units.

“Common Series C Limited Partners” means the Limited Partners holding an
Economic Interest in Common Series C Units.

“Common Series C-2 Limited Partners” means the Limited Partners holding an
Economic Interest in Common Series C-2 Units.

“Common Series D Limited Partners” means the Limited Partners holding an
Economic Interest in Common Series D Units.

“Common Series A Units” has the meaning set forth in Section 3.1(a)(i).

“Common Series B Units” has the meaning set forth in Section 3.1(a)(i).

“Common Series C Units” has the meaning set forth in Section 3.1(a)(i).

“Common Series C-2 Units” has the meaning set forth in Section 3.1(a)(i).

“Common Series D Units” has the meaning set forth in Section 3.1(a)(i).

“Common Units” means the Common Series A Units, the Common Series B Units,
Common Series C Units, Common Series D Units, Common Series C-2 Units and any
other class or series of Units that the General Partner may in the future
designate as Common Units.

“Competitor” means any Person engaged in or which proposes to engage in the
business of providing sales, marketing and merchandising or other business
services which are or would be competitive with any of the businesses of the
Partnership or any of its Subsidiaries as then conducted or as any such
businesses may be reasonably expected to be conducted in the future, or

 

6



--------------------------------------------------------------------------------

which otherwise competes with any product line of or service offered by the
Partnership or any of its Subsidiaries.

“Contribution Agreement” means that certain Contribution and Exchange Agreement
dated as of November 13, 2017, by and among the Partnership, Daymon Eagle
Holdings L.P., the Daymon Investors and the Representative named therein.

“control” means, when used with reference to any Person, the power to direct the
management or policies of such Person, directly or indirectly, by or through
stock or other equity ownership, agency or otherwise, or pursuant to or in
connection with an agreement, arrangement or other understanding (written or
oral); and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

“Cost Price” means, with respect to any Unit, the Capital Contribution made, if
any, to the Partnership in respect of such Unit, less the amount of any
Distributions made in respect thereof. For the avoidance of doubt, the Cost
Price for (i) Common Series B Units granted pursuant to the Daymon Unit Grant
Agreements, and (ii) all Common Series C Units, Common Series D Units and Common
Series C-2 Units shall be zero.

“Covered Persons” mean the persons identified as such in Section 7.18(h).

“CVC Directors” mean the persons identified as such in Section 7.3(c).

“CVC Group” means the CVC Investors and their respective Affiliates.

“CVC Holders” means the CVC Investors and any Person holding Units originally
acquired by the CVC Investors on the Original Effective Date that were
Transferred to such Person in accordance with the provisions of Article IX.

“CVC Investors” means CVC ASM Holdco, LP and Karman Coinvest L.P. (solely with
respect to the Units held by Karman Coinvest L.P. which are attributable to the
holders of Class B units of such entity).

“Daymon Director” mean the persons identified as such in Section 7.3(f).

“Daymon Group” means the Daymon Investors and their respective Affiliates.

“Daymon Holders” means the Daymon Investors and any Person holding Units
originally acquired by the Daymon Investors on December 18, 2017, that were
Transferred to such Person in accordance with the provisions of Article IX.

“Daymon Investors” means BC Eagle Holdings, L.P. and Yonghui.

“Daymon Management Agreement” has the meaning set forth in Section 7.19.

“Daymon Management Holders” means a Management Partner who is or was an
employee, director or other service provider of Daymon Eagle Holdings L.P. or
any of its Subsidiaries that,

 

7



--------------------------------------------------------------------------------

as of December 18, 2017, received Common Series B Units or Common Series C Units
pursuant to a Daymon Unit Grant Agreement.

“Daymon Reduced Amount” has the meaning set forth in Section 4.1(d).

“Daymon Unit Grant Agreement” means any Unit Grant Agreement, dated as of
December 18, 2017, between Daymon Eagle Holdings L.P. and any Daymon Management
Holder, pursuant to which the Daymon Management Holders received Common Series B
Units or Common Series C Units.

“Deemed Received Amounts” has the meaning set forth in Section 3.1(e)(ii).

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. §17-101 et seq., as it may be amended from time to time and any successor
to the Delaware Act.

“Depreciation” has the meaning set forth in the definition of “Net Income” or
“Net Loss” under paragraph (e) therein.

“Designated Employee” has the meaning set forth in Section 9.2(e).

“Director” means a Person who is an individual member of the Board of Directors.

“Disability,” (a) with respect to a Management Partner, has the meaning
attributed to such term under the executed written employment agreement between
such Management Partner and the Partnership (or a parent or Subsidiary thereof)
or, in the absence of such employment agreement, such Management Partner shall
be deemed to have a “Disability” if, during the term of such Management
Partner’s employment, such Management Partner shall become physically or
mentally disabled, whether totally or partially, either permanently or so that
the Management Partner, in the good faith judgment of the General Partner, is
unable to perform his/her duties (with or without reasonable accommodation) for
a period of twenty-six (26) weeks during any twelve (12) month period of such
Management Partner’s employment; and (b) with respect to the Centerview
Director, has the meaning attributed to such term under the Restricted Unit
Agreement dated as of September 29, 2014, by and between the Centerview
Investors and the Partnership.

“Dissolution Transaction” has the meaning set forth in Section 4.6.

“Distribution” means each distribution made by the Partnership to a Limited
Partner, whether in cash, property or securities of the Partnership, pursuant
to, or in respect of, Article IV or Article X.

“Economic Interest” means the right to allocations of items of income, gain,
loss, deduction, credit or similar items and the right to Distributions of cash
and other property as provided in Article IV and Article X of this Agreement and
the Delaware Act, but shall not include any right to participate in the
management or affairs of the Partnership, including the right to vote in the
election of the General Partner, vote on, consent to or otherwise participate in
any decision of the Partners, or any right to receive information concerning the
business and affairs of the Partnership, in each case, except as expressly
otherwise provided in this Agreement or required by the Delaware Act.

 

8



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in Section 2.2.

“Escrowed Distributions” has the meaning set forth in Section 4.1(b)(i).

“Equity Securities” means, as applicable, (a) any capital stock, partnership or
membership interests or other share capital, (b) any securities directly or
indirectly convertible into or exchangeable for any capital stock, partnership
or membership interests or other share capital or containing any profit
participation features, (c) any rights or options directly or indirectly to
subscribe for or to purchase any capital stock, partnership or membership
interests, other share capital or securities containing any profit participation
features or to subscribe for or to purchase any securities directly or
indirectly convertible into or exchangeable for any capital stock, partnership
or membership interests, other share capital or securities containing any profit
participation features, (d) any share appreciation rights, phantom share rights
or other similar rights, or (e) any Equity Securities issued or issuable with
respect to the securities referred to in clauses (a) through (d) above in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.

“Excess Retained Funds” has the meaning set forth in Section 10.3.

“Exchange” has the meaning set forth in Section 9.6(b)(i).

“Exchange Notice” has the meaning set forth in Section 9.6(b)(i).

“Exchange Participation Notice” has the meaning set forth in Section 9.6(b)(ii).

“Exchange Partners” has the meaning set forth in Section 9.6(b)(i).

“Exchange Ratio” shall mean, as of any given point in time with respect to any
particular Exchanging Partner in connection with any proposed Exchange or a
Holder in connection with a Piggyback Exchange, the percentage determined by
dividing (i) the Imputed Value of the Equity Securities to be distributed to
such Exchanging Partner or Holder in connection with such Exchange or Piggyback
Exchange (measured as of the date of the applicable Exchange Notice, with
respect to an Exchange, or the date of the applicable Piggyback Notice Time,
with respect to a Piggyback Exchange) by (ii) the aggregate amount that would be
distributed to such Exchanging Partner or Holder if the Partnership were to make
a liquidating distribution to its Partners as of such time in an aggregate
amount equal to the Fair Market Value of all of the Partnership’s assets and
liabilities.

“Excluded Units” means any New Units issued:

(a) pursuant to (i) an equity incentive plan providing for issuance to
employees, directors, consultants, sales representatives and/or advisors of the
Partnership and its Subsidiaries; provided, that in no event shall any employee
or other service provider or any partner or Affiliate of any member of the CVC
Group or the LGP Group participate in any such plan or (ii) Section 3.1(c);

(b) to any Person (other than to the CVC Holders, a member of the CVC Group, the
LGP Holders or a member of the LGP Group) which, in connection with such
issuance,

 

9



--------------------------------------------------------------------------------

simultaneously enters into a significant business transaction (including, but
not limited to, debt financings or other incurrences of indebtedness and
acquisitions of businesses or assets, but excluding equity investments) with the
Partnership or its Subsidiaries which is directly related to the business of the
Partnership and its Subsidiaries, to the extent such New Units are issued on
commercially reasonable terms as compared to the then outstanding Units;

(c) as consideration in connection with any merger, consolidation, acquisition
or similar transaction, to the extent such New Units (i) are issued on
commercially reasonable terms as compared to the then outstanding Units and
(ii) are not issued to the CVC Holders, a member of the CVC Group, the LGP
Holders or a member of the LGP Group;

(d) in connection with any Recapitalization, equity dividend, Public Offering,
or any effective registration statement under the Securities Act that otherwise
complies with the requirements hereof; and

(e) to any wholly-owned Subsidiary of the Partnership.

“Fair Market Value” means, with respect to any asset or securities, the fair
market value for such assets or securities as between a willing buyer and a
willing seller in an arm’s length transaction occurring on the date of
valuation, taking into account all relevant factors determinative of value, as
reasonably determined by the Board of Directors in good faith (and, for this
purpose, the “fair market value” of any such asset or securities which consist
of the Equity Securities of the Public Company shall be equal to the Imputed
Value thereof, as determined as of the relevant time, which shall be, for
purposes of any Exchange, the date of the applicable Exchange Notice, and for
purposes of any Piggyback Exchange, the date of the applicable Piggyback Notice
Time).

“Fair Value” means for any Unit and as of any date of determination, the amount,
as reasonably determined by the Board of Directors in good faith, that the
holder of such Unit would receive in respect of such Unit if the Partnership
were sold as a going concern for its then Fair Market Value and, after payment
of all indebtedness and reasonable reserves for contingent liabilities and
obligations, the remaining proceeds were distributed to the holders of Units in
accordance with the Distribution priorities specified in Section 4.1, taking
into account all prior Distributions. For the avoidance of doubt, in determining
the Fair Value of any Unit, no discount for minority ownership or illiquidity of
a Unit shall be applied since Fair Value shall be determined based on the Fair
Market Value of the Partnership as a private going concern as described in this
definition, and not on the Fair Market Value of such Unit if it were sold
separately.

“federal” means the federal government of the United States.

“Fifth A&R Agreement” has the meaning set forth in the recitals to this
Agreement.

“Fiscal Year” means the fiscal year of the Partnership and its Subsidiaries,
ending on December 31 of each calendar year.

“Fourth A&R Agreement” has the meaning set forth in the recitals to this
Agreement.

 

10



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied throughout the
applicable periods both as to classification of items and amounts.

“General Partner” means the Person identified in the preamble to this Agreement
and any successor to such Person.

“Good Reason” with respect to a Management Partner, has the meaning attributed
to such term under the executed written employment agreement between such
Management Partner and the Partnership (or a parent or Subsidiary thereof) or,
in the absence of such employment agreement, the Management Partner shall have
“Good Reason” if any of the following events have occurred during the term of
such Management Partner’s employment:

(a) a reduction in the Management Partner’s base salary, other than for Cause
and other than in connection with the reduction of executive compensation in
response to applicable negative financial results or other adverse
circumstances;

(b) material reduction of the duties and responsibilities of the Management
Partner and such event has not been rescinded within sixty (60) Business Days
after the Management Partner notifies the employer that the Management Partner
objects thereto; or

(c) the relocation, without the Management Partner’s consent, of the Management
Partner’s principal place of employment to a site that is more than fifty
(50) miles from the Management Partner’s principal place of employment prior to
such relocation.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including any court, in each case, having jurisdiction over the
Partnership or any of its Subsidiaries or any of the property or other assets of
the Partnership or any of its Subsidiaries.

“Grant Agreements” means, collectively, the Restricted Unit Agreements and the
Daymon Unit Grant Agreements.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Limited Partner
to the Partnership shall be the gross Fair Market Value of such asset on the
date of the contribution;

(b) the Gross Asset Values of all Partnership assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times:

(i) the acquisition of an additional interest in the Partnership after the
Original Effective Date by a new or existing Limited Partner in exchange for
more than a de minimis Capital Contribution, if the General Partner reasonably
determines that such adjustment is necessary or appropriate to reflect the
relative Economic Interests of the Limited Partners in the Partnership; provided
that the Gross Asset Values of all Partnership

 

11



--------------------------------------------------------------------------------

assets shall be adjusted to equal their respective gross Fair Market Values in
connection with the contribution of 100% of the equity in Daymon Eagle Holdings
L.P. on December 18, 2017;

(ii) the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing or a new Partner acting in a “partner
capacity,” or in anticipation of becoming a “partner” (in each case within the
meaning of Regulations Section 1.704-1(b)(2)(iv)(f)(5)(iii));

(iii) the Distribution by the Partnership to a Limited Partner of more than a de
minimis amount of Partnership property as consideration for an interest in the
Partnership, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative Economic Interests of the
Limited Partners in the Partnership;

(iv) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and

(v) such other times as the General Partner shall reasonably determine to be
necessary or advisable in order to comply with Regulations promulgated under
Subchapter K of Chapter 1 of the Code.

(c) the Gross Asset Value of any Partnership asset distributed to a Limited
Partner shall be adjusted immediately prior to such Distribution to equal the
gross Fair Market Value of such asset on the date of Distribution;

(d) the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that the General Partner reasonably determines that an adjustment
pursuant to subparagraph (b) of this definition of Gross Asset Value is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subparagraph (d); and

(e) with respect to any asset that has a Gross Asset Value that differs from its
adjusted tax basis, Gross Asset Value shall be adjusted by the amount of
Depreciation rather than any other depreciation, amortization or other cost
recovery method.

“HSR Act” has the meaning set forth in Section 10.7.

“Imputed Value” shall mean, with respect to any Equity Securities of the Public
Company as of any given point in time, the dollar value of such Equity
Securities as of such time, which value shall be equal to the average closing
stock price of such Equity Securities for the thirty (30) calendar day period
ending on the relevant date of such determination.

 

12



--------------------------------------------------------------------------------

“Income” means individual items of Partnership income and gain determined in
accordance with the definitions of Net Income and Net Loss.

“Indebtedness” shall mean, for any Person at the time of any determination,
without duplication, (a) all obligations for borrowed money, (b) all obligations
evidenced by notes, bonds, debentures, acceptances or instruments, or arising
out of letters of credit or bankers’ acceptances issued for such Person’s
account, (c) all obligations, whether or not assumed, secured by any Lien or
payable out of the proceeds or production from any property or assets now or
hereafter owned or acquired by such Person other than a Permitted Lien, (d) all
obligations for which such Person is obligated pursuant to a guarantee, (e) the
capitalized portion of lease obligations under capitalized leases, (f) all
obligations arising from installment purchases of property or representing the
deferred purchase price of property or services in respect of which such person
is liable, contingently or otherwise, as obligor or otherwise (other than trade
payables and other current liabilities incurred in the Ordinary Course of
Business), (g) the net obligations for which such Person is obligated pursuant
to any hedging agreement or arrangement, (h) all obligations of such Person upon
which interest charges are customarily paid or accrued and (i) all obligations,
contingent or otherwise, of such Person that, in accordance with GAAP, should be
classified upon the balance sheet of such Person as indebtedness.

“Independent Director” means the persons identified as such in Section 7.3(g).

“Initial Management Partners” means those Management Partners who made Capital
Contributions in respect of Common Series B Units as of the Original Effective
Date.

“Juggernaut Group” means the Juggernaut Investor and its Affiliates.

“Juggernaut Holders” means the Juggernaut Investor and any Person holding Units
originally acquired by the Juggernaut Investor on the Original Effective Date
that were Transferred to such Person in accordance with the provisions of
Article IX.

“Juggernaut Investor” means JCP ASM Holdco, L.P.

“LGP Group” means the LGP Investors and their respective Affiliates.

“LGP Directors” mean the persons identified as such in Section 7.3(d).

“LGP Holders” means the LGP Investors and any Person holding Units originally
acquired by any LGP Investor on the Original Effective Date that were
Transferred to such Person in accordance with the provisions of Article IX.

“LGP Investors” means each of Green Equity Investors VI, L.P., Green Equity
Investors Side VI, L.P., LGP Associates VI-A LLC, LGP Associates VI-B LLC,
Karman II Coinvest LP, and Karman Coinvest L.P. (solely with respect to the
Units held by Karman Coinvest L.P. which are attributable to the holders of
Class A units of such entity).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against the Partnership or any of its Subsidiaries,

 

13



--------------------------------------------------------------------------------

any filing or agreement to file a financing statement as a debtor under the
Uniform Commercial Code or any similar statute other than to reflect ownership
by a third Person of property leased to the Partnership or any of its
Subsidiaries under a lease that is not in the nature of a conditional sale or
title retention agreement, or any subordination arrangement in favor of another
Person.

“Limited Partner” means a Limited Partner identified on the Schedule of Partners
as of the Original Effective Date, or an Additional Partner or an Assignee who
is admitted as a Limited Partner in accordance with the terms of this Agreement
and the Delaware Act for so long as such Person continues to hold an Economic
Interest in any of the Units.

“Loss” means individual items of Partnership loss and deduction determined in
accordance with the definitions of Net Income and Net Loss.

“Majority CVC Holders” means, at any time, the holders of a majority of the
Units then held by the CVC Holders.

“Majority Daymon Holder” means BC Eagle Holdings, L.P. until such time as that
entity and its Permitted Transferees no longer collectively hold more Units (or
Alternative Securities or common stock otherwise issued in connection with a
Public Offering) than each other Daymon Holder due to Transfers made in
accordance with this Agreement and the Registration Rights Agreement, at which
time BC Eagle Holdings L.P. will appoint the Daymon Holder who at such time
holds more Units than any other Daymon Holder as the Majority Daymon Holder, so
long as such largest Daymon Holder is not a Competitor and does not hold debt or
debt securities of the Partnership or its Subsidiaries, in which case the next
largest Daymon Holder that is not a Competitor and does not hold such debt or
debt securities shall be appointed; provided, that, for the avoidance of doubt,
the Majority Daymon Holder may be an “aggregator” entity in which multiple
Persons hold equity interests.

“Majority LGP Holders” means, at any time, the holders of a majority of the
Units then held by the LGP Holders.

“Management Agreements” has the meaning set forth in Section 7.19.

“Management Director” has the meaning set forth in Section 7.3(a).

“Management Partner” means (i) any Partner who is (or, if an entity, is
controlled by) an employee, director or other service provider (other than the
LGP Group, the CVC Group, the Daymon Group, the Juggernaut Group and the
Centerview Investor) of the Partnership or any of its Subsidiaries and (ii) any
Partner who was (or, if an entity, is controlled by an individual who was) an
employee, director or other service provider of the Partnership or any of its
Subsidiaries at the time when the Partnership issued Units to such Partner.

“Management Services Agreement” has the meaning set forth in Section 7.19.

“Merger” has the meaning set forth in the recitals to this Agreement.

“Merger Sub” has the meaning set forth in the recitals to this Agreement.

 

14



--------------------------------------------------------------------------------

“Minimum Percentage” shall mean the following: In the event that there occurs
any one or more Potential Acceleration Events, the percentage determined as of
immediately following the consummation of the latest of such Potential
Acceleration Events by dividing (a) the aggregate number of Equity Securities of
the Public Company disposed of in all such Potential Acceleration Events by the
Common Series A Limited Partners who held Common Series A Units as of the
Original Effective Date (other than any PIPE Shares), by (b) the aggregate
number of Equity Securities of the Public Company that would have been
distributed to such Series A Limited Partners who held Common Series A Units as
of the Original Effective Date as of immediately following the initial Public
Offering of the Public Company (based on the price-per share of the Equity
Securities of the Public Company in the initial Public Offering) if the
Partnership were to make a liquidating distribution pursuant to this Agreement
in an amount equal to the aggregate number of Equity Securities of the Public
Company held by the Partnership immediately following the initial Public
Offering of the Public Company, in each case in clauses (a) and (b) as adjusted
for any split, reverse split, stock dividend or other proportional subdivision
or similar occurrence following March 15, 2018.

“Net Income” or “Net Loss” means, for each Fiscal Year or other period, an
amount equal to the Partnership’s taxable income or loss for such Fiscal Year or
other period, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(l) shall be included in such taxable
income or loss), with the following adjustments:

(a) any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss shall be added to such taxable income
or loss;

(b) any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704- l(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this definition of Net Income or Net Loss
shall be subtracted from such taxable income or loss;

(c) in the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subparagraph (b) or (c) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain (if the adjustment
increases the Gross Asset Value of the asset) or loss (if the adjustment
decreases the Gross Asset Value of the asset) from the disposition of such asset
for purposes of computing Net Income or Net Loss;

(d) gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, with
respect to a Partnership asset having a Gross Asset Value that differs from its
adjusted basis for tax purposes, “Depreciation” with respect to such asset shall
be computed by reference to the asset’s Gross Asset Value in accordance with
Regulation Section 1.704-l(b)(2)(iv)(g); and

 

15



--------------------------------------------------------------------------------

(f) to the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or 743(b) is required pursuant to
Regulations Section 1.704- l(b)(2)(iv)(m) to be taken into account in
determining Capital Accounts as a result of a Distribution other than in
liquidation of a Limited Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss.

(g) Notwithstanding any other provisions hereof, any item of income, gain, loss
or deduction which is specially allocated pursuant to Section 5.2 shall not be
taken into account for purposes of computing Net Income or Net Loss.

“New Units” shall have the meaning set forth in Section 9.7(a).

“Notice” shall have the meaning set forth in Section 3.1(f).

“Offered Units” shall have the meaning set forth in Section 9.7(a).

“Original Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Original Effective Date” shall mean July 25, 2014.

“Original Units” shall have the meaning set forth in Section 6.2.

“Other Partners” has the meaning set forth in Section 9.6(b)(i).

“Over-Distributed Limited Partner” has the meaning set forth in Section 10.3.

“Over-Returning Limited Partner” has the meaning set forth in Section 10.3.

“Participating Other Units” has the meaning set forth in Section 9.6(b)(ii).

“Participating Partners” has the meaning set forth in Section 9.7(d).

“Partner” means the General Partner and each other Person listed as a Limited
Partner on the Schedule of Partners, and each other Person who is hereafter
admitted as a Partner in accordance with the terms of this Agreement and the
Delaware Act; in each case so long as each such Person continues to own a
Partnership Interest. Except as otherwise set forth herein or in the Delaware
Act, the Partners shall constitute a single class or group of members of the
Partnership for all purposes of the Delaware Act and this Agreement.

“Partner Indemnification Agreement” has the meaning set forth in
Section 7.18(e).

“Partner Minimum Gain” means minimum gain attributable to Partner Nonrecourse
Debt determined in accordance with Regulations Section 1.704-2(i).

“Partner Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).

 

16



--------------------------------------------------------------------------------

“Partnership” has the meaning set forth in the preamble.

“Partnership Audit Rules” means Subchapter C of Subtitle A, Chapter 63 of the
Code as amended by the Bipartisan Budget Act of 2015, P.L. 114-74, together with
any subsequent amendments thereto, Regulations promulgated thereunder, and
published administrative interpretations thereof.

“Partnership Indemnification Agreement” has the meaning set forth in
Section 7.18(e).

“Partnership Indemnification Obligation” has the meaning set forth in
Section 7.18(e).

“Partnership Interest” means, with respect to each Partner, such Partner’s
Economic Interest and rights as a Partner.

“Partnership Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Regulations Section 1.704-2(d).

“Partnership Sale” means (i) reserved, (ii) for purposes of Section 4.6, the
consummation of a transaction, whether in a single transaction or in a series of
related transactions, with an independent third party or a group of independent
third parties pursuant to which such party or parties (A) acquire (whether by
merger, consolidation, or transfer or issuance of equity interests or otherwise)
greater than 50% of the Units held, directly or indirectly, by the LGP Holders
and the CVC Holders or (B) acquire assets constituting all or substantially all
of the assets of the Partnership and its Subsidiaries (as determined on a
consolidated basis), (iii) for purposes of clause (ii) of the definition of
“Vesting Exit Event for 20% Common Series C Units”, the consummation of a
transaction, whether in a single transaction or in a series of related
transactions, with an independent third party or a group of independent third
parties pursuant to which such party or parties (A) acquire (whether by merger,
consolidation, or transfer or issuance of equity interests or otherwise) greater
than 50% of the Units held, directly or indirectly, by the LGP Holders and the
CVC Holders or (B) acquire assets constituting all or substantially all of the
assets of the Partnership and its Subsidiaries (as determined on a consolidated
basis); provided, however, that if the Common Series A Partners who held Common
Series A Units as of the Original Effective Date retain any Units following such
Partnership Sale, the Fair Market Value of such Units immediately following such
Partnership Sale shall be deemed consideration received for purposes of
calculating the actual pre-tax internal rate of return pursuant to clause
(ii) of the Vesting Exit Event for 20% Common Series C Units; provided, further,
that the Fair Market Value of any non-cash consideration received in such sale
shall be determined as of the date of such Partnership Sale and (iv) for
purposes of Section 3.1(e), the consummation of a transaction, whether in a
single transaction or in a series of related transactions, with an independent
third party or a group of independent third parties pursuant to which such party
or parties (A) acquire (whether by merger, consolidation, or transfer or
issuance of equity interests or otherwise) greater than 50% of the Units held,
directly or indirectly, by the LGP Holders and the CVC Holders or (B) acquire
assets constituting all or substantially all of the assets of the Partnership
and its Subsidiaries (as determined on a consolidated basis); provided, however,
that if the LGP Holders and the CVC Holders retain any Units following such
Partnership Sale, the Fair Market Value of such Units immediately following such
Partnership Sale shall be deemed consideration received for purposes of
calculating if the Yield Test Event has occurred pursuant to Section 3.1(e);
provided, further,

 

17



--------------------------------------------------------------------------------

that the Fair Market Value of any non-cash consideration received in such sale
shall be determined as of the date of such Partnership Sale. For the avoidance
of doubt, the Merger does not, and shall not be deemed to, constitute a
Partnership Sale.

“Partnership Sale Notice” has the meaning set forth in Section 9.5(a).

“Permitted Transferee” means for (a) any Common Series B Limited Partner, such
Partner’s spouse, parents, children or siblings (whether natural, step or by
adoption), grandchildren (whether natural, step or by adoption) or to a trust,
partnership, corporation or limited liability company controlled by such
individual and established solely for the benefit of such Persons, and (b) each
of the CVC Investors, the LGP Investors, the Juggernaut Investor, the Centerview
Investors, the Daymon Holders and each of their respective Permitted
Transferees, transfers to their respective Affiliates.

“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a Governmental Entity.

“Piggyback Exchange” has the meaning set forth in Section 9.6(a)(ii).

“Piggyback Notice” has the meaning set forth in Section 9.6(a)(ii).

“Piggyback Notice Time” has the meaning set forth in Section 9.6(a)(ii).

“PIPE Shares” means shares of common stock of the Public Company acquired by
certain Limited Partners or their respective affiliates via the “PIPE” offering
made in connection with the Merger.

“Potential Acceleration Event” means the occurrence at any time on or prior to
the second anniversary of the date of the consummation of the Public Offering of
a Sponsor Liquidity Event in connection with which the price-per-share of the
Equity Securities of the Public Company implied by such Sponsor Liquidity Event
is such that if, hypothetically, all Equity Securities of the Public Company
directly or indirectly held by the Partnership at that time were to be sold for
such price-per-share, and all other assets of the Partnership were to be sold
for their then Fair Market Value, and all proceeds therefrom, after paying all
then existing debts and liabilities of the Partnership, were to be distributed
to the Partners pursuant to this Agreement, the Common Series A Limited Partners
who held Common Series A Units as of the Original Effective Date would realize
an implied pre-tax internal rate of return of at least twenty percent (20%)
compounded annually on the Capital Contributions made by such Common Series A
Limited Partners as of the Original Effective Date with respect to the Common
Series A Units held by them as of the Original Effective Date (as determined
after taking into account such hypothetical distribution, and otherwise
determined in a manner consistent with the second to last and third to last
paragraphs of the definition of Vesting Exit Event for 20% Common Series C
Units).

“Preemptive Offer” has the meaning set forth in Section 9.7(a).

“Preemptive Offer Period” has the meaning set forth in Section 9.7(a).

 

18



--------------------------------------------------------------------------------

“Pre-Yield Tested Series C-2 Units” shall mean, as of any given point in time,
all Common Series C-2 Units, excluding any such Common Series C-2 Units that are
no longer subject to forfeiture pursuant to the terms of Section 3.1(e).

“Proceeding” has the meaning set forth in Section 7.18(a).

“Prohibited Transfer” means any Transfer of any Unit to a Person which (a) may
not be effected without registering the securities involved under the Securities
Act, (b) would result in the assets of the Partnership constituting “Plan
Assets” as such term is defined in the Department of Labor regulations
promulgated under the Employee Retirement Income Security Act of 1974, as
amended, (c) would cause the Partnership to be controlled by or be under common
control with an “investment company” for purposes of the Investment Partnership
Act of 1940, as amended or to register as an investment company under such Act,
(d) would require any securities of the Partnership to be registered under the
1934 Act, (e) is a Competitor of the Partnership (other than Transfers in
accordance with Section 9.6), (f) would cause the Partnership to be a publicly
traded partnership within the meaning of Code Section 7704(d) (and the
Regulations promulgated thereunder), or (g) is in violation of this Agreement.

“Pro Forma Adjusted EBITDA” means the Consolidated Adjusted EBITDA as defined in
the Advantage Credit Facility (as such term is defined in the Contribution
Agreement).

“Proportionate Amount” has the meaning set forth in Section 3.1(e)(i).

“Pro Rata Percentage” equals, with respect to any Limited Partner as of any date
of determination in connection with any Preemptive Offer, a fraction, the
numerator of which is the number of Common Series A Units, Common Series B Units
and/or Common Series D Units held by such Partner and the denominator of which
means the aggregate number of Common Series A Units, Common Series B Units and
Common Series D Units collectively held by all Partners as of such date.

“Public Company” has the meaning set forth in the recitals to this Agreement.

“Public Offering” means an underwritten sale to the public of the Partnership’s
Equity Securities (or Equity Securities of any Subsidiary or successor,
including the Public Company) pursuant to an effective registration statement
filed with the SEC on Form S-1 (or any successor form adopted by the SEC) and
after which the Partnership’s (or its Subsidiary’s or successor’s) Equity
Securities are listed on the New York Stock Exchange, the American Stock
Exchange or The NASDAQ Stock Market; provided that a Public Offering shall
include any issuance of Equity Securities in any merger or other business
combination and the Merger constitutes a Public Offering for all purposes of
this Agreement.

“Public Vehicle” has the meaning set forth in Section 11.1(a).

“Public Security” has the meaning set forth in Section 11.1(b).

“Reallocated Distributions” has the meaning set forth in Section 4.1(b)(ii).

 

19



--------------------------------------------------------------------------------

“Recapitalization” has the meaning set forth in Section 11.1(a).

“Refused Units” has the meaning set forth in Section 9.7(d).

“Registrable Shares” has the meaning set forth in the Registration Rights
Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement, entered
into as of September 7, 2020, and as may be further amended and restated in
accordance with Section 4.04 thereof prior to the occurrence of a Public
Offering, by and among the Partnership, the Public Company, the LGP Investors,
the CVC Investors, Conyers Park II Sponsor LLC, a Delaware limited liability
company, the Juggernaut Investor, the Daymon Investors and the other parties
listed on the signature pages thereto, as it may be amended from time to time.

“Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 5.2(e).

“Released Amounts” has the meaning set forth in Section 4.1(b)(i).

“Released Unit” has the meaning set forth in Section 4.1(b)(i).

“Response Notice” has the meaning set forth in Section 9.6(a)(ii).

“Restricted Unit Agreement” means the Restricted Unit Agreement, Common Series
C-2 Unit Agreement or other similar agreements pursuant to which a Person
receives Common Series C Units, Common Series D Units, or Common Series C-2
Units.

“Rule 144” means Rule 144 of the Securities Act.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933 and applicable
rules and regulations thereunder. Any reference herein to a specific section,
rule or regulation of the Securities Act shall be deemed to include any
corresponding provisions of future law.

“Seventh A&R Agreement” has the meaning set forth in the recitals to this
Agreement.

“Sixth A&R Agreement” has the meaning set forth in the recitals to this
Agreement.

“Sponsor Liquidity Event” means the occurrence of any of the following events:
(a) any sale or disposition by any of the Common Series A Limited Partners as of
the Original Effective Date of Common Series A Units (other than to any
Permitted Transferee), (b) any sale of Equity Securities of the Public Company
by the Common Series A Limited Partners as of the Original Effective Date or the
Partnership (directly or indirectly, including pursuant to mergers,
consolidations, reorganization or other similar transactions, but excluding any
sale or disposition of any PIPE Shares), the proceeds of which, with respect to
any such sale by the Partnership, are

 

20



--------------------------------------------------------------------------------

(directly or indirectly) in whole or any part distributed to the Common Series A
Limited Partners as of the Original Effective Date, and/or (c) any other
distribution by the Partnership to the Common Series A Limited Partners as of
the Original Effective Date.

“state” means any state within the United States or the District of Columbia.

“Stock Consideration Sale” has the meaning set forth in Section 4.6(b).

“Stockholders Agreement” means that certain stockholders agreement of the Public
Company, dated as of September 7, 2020, by and among the Public Company, the
Partnership, CVC ASM Holdco, L.P., BC Eagle Holdings, L.P., Green Equity
Investors VI, L.P., Green Equity Investors Side VI, L.P., LGP Associates VI-A
LLC, LGP Associates VI-B LLC, Karman II Coinvest LP and Conyers Park II Sponsor
LLC.

“Subject Unit” has the meaning set forth in Section 4.1(b)(i).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing member,
general partner or analogous controlling Person of such limited liability
company, partnership, association or other business entity. For purposes hereof,
references to a “Subsidiary” of any Person shall be given effect only at such
times that such Person has one or more Subsidiaries and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Partnership.

“Substituted Partner” means any Person that has been admitted to the Partnership
as a Partner pursuant to Section 9.8 by virtue of such Person’s (a) receiving
all or a portion of a Partnership Interest from a Partner or its Assignee (and
not from the Partnership) and (b) having complied with the requirements of
Section 9.8.

“Successor in Interest” means any (a) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(b) assignee for the benefit of the creditors of, (c) trustee or receiver, or
current or former officer, director or partner, or other fiduciary acting for or
with respect to the dissolution, liquidation or termination of, or (d) other
Transferee, executor, administrator, committee, legal representative or other
successor or assign of, any Limited Partner, whether by operation of law or
otherwise (including any Person acquiring (whether by merger, consolidation,
sale, exchange or otherwise) all or substantially all of the assets or Equity
Securities of the Partnership and its Subsidiaries).

 

21



--------------------------------------------------------------------------------

“Tag-Along Notice” has the meaning set forth in Section 9.4(a).

“Tag-Along Offeree” has the meaning set forth in Section 9.4(a).

“Tag-Along Offeror” has the meaning set forth in Section 9.4(a).

“Tag-Along Sale” has the meaning set forth in Section 9.4(a).

“Targeted Common Series C-2 Amount” shall mean an amount equal to $35,000,000;
provided, however, that if at any time there is a Proportionate Amount of Common
Series C-2 Units outstanding following the application of Section 3.1(e)(ii),
the Targeted Common Series C-2 Amount shall, as of such time and thereafter for
all purposes of this Agreement, be decreased to an amount equal to $35,000,000
multiplied by the Proportionate Amount (expressed as a percentage).

“Tax Distribution” has the meaning set forth in Section 4.4.

“Tax Matters Partner” has the meaning set forth in Section 8.1.

“Third Party” means any Person other than the Partnership or its Subsidiaries.

“Threshold Limitation” means, with respect to any particular Common Series C
Unit, the equity value ascribed to the Partnership in connection with the
issuance of such Common Series C Unit, as set forth in the Restricted Unit
Agreement applicable to such Common Series C Unit. For the avoidance of doubt,
all Partners hereby acknowledge and agree that the equity value ascribed to the
Partnership in connection with the issuance of any particular Common Series C
Unit (as set forth in the Restricted Unit Agreement applicable to such Common
Series C Unit) shall be deemed increased (without duplication) by the amount of
Capital Contributions made to the Partnership after the date of issuance of such
Common Series C Unit.

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law), but
excluding any of the foregoing (i) that occurs with respect to a change in the
direct or indirect ownership of a Partner which does not involve a change in
control of the ultimate controlling entity of such Partner) or (ii) to any
third-party pledgee in a bona fide transaction as collateral to secure
obligations pursuant to lending or other arrangements between such third parties
(or their Affiliates or designees) and any Partner and/or its Affiliates or any
similar arrangement relating to a financing arrangement for the benefit of such
Partner and/or its Affiliates. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have the correlative
meanings.

“Unit” has the meaning set forth in Section 3.1(a).

“Unpaid Indemnity Amounts” has the meaning set forth in Section 7.18(e).

“Unreturned Common Capital Amount” means, for any Common Unit, as of any time,
an amount equal to (a) the Common Capital Amount of such Common Unit, minus
(b) the aggregate

 

22



--------------------------------------------------------------------------------

amount of Distributions made by the Partnership prior to such time with respect
to such Common Unit under, or in respect of, Section 4.1(a)(i).

“Unvested Common Series C Units” means, with respect to any Common Series C
Units as of any given point in time, the following:

(a) Any portion of any Common Series C Units which consist of 8% Common Series C
Units and with respect to which any vesting requirements set forth in the
applicable Restricted Unit Agreement have not been satisfied as of such time;
provided, however, that it is hereby agreed that, notwithstanding any other
terms to the contrary in any applicable Restricted Unit Agreement, any
performance-based vesting requirements set forth in the applicable Restricted
Unit Agreement with respect to any such Common Series C Units for any particular
referenced period (including, but not limited to, any such requirements which
are based on the achievement of any EBITDA or similar requirements with respect
to any Fiscal Years, including Fiscal Year 2017, or other period) shall be
deemed satisfied with respect to each such referenced period as of the
applicable measurement date for such period (and, to the extent that any such
Common Series C Unit has previously been forfeited solely by reason of not
having satisfied any such performance-based vesting requirements for any such
prior period, such Common Series C Unit shall not be deemed forfeited by reason
thereof if the holder of such Common Series C Unit was a Limited Partner on
March 15, 2018, and shall be deemed to have met such performance-based vesting
requirement for such prior period).

(b) Any portion of any Common Series C Units which consist of 20% Common Series
C Units and with respect to which (i) the Vesting Exit Event for 20% Common
Series C Units has not been satisfied as of such time, or (ii) the vesting
requirements set forth in the applicable Restricted Unit Agreement have not been
satisfied as of such time, provided, however, that it is hereby agreed that,
notwithstanding any other terms to the contrary in any applicable Restricted
Unit Agreement, any performance-based vesting requirements set forth in the
applicable Restricted Unit Agreement with respect to any such Common Series C
Units for any particular referenced period (including, but not limited to, any
such requirements which are based on the achievement of any EBITDA or similar
requirements with respect to any Fiscal Years, including Fiscal Year 2017, or
other period) shall be deemed satisfied with respect to each such referenced
period as of the applicable measurement date for such period (and, to the extent
that any such Common Series C Unit has previously been forfeited solely by
reason of not having satisfied any such performance-based vesting requirements
for any such prior period, such Common Series C Unit shall not be deemed
forfeited by reason thereof if the holder of such Common Series C Unit was a
Limited Partner on March 15, 2018, and shall be deemed to have met such
performance-based vesting requirement for such prior period).

“Upstream Indemnifying Party” has the meaning set forth in Section 7.18(e).

“Vested Common Series C Units” means, as of any given point in time, any Common
Series C Units which, as of such time, are not Unvested Common Series C Units.

“Vested Common Series C-2 Units” means, as of any given point in time, all
Common Series C-2 Units which are issued and outstanding as of such time (i.e.
all Common Series C-2 Units shall be considered to be Vested Common Series C-2
Units upon grant); provided, however,

 

23



--------------------------------------------------------------------------------

that such Common Series C-2 Units shall be subject to forfeiture pursuant to the
terms of Section 3.1(e).

“Vested Unit” shall mean any Vested Common Series C Unit or Vested Common Series
C-2 Unit.

“Vesting Exit Event for 8% Common Series C Units” means (x) with respect to the
8% Common Series C Units addressed in the Daymon Unit Grant Agreements, an event
that shall be deemed to have occurred as of the date of the Fifth A&R Agreement
and (y) with respect to all other 8% Common Series C Units, the date such 8%
Common Series C Units cease to be Unvested Common Series C Units within the
meaning of subsection (a) of the definition herein of “Unvested Common Series C
Units” and the vesting schedule set forth in Section 4(a) of the Restricted Unit
Agreement evidencing such Common Series C Units (or, with respect to such 8%
Common Series C Units that ceased to be Unvested Common Series C Units prior to
the date of the Fifth A&R Agreement, the date of the Fifth A&R Agreement).

“Vesting Exit Event for 20% Common Series C Units” shall be deemed met with
respect to 20% Common Series C Units as follows,

(i) to the extent a Public Offering has been consummated, with respect to:

(A) 33.3% of the aggregate number of 20% Common Series C Units originally issued
to each Common Series C Limited Partner, the consummation of such Public
Offering, and, as of the close of the 180th day following such Public Offering,
the Common Series A Limited Partners who held Common Series A Units as of the
Original Effective Date shall have realized an implied pre-tax internal rate of
return (as determined as described below) of at least 20% compounded annually on
the Capital Contributions made by such Common Series A Limited Partners as of
the Original Effective Date with respect to the Common Series A Units held by
them as of the Original Effective Date. Notwithstanding the preceding sentence,
in the event that a Potential Acceleration Event occurs prior to the close of
such 180th day, then the percentage of such 20% Common Series C Units described
in this clause (i) shall not be less than the Minimum Percentage;

(B) that percentage of the aggregate number of 20% Common Series C Units
originally issued to each Common Series C Limited Partner (inclusive of any such
20% Common Series C Units which may have met the vesting requirements described
in clause (i) above) equal to the greater of 66.6% or the then-applicable
Minimum Percentage, the consummation of such Public Offering, and, as of the one
(1) year anniversary of the consummation of such Public Offering, the Common
Series A Limited Partners who held Common Series A Units as of the Original
Effective Date shall have realized an implied pre-tax internal rate of return
(as determined as described below) of at least 20% compounded annually on the
Capital Contributions made by such Common Series A Limited Partners as of the
Original Effective Date with respect to the Common Series A Units held by them
as of the Original Effective Date. Notwithstanding the preceding sentence, in
the event that a Potential Acceleration Event occurs prior to the close of such
one (1) year anniversary, then the percentage of such 20% Common Series C Units
which shall be described in this clause (ii) shall not be less than the Minimum
Percentage; and

 

24



--------------------------------------------------------------------------------

(C) 100% of the aggregate number of 20% Common Series C Units originally issued
to each Common Series C Limited Partner (inclusive of any such Common Series C
Units held by such Common Series C Limited Partner which may have previously met
the vesting requirements pursuant to clauses (i) or (ii), above), the
consummation of such Public Offering, and, as of the two (2) year anniversary of
the consummation of such Public Offering, the Common Series A Limited Partners
who held Common Series A Units as of the Original Effective Date shall have
realized an implied pre-tax internal rate of return (as determined as described
below) of at least 20% compounded annually on the Capital Contributions made by
such Common Series A Limited Partners as of the Original Effective Date with
respect to the Common Series A Units held by them as of the Original Effective
Date.

(ii) Regardless of whether a Public Offering has occurred, with respect to 100%
of the aggregate number of 20% Common Series C Units originally issued to each
Common Series C Limited Partner (inclusive of any such Common Series C Units
held by such Common Series C Limited Partner which may have previously met the
vesting requirements pursuant to clauses (i)(A), (i)(B) or (i)(C), above), the
Common Series A Limited Partners who held Common Series A Units as of the
Original Effective Date shall, on or prior to the date which is the earlier of
(x) the two (2) year anniversary of the occurrence of any Public Offering (if
any) and (y) the occurrence of a Partnership Sale (within the meaning of clause
(iii) of the definition of Partnership Sale), have realized an actual pre-tax
internal rate of return (as determined as described below) of at least 20%
compounded annually on the Capital Contributions made by such Common Series A
Limited Partners as of the Original Effective Date with respect to the Common
Series A Units held by them as of the Original Effective Date.

For purposes of clauses (i)(A), (i)(B), (i)(C) and (ii), above, the
determination of whether any of the applicable Common Series A Limited Partners
shall have realized an implied pre-tax internal rate of return (or, with respect
to clause (ii), an actual pre-tax internal rate of return) of at least 20%
compounded annually on the Capital Contributions made with respect to the Common
Series A Units held by them as of the Original Effective Date shall be made (as
of the applicable time) by taking into account: (1) the date(s) and amount(s) of
any Capital Contributions by such Common Series A Limited Partners as of the
Original Effective Date and any Indebtedness of the Partnership assumed by such
Common Series A Limited Partners prior to March 15, 2018, (2) the date(s) and
amount(s) of any distributions received with respect to such Common Series A
Units, and (3) the amount of any sales proceeds or other consideration received
by them in connection with any sale or other disposition of such Common Series A
Units. For the avoidance of doubt, it is agreed that (i) any management fees
paid to such Common Series A Limited Partners and (ii) any Tax Distributions
paid to such Common Series A Limited Partners that are not treated pursuant
Section 4.4 as advance Distributions under Section 4.1 (if any) shall not be
included for determining the implied pre-tax internal rate of return received by
such Common Series A Limited Partners hereunder.

For purposes of the immediately preceding paragraph:

(1) any distributions of Equity Securities or other non-cash property to
applicable holders of Common Series A Units shall be taken into account based on
the Fair Market Value of such distribution;

 

25



--------------------------------------------------------------------------------

(2) solely with respect to determinations pursuant to clauses (i)(A), (i)(B) or
(i)(C), above (i.e. after a Public Offering), as of the relevant time period
(i.e., the 180th day referenced in clause (i)(A) above, the one (1) year
anniversary of the Public Offering referenced in clause (i)(B) above, or the two
(2) year anniversary of the Public Offering referenced in clause (i)(C) above),
the following events shall be deemed to have occurred:

(a) the Partnership shall be deemed to have hypothetically sold all of its
assets for the Fair Market Value thereof (and the Fair Market Value of any
Equity Securities of the Public Company directly or indirectly held by the
Partnership as of such time shall be equal to the Imputed Value thereof, as
determined as of such date), followed by a distribution of all proceeds thereof
(net of any outstanding liabilities of the Partnership as of such time) to the
Partners pursuant to the terms of this Agreement; and

(b) the applicable holders of the Common Series A Units shall be deemed to have
received their portion of such hypothetical distributions, such portion being
determined pursuant to the terms of this Agreement, after giving effect to the
vesting of the Common Series C Units in accordance with the terms of this
Agreement and any Restricted Unit Agreement and the vesting of the Common Series
D Units and any other similar securities (including Common Series C-2 Units) in
accordance with the terms of this Agreement any governing agreement thereof.

Notwithstanding the foregoing provisions, as of immediately following the
consummation of any Potential Acceleration Event, the percentages of the 20%
Common Series C Units which shall be deemed to have satisfied the Vesting Exit
Event for 20% Common Series C Units pursuant to clauses (i)(A), (i)(B) or
(i)(C), above, shall not be less than the then applicable Minimum Percentage (if
any, as in effect as of such time).

“Vesting Exit Event for Common Series C Units” means either a Vesting Exit Event
for 8% Common Series C Units or a Vesting Exit Event for 20% Common Series C
Units.

“Yield Test Event” means the occurrence of either or both of the following:
(i) the LGP Investors (in the aggregate) shall have received an amount (as
determined below) equal to or greater than 1.5x the Capital Contributions of the
LGP Investors (in the aggregate) made prior to the date of the Fourth A&R
Agreement with respect to the Common Series A Units held by the LGP Investors as
of the date of such Fourth A&R Agreement (such Capital Contributions also being
referred to as the “Applicable Capital Contributions” with respect to such LGP
Investors), or (ii) the CVC Investors (in the aggregate) shall have received a
return of equal to or greater than 1.5x the Capital Contributions of the CVC
Investors (in the aggregate) made prior to the date of the Fourth A&R Agreement
with respect to the Common Series A Units held by the CVC Investors as of the
date of such Fourth A&R Agreement (such Capital Contributions also being
referred to as the “Applicable Capital Contributions” with respect to such CVC
Investors).

For purposes of this definition of Yield Test Event, the determination of
whether the LGP Investors or CVC Investors (as applicable) shall have received
an amount equal to or greater than 1.5x their respective Applicable Capital
Contributions, as described above, shall be made (A) prior to a Partnership Sale
(within the meaning of clause (iv) of the definition of Partnership Sale) by
taking into account the amount of any distributions received with respect to any
Common Series

 

26



--------------------------------------------------------------------------------

A Units held by the LGP Investors or the CVC Investors (including any
distributions of Equity Securities of any Subsidiary of the Partnership, which
shall be taken into account based on the Fair Market Value of such
distributions, but, for the avoidance of doubt, not including any payment of any
management fees to the LGP Investors or the CVC Investors or any Tax
Distributions paid to the LGP or the CVC Investors that are not treated pursuant
Section 4.4 as advance Distributions under Section 4.1 (if any)) and/or any
consideration received upon the direct or indirect sale, transfer or other
disposition of such Common Series A Units by the LGP Investors or CVC Investors,
as applicable, or

(B) in the event of a Partnership Sale within the meaning of clause (iv) of the
definition of Partnership Sale, by taking into account all amounts received (or
deemed received) in connection with such Partnership Sale (and, for the
avoidance of doubt, taking into account any amounts described in the immediately
preceding clause (A) received with respect to any Common Series A Units held by
the LGP Investors or the CVC Investors prior to such Partnership Sale (within
the meaning of clause (iv) of the definition of Partnership Sale)).

In addition, solely in the event that a Public Offering has occurred, then for
purposes of this definition of Yield Test Event, as of the date which is the two
(2) year anniversary of a date such Public Offering is consummated: (1) the
Partnership shall be deemed to have hypothetically sold all of its assets for
the Fair Market Value thereof (and the Fair Market Value of any Equity
Securities of the Public Company directly or indirectly held by the Partnership
as of such time shall be equal to the Imputed Value thereof, as determined as of
such date), followed by a distribution of all proceeds thereof (net of any
outstanding liabilities of the Partnership as of such time) to the Partners
pursuant to the terms of this Agreement; and (2) the LGP Investors and CVC
Investors shall each be deemed to have received their portion of such
hypothetical distributions, such portion being determined pursuant to the terms
of this Agreement, after giving effect to the vesting of the Common Series C
Units in accordance with the terms of any Restricted Unit Agreement and any
other similar securities (including Common Series C-2 Units) in accordance with
the terms of any governing agreement thereof.

“Yonghui” means Yonghui Investment Limited.

1.2 Interpretative Matters. In this Agreement, unless otherwise specified or
where the context otherwise requires:

(a) the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;

(b) words importing any gender shall include other genders;

(c) words importing the singular only shall include the plural and vice versa;

(d) the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;

 

27



--------------------------------------------------------------------------------

(e) the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

(f) references to “Articles,” “Exhibits,” “Sections” or “Schedules” shall be to
Articles, Exhibits, Sections or Schedules of or to this Agreement;

(g) references to any Person include the successors and permitted assigns of
such Person;

(h) the use of the words “or,” “either” and “any” shall not be exclusive;

(i) wherever a conflict exists between this Agreement and any other agreement,
this Agreement shall control but solely to the extent of such conflict;

(j) references to “$” or “dollars” means the lawful currency of the United
States of America;

(k) references to “the date hereof,” “the date of this Agreement” or other
phrases of similar import shall, unless otherwise stated, be construed to refer
to the Effective Date.

(l) the PIPE Shares and any other shares of common stock of the Public Company
acquired by any Member (but not the Partnership) (and, in each case, any amounts
paid is respect thereof) shall be disregarded in their entirety for purposes of
any calculation or determination hereunder, other than in respect of Director
nomination and appointment rights set forth in ARTICLE VII;

(m) references to any agreement, contract or schedule, unless otherwise stated,
are to such agreement, contract or schedule as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof; and

(n) the parties hereto have participated jointly in the negotiation and drafting
of this Agreement; accordingly, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.

ARTICLE II

ORGANIZATIONAL MATTERS

2.1 Formation of the Partnership. The General Partner formed the Partnership
pursuant to a Certificate of Limited Partnership dated June 13, 2014. The term
of the Partnership commenced upon the filing of the Certificate of Limited
Partnership with the Secretary of State of the State of Delaware and shall
continue until the dissolution and termination of the Partnership in accordance
with the provisions of Article X hereof.

 

28



--------------------------------------------------------------------------------

2.2 Effect of Partnership Agreement. The Partners hereby execute this Agreement
for the purpose of establishing and continuing the affairs of the Partnership
and the conduct of its business in accordance with the provisions of the
Delaware Act. The Partners hereby agree that during the term of the Partnership,
the rights and obligations of the Partners with respect to the Partnership will
be determined in accordance with the terms and conditions of this Agreement and
the Delaware Act. To the extent that the rights, powers, duties, obligations and
liabilities of any Partners are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Delaware Act, control. Notwithstanding
anything to the contrary herein, (i) this Agreement shall only become effective
upon, and subject to, the occurrence of the Closing and the consummation of the
Transactions (as such terms are defined in the Merger Agreement) (the date when
the Transactions are consummated, the “Effective Date”), and (ii) to the extent
the Transactions are not consummated, this Agreement shall be null and void ab
initio as of the time that the Merger Agreement is terminated in accordance with
its terms and the Seventh A&R Agreement shall continue to govern the affairs of
the Partnership in all respects.

2.3 Name. The name of the Partnership shall be “Karman Topco L.P.” or such other
name or names as the General Partner may designate from time to time. The
General Partner shall promptly notify each Limited Partner in writing of any
change in the Partnership’s name.

2.4 Powers; Purposes.

(a) General Powers. The Partnership shall have all of the powers of a Delaware
limited partnership, including the power to engage in any lawful act or activity
for which limited partnerships may be organized under the Delaware Act.

(b) Purposes. The nature of the initial business or purposes to be conducted or
promoted by the Partnership is to acquire, own and/or dispose of Advantage
Solutions Inc. and any Subsidiaries thereof. The Partnership may engage in any
and all activities in which limited partnerships formed in the State of Delaware
under the Delaware Act may participate and to do all things that are related or
incidental to the foregoing or necessary, advisable, appropriate or expedient to
accomplish the foregoing.

(c) Limitation. Notwithstanding anything herein to the contrary, nothing set
forth herein shall be construed as authorizing the Partnership to possess any
purpose or power, or to do any act or thing, forbidden by law to a limited
partnership organized under the laws of the State of Delaware.

(d) Partnership Action. Subject to compliance by the General Partner with the
provisions of this Agreement and except as prohibited by applicable law, (i) the
Partnership may, upon approval by the General Partner enter into and perform any
and all documents, agreements and instruments, all without any further act, vote
or approval of any Partner, and (ii) the General Partner may authorize any
Person (including any Partner or its or their officers) to enter into and
perform any documents on behalf of the Partnership.

2.5 Principal Office; Registered Office. The Partnership shall maintain an
office and principal place of business at the offices of Leonard Green &
Partners, L.P., 11111 Santa Monica

 

29



--------------------------------------------------------------------------------

Boulevard, Suite 2000, Los Angeles, California 90025 or at such other place or
places in the United States as the General Partner may from time to time
designate. The General Partner shall promptly notify each Limited Partner in
writing of any change to the Partnership’s principal place of business.

2.6 Term. The term of the Partnership commenced on the date the certificate was
filed with the office of the Secretary of State of the State of Delaware and
shall continue in existence perpetually until termination or dissolution in
accordance with the provisions of Article X.

2.7 Foreign Qualification. The General Partner shall cause to be taken all
actions as may be reasonably necessary to perfect and maintain the status of the
Partnership as a limited partnership or similar type of entity under the laws of
any other jurisdictions in which the Partnership engages in business.

2.8 Partnership Status. The Partners intend that the Partnership not be a joint
venture, and that no Partner be a joint venturer of any other Partner by virtue
of this Agreement for any purpose, and neither this Agreement nor any other
document entered into by the Partners relating to the subject matter hereof
shall be construed to suggest otherwise. The Partnership shall be treated as a
partnership for U.S. federal and, if applicable, state or local income tax
purposes, and each Partner and the Partnership shall file all tax returns and
shall otherwise take all tax and financial reporting positions in a manner
consistent with such treatment, and the Partnership shall not change such
classification without the prior written consent of the Centerview Investors,
the LGP Investors, the CVC Investors, and the Majority Daymon Holder.

ARTICLE III

ADMISSION OF MEMBERS; CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

3.1 Capitalization.

(a) Units: Initial Capitalization.

(i) Each Partner’s interest in the Partnership, including such Partner’s
interest, if any, in the capital, income, gains, losses, deductions and expenses
of the Partnership and the right to vote, if any, on certain Partnership matters
as provided in this Agreement shall be represented by units of limited
partnership interest (each a “Unit”). The Partnership shall initially have five
(5) authorized types of Units, consisting of Common Series A Units (the “Common
Series A Units”), Common Series B Units (the “Common Series B Units”), Common
Series C Units (the “Common Series C Units”) and Common Series D Units (the
“Common Series D Units”), and the Common Series C-2 Units (the “Common Series
C-2 Units”).

(ii) The Common Series C Units shall consist of (1) Common Series C Units
(including, for the avoidance of doubt, the Common Series C Units granted
pursuant to the Daymon Unit Grant Agreements) that will participate in
Distributions (subject to the terms hereof and of the applicable Grant
Agreement) following a Vesting Exit Event for 8% Common Series C Units (the “8%
Common Series C Units”) and (2) Common Series C Units that will participate in
Distributions (subject to the terms hereof and of the

 

30



--------------------------------------------------------------------------------

applicable Grant Agreement) to the extent such Units are Vested Common Series C
Units (the “20% Common Series C Units”).

(iii) The aggregate number of Common Series A Units authorized for issuance
shall be 5,000,000.000 (as adjusted for any Unit dividend, Unit split, reverse
Unit split or other proportional subdivision or combination of the Common Series
A Units, the “Authorized Common Series A Units”). The aggregate number of Common
Series B Units authorized for issuance shall be 100,000.000 (as adjusted for any
Unit dividend, Unit split, reverse Unit split or other proportional subdivision
or combination of the Common Series B Units, the “Authorized Common Series B
Units”). The aggregate number of Common Series C Units authorized for issuance
shall be 184,382.840 (as adjusted for any Unit dividend, Unit split, reverse
Unit split or other proportional subdivision or combination of the Common Series
C Units, the “Authorized Common Series C Units”), of which 141,088.240
Authorized Common Series C Units may be issued as 8% Common Series C Units (as
adjusted for any Unit dividend, Unit split, reverse Unit split or other
proportional subdivision or combination of the Common Series C Units, the
“Authorized 8% Common Series C Units) and 43,294.600 may be issued as 20% Common
Series C Units (as adjusted for any Unit dividend, Unit split, reverse Unit
split or other proportional subdivision or combination of the Common Series C
Units, the “Authorized 20% Common Series C Units”). Other than pursuant to the
Daymon Unit Grant Agreements, each grant of Common Series C Units shall be made
in the proportion of 75% of 8% Common Series C Units and 25% of 20% Common
Series C Units. The aggregate number of Common Series D Units authorized for
issuance shall be 30,000.000 (as adjusted for any Unit dividend, Unit split,
reverse Unit split or other proportional subdivision or combination of the
Common Series D Units, the “Authorized Common Series D Units”). The aggregate
number of Common Series C-2 Units authorized for issuance shall be 35,000.000
(as adjusted for any Unit dividend, Unit split, reverse Unit split or other
proportional subdivision or combination of the Common Series C-2 Units, the
“Authorized Common Series C-2 Units”); provided, that the Daymon Holders shall
not be eligible to receive any grants of any Common Series C-2 Units and the
Common Series C-2 Units shall not be issued to any Daymon Holders. For the
avoidance of doubt, none of the Common Series C-2 Units shall be forfeited
except as provided in Section 3.1(e).

(iv) As of the date hereof the Partnership has the following duly issued and
outstanding units: 2,004,386.090 Common Series A Units, 84,117.319 Common Series
B Units, 172,480.404 Common Series C Units, 33,300.001 Common Series C-2 Units
and 30,000.000 Common Series D Units (provided, however, that the foregoing
Common Series C Unit number is subject to change, including a change occurring
on the date hereof, as a result of a separation of a Management Holder). Except
as otherwise required by law, only Common Series A Units shall be entitled to
vote on matters presented to the Partners for approval. The ownership by a
Limited Partner of Units shall invest such Limited Partner with the Economic
Interest therein (except to the extent Transferred to an Assignee as permitted
by this Agreement) and the governance rights set forth in this Agreement. For
purposes of this Agreement, Units held by the Partnership or any of its
Subsidiaries shall be deemed not to be outstanding. The Partnership may issue
fractional Units, and all Units shall be rounded to the third decimal place.

 

31



--------------------------------------------------------------------------------

(b) Issuance of Additional Units. Subject to the express provisions of this
Agreement, including Section 9.7, the General Partner shall have the right to
cause the Partnership to issue at any time after the Original Effective Date,
and for such amount and form of consideration as the General Partner may
determine, (i) Additional Units (of existing classes or new classes) or other
Equity Securities of the Partnership (including creating other classes or series
thereof having such powers, designations, preferences and rights as may be
determined by the General Partner), (ii) obligations, evidences of indebtedness
or other securities or interests convertible or exchangeable into Units or other
Equity Securities of the Partnership and (iii) warrants, options or other rights
to purchase or otherwise acquire Units or other Equity Securities of the
Partnership, and in connection therewith, and, subject to the provisions of
Section 12.2, the General Partner shall have the power to make amendments to
this Agreement as the General Partner in its discretion deems necessary or
appropriate to give effect to such additional issuance; provided, that the issue
price of any Equity Security issued pursuant to this Section 3.1(b) shall not be
less than the Fair Value of such Equity Security at the time of issuance;
provided, further, that without the Centerview Investors’ prior written consent
the Partnership shall not, and shall cause its Subsidiaries not to, issue any
(x) Common Series D Units (or any of the forgoing in respect of Common Series D
Units), (y) Equity Securities of any Subsidiary of the Partnership (other then,
for the avoidance of doubt, the Public Company or its Subsidiaries), other than
in the case of this clause (y) (1) to the Partnership or to any other
wholly-owned Subsidiary of the Partnership or (2) in connection with any
offering of Equity Securities that would have constituted an Excluded Units if
such offering had been made by the Partnership (with the provisions of the
definition of Excluded Units applying mutatis mutandis to such offering) and
(z) any Equity Securities of the Partnership that are pari passu or more senior
to the Common Series D Units with respect to Distributions to any Person, other
than in the case of this clause (z): (1) subject to compliance with Section 9.7
(as it exists on the date hereof), Common Series A Units and Common Series B
Units (or any of the foregoing in respect of Common Series A Units or Common
Series B Units); (2) solely to a Person who is (or will become upon such
issuance) a Management Partner, Common Series C Units; (3) Equity Securities
that are more senior with respect to Distributions to all Units as of the date
hereof; or (4) Equity Securities that are pari passu to the Common Series D
Units with respect to Distributions to a non-Affiliated third party or a group
of non-Affiliated third parties, subject to compliance with Section 9.7 (as it
exists on the date hereof).

(c) Additional Issuances of Common Series C Units. The Common Series C Units may
be issued from time to time to employees, officers, directors and other service
providers of the Partnership and its Subsidiaries as determined by the General
Partner. The Partnership shall reserve the Common Series C Units for issuance to
employees, officers, directors and other service providers of the Partnership
and its Subsidiaries, in the amounts set forth in Section 3.1(a) and on the
terms set forth in a Grant Agreement or on such other terms, including vesting
or repurchase, as the General Partner may determine in its discretion.

(d) Recapitalization or Exchange of Units. Any recapitalization or exchange of
Units (by Unit split or otherwise) or combination (by reverse Unit split or
otherwise) of any particular class or series of outstanding Units shall be made
contemporaneously to all classes and series of outstanding Units.

(e) Potential Forfeiture Events for Common Series C-2 Units. All Common Series
C-2 Units shall be fully vested as of the date of issuance thereof; provided,
however, that

 

32



--------------------------------------------------------------------------------

such Common Series C-2 Units shall be subject to forfeiture as described in this
Section 3.1(e), as follows:

(i) Yield Testing (Full). If (A) a Public Offering has been consummated and the
Yield Test Event has not occurred on or prior to the date which is the two
(2) year anniversary of such Public Offering, or (B) a Public Offering has not
been consummated and the Yield Test Event has not occurred on or prior to (or in
connection with) a Partnership Sale (within the meaning of clause (iv) of the
definition of Partnership Sale) (taking into account consideration to be
received by the LGP Investors and/or the CVC Investors in such Partnership
Sale), then, in either case in clause (A) or clause (B) all of the Common Series
C-2 Units shall be deemed forfeited and no longer outstanding as of such time,
except as provided in Section 3.1(e)(ii). If the Yield Test Event has occurred
on or prior to the time described in the immediately preceding sentence, all
Common Series C-2 Units outstanding as of the time of such occurrence shall be
deemed to have met the Yield Test Event as of such time.

(ii) Yield Testing (Partial). Notwithstanding the provisions of
Section 3.1(e)(i), if (A) a Public Offering has been consummated and the Yield
Test Event has not occurred on or prior to date which is the two (2) year
anniversary of such Public Offering, or (B) a Public Offering has not been
consummated and the Yield Test Event has not occurred on or prior to (or in
connection with) a Partnership Sale (within the meaning of clause (iv) of the
definition of Partnership Sale) (taking into account the consideration to be
received by the LGP Investors and/or the CVC Investors in such Partnership
Sale), but, in either case in clause (A) or (B) the amounts which the LGP
Investors (in the aggregate) or the CVC Investors (in the aggregate) have
received and/or are deemed to receive for purposes of the Yield Test Event on or
prior to the date which is the two (2) year anniversary of such Public Offering
(in the case of clause (A)), or upon the occurrence of such Partnership Sale (in
the case of clause (B)) (the “Deemed Received Amounts”) are at least equal to
1.0x the Applicable Capital Contributions of such LGP Investors or CVC Investors
(respectively and as applicable), then a Proportionate Amount of the Common
Series C-2 Units originally issued to each recipient of such issuance shall not
be forfeited by reason of Section 3.1(e)(i), and such Proportionate Amount of
Common Series C-2 Units shall remain issued and outstanding for all purposes and
shall not be subject to forfeiture (such Proportionate Amount of Common Series
C-2 Units shall be considered as Units which have satisfied the Yield Test
Event). For this purpose, the “Proportionate Amount” of Common Series C-2 Units
shall be equal to a percentage, which percentage shall be the greater of:
(x) the Deemed Received Amounts with respect to the LGP Investors minus the
Applicable Capital Contributions of the LGP Investors, divided by the excess of
the product of 1.5 times the Applicable Capital Contributions of the LGP
Investors minus the Applicable Capital Contributions of the LGP Investors, or
(y) the Deemed Received Amounts with respect to the CVC Investors minus the
Applicable Capital Contributions of the CVC Investors, divided by the product of
1.5 times the Applicable Capital Contributions of the CVC Investors minus the
Applicable Capital Contributions of the CVC Investors. For the avoidance of
doubt, the Proportionate Amount shall not exceed 100% in any case.

 

33



--------------------------------------------------------------------------------

For example, if, in a scenario where a Public Offering has occurred and, as of
the two (2) year anniversary of such Public Offering, the Deemed Received
Amounts with respect to the LGP Investors is determined to be $1,250x, and the
Applicable Capital Contributions of the LGP Investors is $1,000x, then the
percentage described in the immediately preceding sentence with respect to the
LGP Investors would be 50% (i.e., ($1,250x minus $1,000x) divided by ((1.5 times
$1,000x) minus $1,000), or $250x divided by $500x = 50%). If, in this same
example, the percentage determined with respect to the CVC Investors as of such
time is also 50%, then, in this example, 50% of the Common Series C-2 Units
shall continue to remain outstanding and 50% of such Common Series C-2 Units
shall be deemed forfeited as of such two (2) year anniversary date by reason of
Section 3.1(e)(i) and (ii).

For the avoidance of doubt, in the event that a Public Offering has
(x) occurred, Common Series C-2 Units shall be forfeited immediately following
the date which is the two (2) year anniversary of such Public Offering unless
such Common Series C-2 Units remain outstanding pursuant to the preceding
provisions of this Section 3.1(e) or (y) not occurred, Common Series C-2 Units
shall be forfeited immediately following the date of a Partnership Sale (within
the meaning of clause (iv) of the definition of Partnership Sale) unless such
Common Series C-2 Units remain outstanding pursuant to the preceding provisions
of this Section 3.1(e).

(iii) Voluntary Resignations and Terminations for Cause. In the event that any
grantee of Common Series C-2 Units voluntarily terminates his or her employment
with the Partnership and all of its Subsidiaries (other than for Good Reason) or
is terminated by the Partnership and all of its Subsidiaries for Cause and such
voluntary termination or termination for Cause occurs at any time prior to the
earlier of (x) the date (if any) upon which Yield Test Event has been met with
respect to the Common Series C-2 Units issued to such grantee (as determined
pursuant to clauses (i) or (ii), above), and (y) the date which is the two
(2) year anniversary of any Public Offering or the date of a Partnership Sale
(within the meaning of clause (iv) of the definition of Partnership Sale), as
applicable, then all of the Common Series C-2 Units issued to such grantee shall
thereupon be forfeited and shall no longer be considered to be issued and
outstanding.

(f) Safe Harbor Election.

(i) By executing this Agreement, each Partner authorizes and directs the
Partnership to elect to have the “safe harbor” described in the proposed Revenue
Procedure set forth in Internal Revenue Service Notice 2005-43 (the “Notice”)
apply to any interest in the Partnership transferred to a service provider by
the Partnership (such as a Common Series C Unit) on or after the effective date
of such Revenue Procedure in connection with services provided to the
Partnership. For purposes of making such safe harbor election, the Tax Matters
Partner or the Partnership Representative, as the case may be, is hereby
designated as the “partner who has responsibility for federal income tax
reporting” by the Partnership and accordingly, for execution of a “safe, harbor
election” in accordance with Section 3.03(1) of the Notice. The Partnership and
each Partner hereby agree to comply with all requirements of the safe harbor
described in the Notice, including the requirement that each Partner shall
prepare and file all federal income tax returns

 

34



--------------------------------------------------------------------------------

reporting the income tax effects of each safe harbor partnership interest issued
by the Partnership in a manner consistent with the requirements of the Notice.

(ii) A Partner’s obligations to comply with the requirements of this
Section 3.1(f) shall survive such Partner’s ceasing to be a Partner of the
Partnership and/or the termination, dissolution, liquidation and winding up of
the Partnership, and, for purposes of this Section 3.1(f) the Partnership shall
be treated as continuing in existence.

(iii) Each Partner authorizes the Tax Matters Partner or the Partnership
Representative, as the case may be, to amend Sections 3.1(f)(i) and 3.1(f)(ii)
to the extent necessary to achieve substantially the same tax treatment with
respect to any interest in the Partnership transferred to a service provider by
the Partnership in connection with services provided to the Partnership as set
forth in Section 4 of the Notice (e.g., to reflect changes from the rules set
forth in the Notice in subsequent Internal Revenue Service or Treasury
Department guidance); provided, that such amendment is not materially adverse to
such Partner (as compared with the after-tax consequences that would result if
the provisions of the Notice applied to all interests in the Partnership
transferred to a service provider by the Partnership in connection with services
provided to the Partnership).

(g) Tax Treatment. The Common Series C-2 Units have each been issued (and/or
will be issued) solely to Persons who were pre-existing Partners of the date of
such issuance. The intentions of the Partnership and the parties to this
Agreement regarding the issuance of the Common Series C-2 Units (and/or any
issuances of additional Common Series C Units to Persons who are pre-existing
Partners) is that such issuances of Units shall not, for any U.S. federal and
applicable state and local tax purposes, constitute a taxable issuance of new
Units in the Partnership. Except as otherwise required by law, neither the
Partnership nor any of the parties to this Agreement shall take any position on
any tax return or related filing which is inconsistent with the intentions
described in this Section 3.1(g).

(h) Public Company Equity Incentive Plan. The Partnership shall approve and
cause the Public Company to adopt and maintain an equity incentive plan for
making grants to management and other service providers to the Public Company
with such terms and with respect to such number of shares as shall be determined
by the board of directors of the Public Company in its good faith discretion.

3.2 Admission of Partners; Additional Partners.

(a) Schedule of Units; Schedule of Partners. The Partnership shall maintain and
keep at the principal office of the Partnership designated pursuant to
Section 2.5 (i) a Schedule of Units on which it shall set forth the aggregate
number of Units of each class and the aggregate amount of cash Capital
Contributions that have been made by each Partner and the Fair Market Value of
any property other than cash contributed by each Partner with respect to the
Units (including, if applicable, a description and the amount of any liability
assumed by the Partnership or to which contributed property is subject), and
(ii) a Schedule of Partners on which it shall set forth the names and address of
each Partner. The Partnership shall also maintain a schedule setting forth the
name and address of each Partner, the number of Units of each class owned by
such Partner and the aggregate Capital Contributions that have been made by such
Partner with respect

 

35



--------------------------------------------------------------------------------

to such Partner’s Units. An updated copy of the Schedule of Partners shall be
made available to any Partner upon written request to the Partnership; provided,
that certain confidential information or sensitive information may, in the
discretion of the Board, be redacted from the information provided to any
Partner, other than a CVC Investor, a LGP Investor or a Daymon Holder, and the
Schedule of Units shall be available to any holders of Common Series A Units.

(b) Additional Partners. Subject to the express provisions of this Agreement,
the General Partner shall have the right to admit Additional Partners. A Person
may be admitted to the Partnership as an Additional Partner upon compliance with
the express provisions of this Agreement and upon furnishing to the General
Partner (i) a joinder agreement, in form satisfactory to the General Partner,
pursuant to which such Person agrees to be bound by all the terms and conditions
of this Agreement, and (ii) such other documents or instruments as may be
necessary or appropriate to effect such Person’s admission as a Partner
(including entering into an investor representation agreement or such other
documents as the General Partner may deem appropriate). Such admission shall
become effective on the date on which the General Partner determines that such
conditions have been satisfied and when any such admission is shown on the books
and records of the Partnership. Upon the admission of an Additional Partner, the
Schedule of Partners shall be amended to reflect the name, address and Units and
other interests in the Partnership of such Additional Partner.

3.3 Capital Accounts.

(a) The Partnership shall maintain a separate capital account for each Limited
Partner according to the rules of Regulations Section 1.704-1(b)(2)(iv) (each a
“Capital Account”). The Capital Account of each Limited Partner shall be
credited initially with an amount equal to such Limited Partner’s cash
contributions and the initial Gross Asset Value of any property contributed to
the Partnership by the Limited Partner (net of any liabilities securing such
contributed property that the Partnership is considered to assume or take
subject to).

(b) The Capital Account of each Limited Partner shall (i) be credited with all
Income allocated to such Limited Partner pursuant to Section 5.1 and
Section 5.2, and with the amount equal to such Limited Partner’s cash
contributions and the initial Gross Asset Value of any property contributed to
the Partnership by the Limited Partner (net of any liabilities securing such
contributed property that the Partnership is considered to assume or take
subject to) following the Original Effective Date, and (ii) be debited with all
Loss allocated to such Limited Partner pursuant to Section 5.1 and Section 5.2,
and with the amount of cash and the Gross Asset Value of any property (net of
liabilities assumed by such Limited Partner and liabilities to which such
property is subject) distributed by the Partnership to such Limited Partner.

(c) The Partnership may, upon the occurrence of the events specified in
Regulations Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital
Accounts of the Limited Partners in accordance with the rules of such
Regulations and Regulations Section 1.704-1(b)(2)(iv)(g) to reflect a
revaluation of Partnership property.

3.4 Negative Capital Accounts. No Limited Partner shall be required to pay to
any other Limited Partner or the Partnership any deficit or negative balance
that may exist from time to time

 

36



--------------------------------------------------------------------------------

in such Limited Partner’s Capital Account (including upon and after dissolution
of the Partnership).

3.5 No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contributions or Capital Account or to receive any Distribution
from the Partnership, except as expressly provided herein.

3.6 Loans from Partners. Loans by Partners to the Partnership shall not be
considered Capital Contributions. If any Partner shall loan funds to the
Partnership, then the making of such loans shall not result in any increase in
the Capital Account balance of such Partner. The amount of any such loans shall
be a debt of the Partnership to such Partner and shall be payable or collectible
in accordance with the terms and conditions upon which such loans are made.

3.7 No Right of Partition. No Limited Partner shall have the right to seek or
obtain partition by court decree or operation of law of any property of the
Partnership or any of its Subsidiaries or the right to own or use particular or
individual assets of the Partnership or any of its Subsidiaries, or, except as
expressly contemplated by this Agreement, be entitled to Distributions of
specific assets of the Partnership or any of its Subsidiaries.

3.8 Non-Certification of Units; Legend; Units Are Securities. Units shall be
issued in non-certificated form; provided that the General Partner may cause the
Partnership to issue certificates to a Limited Partner representing the Units
held by such Limited Partner. If any Unit certificate is issued, then such
certificate shall bear a legend substantially in the following form:

THIS CERTIFICATE EVIDENCES A COMMON UNIT REPRESENTING AN INTEREST IN KARMAN
TOPCO L.P.

THE INTEREST IN KARMAN TOPCO L.P. REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
RESTRICTIONS ON TRANSFER SET FORTH IN THAT CERTAIN LIMITED PARTNERSHIP AGREEMENT
OF KARMAN TOPCO L.P., DATED AS OF AUGUST 29, 2018 BY AND AMONG KARMAN GP LLC, AS
GENERAL PARTNER, AND EACH OF THE LIMITED PARTNERS FROM TIME TO TIME PARTY
THERETO, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.

ARTICLE IV

DISTRIBUTIONS

4.1 Distributions.

(a) General. No distributions shall be made to the General Partner. Subject to
the provisions of Section 4.4 and Section 4.6, the General Partner shall have
sole discretion regarding the amount and timing of Distributions to the Limited
Partners. All such Distributions shall (subject to the other provisions of this
Section 4.1, and subject to any other applicable provisions of this Agreement)
be made in the following order of priority (and, for the avoidance of doubt, the
parties intend that for purposes of applying the following priorities, the
Distributions made from time to time under this Section 4.1 shall be given
cumulative effect):

 

37



--------------------------------------------------------------------------------

(i) first, 100% to the Common Series A Limited Partners and the Common Series B
Limited Partners, ratably among such Common Series A Limited Partners and Common
Series B Limited Partners in proportion to the then aggregate Unreturned Common
Capital Amount with respect to all Common Series A Units and Common Series B
Units then held by each such Common Series A Limited Partner and Common Series B
Limited Partner until the Unreturned Common Capital Amount in respect of all
outstanding Common Series A Units and Common Series B Units is equal to zero;
and

(ii) second, until the point in time upon which the holders of Common Series C-2
Units have received distributions pursuant to this Section 4.1(a)(ii) equal to
the Targeted Common Series C-2 Amount, any such additional Distributions shall
be made among the Limited Partners as follows: All such amounts shall initially
be apportioned among the holders of Units (other than Common Series C-2 Units)
ratably based on the proportionate number of Common Units (other than Common
Series C-2 Units) held by each such holder (such initial apportionment to be
done without regard to any otherwise applicable Threshold Limitation), and all
such amounts initially apportioned to holders of Common Series A Units, Common
Series B Units or Common Series D Units shall be distributed to such holders,
and all such amounts initially apportioned to such holders of Common Series C
Units shall be distributed as follows:

(1) Any such amounts shall be distributed to such holders of Common Series C
Units (ratably to each based on their relative holdings of such Common Series C
Units); provided, however, that any such amounts which are not distributable to
any such holder of such Common Series C Units by reason of the application of
any Threshold Limitation shall, in lieu of being distributed to such holder of
such Common Series C Units, instead be distributed to the holders of the Common
Series C-2 Units (ratably to each based on their relative holdings of such
Common Series C-2 Units), subject to the provisions of clause (2) of this
Section 4.1(a)(ii).

(2) Notwithstanding the foregoing, it is agreed that the maximum aggregate
amounts which shall be distributable with respect to the holders of the Common
Series C-2 Units pursuant to this Agreement (including in connection with any
Exchanges) shall not exceed an aggregate amount equal to the Targeted Common
Series C-2 Amount.

(iii) third, following the point in time upon which holders of Common Series C-2
Units have received aggregate distributions pursuant to Section 4.1(a)(ii) equal
to the Targeted Common Series C-2 Amount, any additional Distributions shall be
distributed to all Limited Partners ratably among such Limited Partners in
proportion to the aggregate number of Common Units (other than Common Series C-2
Units) then held by such Limited Partners.

(b) Modifications for Certain Units. Notwithstanding the foregoing, the
provisions of Section 4.1, shall be subject to the following provisions:

 

38



--------------------------------------------------------------------------------

(i) Escrow for Subject Units. The portion of any Distributions pursuant to
Section 4.1(a)(ii) or (iii) above, in respect of Unvested Common Series C Units
and any Pre-Yield Tested Series C-2 Units (collectively, the “Subject Units”)
shall be deposited with a third-party escrow agent to be reasonably acceptable
to the Partnership, with respect to the applicable Common Series C Limited
Partners and Common Series C-2 Limited Partners, such third-party escrow agent
to be engaged on terms reasonably acceptable to the Partnership, with respect to
the applicable Common Series C Limited Partners and Common Series C-2 Limited
Partners (such portion, the “Escrowed Distributions”). Promptly, and in any
event within five (5) Business Days, after the point in time upon which any
Unvested Common Series C Units or any Common Series C-2 Unit is no longer a
Pre-Yield Tested Series C-2 Unit and has not been forfeited (and therefor, any
such Unit is no longer considered to be a Subject Unit, in each case also
referred to as a “Released Unit”), the portion of the Escrowed Distributions
(and any earnings accrued thereon) that would have been distributed with respect
to such Released Unit but for the application of the immediately preceding
sentence shall be released from such escrow and shall be disbursed to the
applicable holder of such Released Unit. Promptly, and in any event within five
(5) Business Days, after the forfeiture of any Subject Unit in accordance with
the terms of the applicable Restricted Unit Agreement or this Agreement, the
portion of the Escrowed Distributions (and any earnings accrued thereon) that
would have been distributed to the holder of such Subject Unit but for the
application of the first sentence of this paragraph (i), shall be released from
such escrow (the “Released Amounts”) and shall be disbursed as described in
Section 4.1(c).

(ii) Re-Allocation of Distributions on Forfeited Units. In the event of any
Distribution which occurs after the forfeiture of any Subject Unit in accordance
with the terms of the applicable Restricted Unit Agreement or this Agreement,
any amounts which, but for such forfeiture, would have been distributed (or
escrowed) to the holder of such forfeited Unit pursuant to Section 4.1(a) (such
amounts, together with any Released Amounts, being collectively referred to as
“Reallocated Distributions”), shall be distributed as described in
Section 4.1(c).

(c) Reallocation of Forfeited Amounts. Notwithstanding any of the provisions of
Section 4.1(a):

(i) Common Series C Amounts. Any Reallocated Distributions which are
attributable to forfeited Common Series C Units shall be disbursed or
distributed as follows:

(1) To the extent such amounts relate to forfeited Common Series C Units which
were forfeited due solely to the fact that such Common Series C Units have not
met the definition of Vesting Exit Event for 20% Common Series C Units, such
amounts shall be disbursed to the Partnership.

(2) To the extent that such amounts are not described in the immediately
preceding clause (1), such amounts will be distributed among such holders of
outstanding Common Series C Units (and in such proportions) as shall be
designated by the chief executive officer of Advantage Solutions, Inc. with
approval of the General

 

39



--------------------------------------------------------------------------------

Partner, and, in the event that a Public Offering has then occurred, and such
amounts are not so designated by such chief executive officer and approved by
the General Partner on or prior to the forty-two (42) month anniversary of such
Public Offering, such amounts shall be distributed among the holders of Common
Series C Units pro rata based on the numbers of such Common Series C Units held
by each such holder (and, for this purpose, each holder shall be deemed to hold
any Common Series C Units that are no longer outstanding by reason of
Section 9.6(a) or (b)).

(ii) Common Series C-2 Amounts. Any Reallocated Distributions attributable to
forfeited Common Series C-2 Units shall be disbursed or distributed as follows:

(1) To the extent that such amounts relate to forfeited Common Series C-2 Units
which were forfeited solely by reason of the application of Section 3.1(e)(i),
above (as determined after taking into account the application of
Section 3.1(e)(ii), above), such Reallocated Distributions shall be disbursed to
the Partnership.

(2) To the extent that such amounts are not described in the immediately
preceding clause (1), such Reallocated Distributions will be distributed among
such holders of outstanding Common Series C Units and/or Common Series C-2 Units
(and in such proportions) as shall be designated by the chief executive officer
of Advantage Solutions, Inc. with approval of the General Partner, and, in the
event that a Public Offering has then occurred and such amounts are not so
designated and approved on or prior to the forty-two (42) month anniversary of
such Public Offering, such amounts shall be distributed to the holders of Common
Series C-2 Units which are outstanding as of such time (i.e. not including such
forfeited Common Series C-2 Units) in proportion to their relative holdings of
such Common Series C-2 Units until the aggregate amounts distributed pursuant to
this Agreement with respect to all Common Series C-2 Units is equal to the
Targeted Common Series C-2 Amount.

(d) Reallocations for Daymon Series C Distributions. Notwithstanding the
foregoing, 50% of the amount of Distributions made pursuant to Section 4.1 to
Common Series C Limited Partners that are Daymon Management Holders (the “Daymon
Reduced Amount”) shall reduce, on a dollar for dollar basis, Distributions that
would otherwise be payable pursuant to Section 4.1 to Common Series A Limited
Partners that are Daymon Holders and Common Series B Limited Partners and Common
Series C Limited Partners that are Daymon Management Holders. The Daymon Reduced
Amount shall instead be Distributed to all Holders that are not Daymon Holders
or Daymon Management Holders in accordance with Section 4.1. The Daymon Reduced
Amount shall be borne by the Daymon Holders and Daymon Management Holders pro
rata based upon a “reverse waterfall” calculation.

(e) Reallocations for Additional Units. Notwithstanding the foregoing, to the
extent that a Vesting Exit Event for 20% Common Series C Units has occurred or a
Yield Test Event has occurred, any Distributions payable to any Limited Partner
in accordance with Section 4.1(a)(ii) and (iii) above which occur on or
following the occurrence of such Vesting Exit Event or Yield Test Event, as
applicable, shall (to the extent of Distributions available on or following the
occurrence of such Vesting Exit Event or Yield Test Event) be reallocated among
the Limited

 

40



--------------------------------------------------------------------------------

Partners as necessary to cause each Limited Partner to have received cumulative
Distributions from December 18, 2017, through and including the date of such
Distribution in an amount equal to what such Limited Partners would have
received if the Daymon Holders and the Daymon Management Holders had, in
addition to the Units actually held by such Limited Partners, held the
Additional Units from December 18, 2017, through and including the date of such
Distribution. Each Daymon Holder and Daymon Management Holder shall be deemed to
own a portion of the Additional Units equal to the portion of the aggregate
Common Series A Units, Common Series B Units, or Common Series C Units, as
applicable, held by all Daymon Holders and Daymon Managements Holders that are
held by such Daymon Holder or Daymon Management Holder.

4.2 Successors. For purposes of determining the amount of Distributions, each
Limited Partner shall be treated as having made the Capital Contributions and as
having received the Distributions made to or received by its predecessors in
respect of any of such Limited Partner’s Units.

4.3 Distributions In-Kind. To the extent that the Partnership distributes
property in-kind to the Limited Partners (including pursuant to any Exchange,
Piggyback Exchange or any distributions pursuant to Section 4.6), the
Partnership shall be treated as making a Distribution pursuant to Section 4.1
equal to the Fair Market Value of such property for purposes of Section 4.1 and
such property shall be treated as if it were sold in a hypothetical sale for an
amount equal to its Fair Market Value. Any resulting hypothetical gain or loss
shall be allocated to the Capital Accounts of the Limited Partners receiving
such Distributions in accordance with Sections 5.1 and 5.2. If the Partnership
distributes property in-kind that was contributed to the Partnership by the
Daymon Holders (or received in a tax-deferred exchange for property
(i) contributed to the Partnership by the Daymon Holders or (ii) previously
received in a tax-deferred exchange for property contributed to the Partnership
by the Daymon Holders), the Partnership will, to the maximum extent reasonably
possible, distribute (and be deemed to distribute) such property to the Daymon
Holders who contributed such property to the Partnership, to the extent that
such Daymon Holders is entitled to receive a Distribution at such time under
this ARTICLE IV. In the event the Partnership distributes property in-kind to
the CVC Holders or the LGP Holders, the Daymon Holders shall be afforded the
option (with reasonable prior written notice) to receive its pro rata share of
such in-kind distribution. If the Partnership makes a Distribution that is part
cash and part in-kind, in no event will the Daymon Holders be allocated a
proportion of cash and in-kind different than their pro rata share of each,
without the prior written consent of the Majority Daymon Holder. The preceding
two sentences shall not apply after an initial Public Offering; provided that,
following an initial Public Offering, any in-kind distribution mechanisms that
are employed in order to deliver CVC Holders or the LGP Holders the benefit of
their respective registration rights under the Registration Rights Agreement (or
similar liquidity rights under this Agreement) shall similarly be applied to
enable other Limited Partners to obtain the benefit of their respective
registration rights (if any) under the Registration Rights Agreement (or similar
liquidity rights under this Agreement).

4.4 Tax Distributions. Subject to the Delaware Act and to any restrictions
contained in any agreement to which the Partnership is bound and notwithstanding
the provisions of Section 4.1, for each Fiscal Year the Partnership shall, to
the extent that the Partnership has cash available therefor (whether on-hand or
from borrowings), and as determined after taking into account

 

41



--------------------------------------------------------------------------------

Partnership expenses and liabilities which are then due and payable, but prior
to taking into account amounts otherwise distributable pursuant to Section 4.1,
make a Distribution in cash (each a “Tax Distribution”) to each Limited Partner
in an amount equal to the excess of (a) the product of (i) the aggregate
cumulative net taxable income for all taxable periods allocated by the
Partnership to the Limited Partner (including in respect of Escrowed
Distributions) (with any prior taxable losses allocated by the Partnership to
such Limited Partner, reducing such aggregate cumulative net taxable income), in
each case, based upon (A) the information returns filed by the Partnership, as
amended or adjusted to date, and (B) estimated amounts, in the case of periods
for which the Partnership has not yet filed information returns, and (ii) the
Assumed Tax Rate, over (b) all prior Distributions (excluding Escrowed
Distributions except to the extent actually distributed to the applicable
Partner from the escrow) pursuant to this Section 4.4. All Distributions made to
a Limited Partner pursuant to this Section 4.4 shall be treated as advance
Distributions under Section 4.1 based on the corresponding provision that
pertained to the taxable income in question that generated the need for a Tax
Distribution and shall be taken into account in determining the amount
subsequently distributable to such Limited Partner under Section 4.1.

4.5 Right of Set-Off. As security for any obligations of a Limited Partner (in
such Limited Partner’s capacity as a Limited Partner) to the Partnership under
any provisions of this Agreement or any other agreement between such Limited
Partner (in such Limited Partner’s capacity as a Limited Partner), on the one
hand, and the Partnership and/or its Subsidiaries, on the other hand, the
Partnership shall have (and each Limited Partner hereby grants to the
Partnership) a right to set off any such amounts against any Distributions to
such Limited Partner. In addition, whenever the Partnership is to pay any sum to
any Limited Partner or any Affiliate or related Person thereof pursuant to the
terms of this Agreement, any amounts that such Limited Partner or such Affiliate
or related Person owes to the Partnership under any promissory note issued to
the Partnership as partial payment for any Units of the Partnership may be
deducted from that sum before payment.

4.6 Dissolution Transaction; Sales for Share Consideration; Post-IPO Sales.

(a) Notwithstanding anything else in this Agreement to the contrary, in the
event of, and as a condition to any transaction (including a liquidation,
dissolution, Distribution and Recapitalization) the direct or indirect result of
which is for the Limited Partners prior to such transaction to directly or
indirectly own (beneficially or of record) all or substantially all of the
assets of the Partnership and its Subsidiaries (as determined on a consolidated
basis) other than through the Partnership, in each case, whether in a single
transaction or a series of related transactions (each, a “Dissolution
Transaction”), the Partnership, the LGP Holders, the CVC Holders, the Daymon
Holders and their respective affiliated Permitted Transferees shall, and shall
cause the Partnership (or its successor) to, reasonably cooperate with the
Centerview Holders and take all actions and enter into all agreements or
arrangements as may be reasonably required in connection therewith to ensure
that the Common Series C Limited Partners, Common Series C-2 Limited Partners
and the Common Series D Limited Partners remain entitled to economic benefits
and profit participation that are substantially equivalent to those such Common
Series C Limited Partners, Common Series C-2 Limited Partners and Common Series
D Limited Partners had in respect of the Common Series C Units, Common Series
C-2 Units or the Common Series D Units, as applicable, immediately prior to such
Dissolution Transaction as set forth in this Agreement and any agreements
contemplated hereby.

 

42



--------------------------------------------------------------------------------

(b) Notwithstanding anything else in this Agreement to the contrary, in the
event of any Partnership Sale which is a purchase of Equity Interests of the
Partnership or any of its Subsidiaries (whether by merger, share exchange or
other similar transaction) in which the consideration is not entirely cash (a
“Stock Consideration Sale”), the provisions set forth on Schedule 4.6 will
apply.

(c) The Partnership, the LGP Holders, the CVC Holders, the Daymon Holders and
their respective affiliated Permitted Transferees, on the one hand, and the
Common Series C Limited Partners, Common Series C-2 Limited Partners and the
Common Series D Limited Partners, if and as applicable, on the other hand, shall
cooperate in good faith to cause the tax treatment for the Common Series C
Limited Partners, Common Series C-2 Limited Partners and Common Series D Limited
Partners, if and as applicable, in respect of the transactions contemplated by
this Section 4.6 to be substantially similar to the tax treatment thereof prior
to such Dissolution Transaction, to the extent reasonably practicable, it being
understood that the LGP Holders, the CVC Holders, the Daymon Holders and their
respective affiliated Permitted Transferees shall have no obligation to
compensate the Common Series C Limited Partners, Common Series C-2 Limited
Partners or the Common Series D Limited Partners for any difference in the
actual tax treatment obtained as a result of such cooperation from the tax
treatment that would have been obtained if such Dissolution Transaction had not
occurred.

(d) Notwithstanding any other provision to the contrary, from and after the
consummation of the transactions contemplated by Section 11.1(b) below, none of
the provisions of this Section 4.6 shall apply to or with respect to any Common
Series C Limited Partner (or former Common Series C Limited Partner) nor to any
Common Series C-2 Limited Partner (or former Common Series C-2 Limited Partner),
nor to or with respect to any Common Series C Unit or Common Series C-2 Unit
(nor to any Equity Securities distributed in respect thereof).

ARTICLE V

ALLOCATIONS

5.1 Allocations. Except as otherwise provided in, and after giving effect to,
Section 5.2, Net Income and Net Loss (and, if necessary, individual items of
Income and Loss) shall be allocated annually (and at such other times as the
General Partner determines) to the Limited Partners in such manner that the
positive Capital Account balance of each Limited Partner shall, to the greatest
extent possible, be equal to the amount that would be distributed to such
Limited Partner (after satisfaction of any financial obligations of each Limited
Partner to the Partnership under any provisions of this Agreement), if (a) the
Partnership were to sell the assets of the Partnership in a Partnership Sale
(treated as a Vesting Exit Event for Common Series C Units to the extent the
internal rate of return requirement is deemed satisfied) for their Gross Asset
Values, (b) all Partnership liabilities were satisfied (limited with respect to
each nonrecourse liability to the Gross Asset Values of the assets securing such
liability), (c) the Partnership were to distribute the remaining proceeds of
sale pursuant to Article IV or liquidation pursuant to Section 10.2 and (d) the
Partnership were to dissolve pursuant to Article X. In determining the
hypothetical distribution pursuant to the preceding sentence, amounts shall be
treated as distributable pursuant to Article IV only for purposes of allocating
Net Income or items thereof attributable to a Vesting Exit Event for Common
Series C Units; provided, however, that, for any taxable year in which or

 

43



--------------------------------------------------------------------------------

after which the Partnership has realized a substantial amount of proceeds other
than from a Vesting Exit Event for Common Series C Units, the General Partner
may treat Net Income or items thereof as being attributable to a Vesting Exit
Event for Common Series C Units for purposes of this sentence if it determines
in its sole discretion that such treatment is necessary in order for the
allocations pursuant to this Section 5.1 to comply with the requirements of
Section 704 of the Code and the Regulations thereunder or to give economic
effect to Article IV and the other economic provisions of this Agreement.

5.2 Special Allocations.

(a) Loss attributable to Partner Nonrecourse Debt shall be allocated in the
manner required by Regulations Section 1.704-2(i). If there is a net decrease
during a taxable year in Partner Minimum Gain, Income for such taxable year
(and, if necessary, for subsequent taxable years) shall be allocated to the
Limited Partners in the amounts and of such character as is determined according
to Regulations Section 1.704-2(i)(4). This Section 5.2(a) is intended to be a
“partner nonrecourse debt minimum gain chargeback” provision that complies with
the requirements of Regulations Section 1.704-2(i)(4), and shall be interpreted
in a manner consistent therewith.

(b) Except as otherwise provided in Section 5.2(a), if there is a net decrease
in Partnership Minimum Gain during any taxable year, each Limited Partner shall
be allocated Income for such taxable year (and, if necessary, for subsequent
taxable years) in the amounts and of such character as is determined according
to Regulations Section 1.704-2(f). This Section 5.2(b) is intended to be a
“minimum gain chargeback” provision that complies with the requirements of
Regulations Section 1.704-2(f), and shall be interpreted in a manner consistent
therewith.

(c) If any Limited Partner that unexpectedly receives an adjustment, allocation
or distribution described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6) has an Adjusted Capital Account Deficit as of the end of any taxable year,
computed after the application of Section 5.2(a) and Section 5.2(b) but before
the application of any other provision of Section 5.1 and Section 5.2, then
Income for such taxable year shall be allocated to such Limited Partner in an
amount and manner sufficient to eliminate such Adjusted Capital Account Deficit
as quickly as possible. This Section 5.2(c) is intended to be a “qualified
income offset” provision as described in Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent
therewith.

(d) Income and Loss described in clause (d) of the definition of Gross Asset
Value shall be allocated in a manner consistent with the manner that the
adjustments to the Capital Accounts are required to be made pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m).

(e) The allocations set forth in Section 5.2(a) through Section 5.2(d) inclusive
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Section 1.704-1(b) and 1.704-2 of the Regulations. The Regulatory Allocations
may not be consistent with the manner in which the Limited Partners intend to
allocate Income and Loss of the Partnership or to make Distributions.
Accordingly, notwithstanding the other provisions of Sections 5.1 and 5.2, but
subject to the Regulatory Allocations, items of Income and Loss of the
Partnership shall be allocated among the Limited Partners so as to eliminate the
effect of the Regulatory Allocations

 

44



--------------------------------------------------------------------------------

and thereby cause the respective Capital Account balances of the Limited
Partners to be in the amounts (or as close thereto as possible) they would have
been if Income and Loss had been allocated without reference to the Regulatory
Allocations. In general, the Limited Partners anticipate that this shall be
accomplished by specially allocating other Income and Loss among the Limited
Partners so that, to the extent possible, the net amount of Regulatory
Allocations and such special allocations to each such Limited Partner is zero.

5.3 Tax Allocations.

(a) The income, gains, losses and deductions of the Partnership shall be
allocated for federal, state and local income tax purposes among the Limited
Partners in accordance with the allocation of such income, gains, losses and
deductions among the Limited Partners for purposes of computing their Capital
Accounts; except that if any such allocation is not permitted by the Code or
other applicable law, then the Partnership’s subsequent income, gains, losses
and deductions for tax purposes shall be allocated among the Limited Partners so
as to reflect as nearly as possible the allocation set forth herein in computing
their Capital Accounts.

(b) Items of Partnership taxable income, gain, loss and deduction with respect
to any property contributed to the capital of the Partnership shall be allocated
among the Limited Partners in accordance with Code Section 704(c) so as to take
account of any variation between the adjusted basis of such property to the
Partnership for federal income tax purposes and its Gross Asset Value. The
Partnership shall use the “traditional method” described in Regulation
Section 1.704-3(b) with respect to any variation (i) between the adjusted basis
of the equity of Daymon Eagle Holdings L.P. contributed to the Partnership on
December 18, 2017, and its Gross Asset Value and (ii) the adjusted bases of the
property held by the Partnership and its Gross Asset Value, in each case,
immediately prior to the contribution of Daymon Eagle Holdings L.P. on
December 18, 2017. Without the consent of the CVC Investors, the LGP Investors
and the Majority Daymon Holder (such consent not to be unreasonably withheld or
delayed), the General Partner shall not select, or change, any method of making
such allocations under Code Section 704(c) and the Regulations thereunder.

(c) If the Gross Asset Value of any Partnership asset is adjusted pursuant to
the requirements of Regulations Section 1.704-l(b)(2)(iv)(e) or (f), subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c).

(d) Tax credits, tax credit recapture and any items related thereto shall be
allocated to the Limited Partners according to their interests in such items as
reasonably determined by the General Partner taking into account the principles
of Regulations Section 1.704-l(b)(4)(ii).

(e) Allocations pursuant to this Section 5.3 are solely for the purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Limited Partner’s Capital Account or share of Income,
Loss, Distributions or other Partnership items pursuant to any provision of this
Agreement.

 

45



--------------------------------------------------------------------------------

5.4 Limited Partners’ Tax Reporting.

(a) The Limited Partners acknowledge and are aware of the income tax
consequences of the allocations made pursuant to this Article V and, except as
may otherwise be required by applicable law or regulatory requirements, hereby
agree to be bound by the provisions of this Article V in reporting their shares
of Partnership income, gain, loss, deduction and credit for federal, state and
local income tax purposes.

(b) The General Partner shall use commercially reasonable efforts to cause the
Partnership to (subject to reasonable delays in the event of the late receipt of
any necessary financial or tax information of or in respect of any entity in
which the Partnership directly or indirectly holds any interest) transmit to
each Partner, within ninety (90) days after the close of each Fiscal Year, such
Partner’s Schedule K-1 (Internal Revenue Service Form 1065) or an equivalent
report indicating such Partner’s share of all items of income or gain, expense,
loss or other deduction and tax credit of the Partnership for such year, as well
as the status of its Capital Account as of the end of such year, and such
additional information as such Partner reasonably may request to enable it to
complete its tax returns or to fulfill any other reporting requirements.

5.5 Withholding, Indemnification and Reimbursement for Payments on Behalf of a
Limited Partner. The Partnership may withhold and remit to a Governmental Entity
any taxes with respect to any Limited Partner, and any such taxes may be
withheld from any distribution otherwise payable to such Limited Partner,
provided that, in the event any such withholding is made, the General Partner
shall provide notice to the Limited Partner with respect to which such
withholding was made and shall reasonably cooperate with such Limited Partner in
recovering any such tax withheld or otherwise allowing such Limited Partner to
claim a credit for any such tax withheld, in each case to the extent permitted
by applicable law. Taxes withheld on amounts directly or indirectly payable to
the Partnership or any of its Subsidiaries that is treated as a pass-through
entity and taxes otherwise paid by the Partnership or any of its Subsidiaries
that is treated as a pass-through entity shall, in general, be treated for
purposes of this Agreement as distributed to the appropriate Partners and paid
by the appropriate Partners to the relevant Governmental Entity. If the
Partnership is required by applicable law to make any payment to a Governmental
Entity that is specifically attributable to a Limited Partner or a Limited
Partner’s status as such (including federal withholding taxes, state or local
personal property taxes and state or local unincorporated business taxes), then
such Limited Partner shall indemnify the Partnership in full for the entire
amount paid (including interest, penalties and related expenses). No such
indemnification will be considered a Capital Contribution for purposes of this
Agreement. The General Partner may offset Distributions to which a Person is
otherwise entitled under this Agreement against such Person’s obligation to
indemnify the Partnership under this Section 5.5. A Limited Partner’s obligation
to indemnify the Partnership under this Section 5.5 shall survive termination,
dissolution, liquidation and winding up of the Partnership, and for purposes of
this Section 5.5, the Partnership shall be treated as continuing in existence.
The Partnership may pursue and enforce all rights and remedies it may have
against each Limited Partner under this Section 5.5, including instituting a
lawsuit to collect such indemnification, with interest calculated at a rate
equal to 5 percentage points per annum (but not in excess of the highest rate
per annum permitted by applicable law).

 

46



--------------------------------------------------------------------------------

ARTICLE VI

RIGHTS AND DUTIES OF PARTNERS

6.1 Power and Authority of Partners. Unless delegated such power in accordance
with Section 7.2 or Section 7.4, no Partner shall, in its capacity as such, have
the authority or power to act for or on behalf of the Partnership in any manner,
to do any act that would be (or could be construed as) binding on the
Partnership, or to make any expenditures on behalf of the Partnership, and the
Partners hereby consent to the exercise by the General Partner of the powers and
rights conferred on it by applicable law and by this Agreement.

6.2 Voting Rights. Except as otherwise provided in this Section 6.2, as
specifically set forth in this Agreement or as otherwise required by applicable
law, Partners holding Common Series A Units shall vote together as a single
class, and a Common Series A Limited Partner shall be entitled to one (1) vote
for each Common Series A Unit held by such Common Series A Limited Partner on
all matters to be voted upon by the Limited Partners, and the Common Series B
Units, Common Series C Units, Common Series D Units and Common Series C-2 Units
shall have no voting power and no right to vote upon or approve any matter to be
voted upon or approved by the Partners of the Partnership. Further, subject to
the terms hereof, including ARTICLE VII, until (i) the time that the CVC Group
is no longer entitled, pursuant to Section 7.3, to designate and cause to be
elected two (2) members of the Board of Directors, the Partners and the
Partnership agree that all actions of the Partnership requiring the vote or
approval of the Partners shall require the approval of the Majority CVC Holders
and (ii) the time that the LGP Group is no longer entitled, pursuant to
Section 7.3, to designate and cause to be elected two (2) members of the Board
of Directors, the Partners and the Partnership agree that all actions of the
Partnership requiring the vote or approval of the Partners shall require the
approval of the Majority LGP Holders.

6.3 Liability of Limited Partners.

(a) No Personal Liability. Except as otherwise required by the Delaware Act or
as expressly set forth in this Agreement (including in Section 6.3(b) and 10.3),
no Limited Partner shall have any personal liability whatsoever in such Limited
Partner’s capacity as a Limited Partner, whether to the Partnership, to any of
the other Partners, to the creditors of the Partnership or to any other Third
Party for the debts, obligations and liabilities of the Partnership, whether
arising in contract, tort or otherwise (including those arising as a Limited
Partner or an equityholder, an owner or a shareholder of another Person). Each
Limited Partner shall be liable only to make such Limited Partner’s Capital
Contribution to the Partnership, if applicable, and any other payments provided
for expressly herein.

(b) Return of Distributions. Under the Delaware Act, a Limited Partner may,
under certain circumstances, be required to return amounts previously
distributed to such Limited Partner. It is the intent of the Limited Partners
that no Distribution to any Limited Partner pursuant to Article IV or Article X
shall be deemed to constitute money or other property paid or distributed in
violation of the Delaware Act, and the Limited Partner receiving such
Distribution shall not be required to return to any Person any such money or
property, except as otherwise expressly set forth herein or the Delaware Act.
If, however, it is required pursuant to the Delaware Act or any court of
competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any

 

47



--------------------------------------------------------------------------------

Limited Partner is obligated to make any such payment, such obligation shall be
the obligation of such Limited Partner and not of the other Limited Partners.

6.4 Performance of Duties; Conflicts of Interest.

(a) In performing its, his or her duties, each of the Partners shall be entitled
to rely in good faith on the provisions of this Agreement and on information,
opinions, reports or statements (including financial statements and information,
opinions, reports or statements as to the value or amount of the assets,
liabilities, profits or losses of the Partnership and its Subsidiaries), of the
following other Persons or groups: (i) one or more officers or employees of such
Partner or the Partnership or any of its Subsidiaries, (ii) any attorney,
independent accountant or other Person employed or engaged by such Partner or
the Partnership or any of its Subsidiaries, or (iii) any other Person who has
been selected with reasonable care by or on behalf of such Partner or the
Partnership or any of its Subsidiaries, in each case, as to matters which such
relying Person reasonably believes to be within such other Person’s professional
or expert competence.

(b) On any matter involving a conflict of interest not provided for elsewhere in
this Agreement, each Partner shall be guided by its reasonable judgment as to
the best interests of the Partnership and its Subsidiaries and shall take such
actions as are determined by such Person in good faith to be necessary or
appropriate to ameliorate such conflict of interest.

6.5 Investment Representations of Limited Partners. Each Limited Partner hereby
represents, warrants and acknowledges to the Partnership that: (a) such Limited
Partner has such knowledge and experience in financial and business matters and
is capable of evaluating the merits and risks of an investment in the
Partnership and is making an informed investment decision with respect thereto;
(b) such Limited Partner is acquiring interests in the Partnership for
investment only and not with a view to, or for resale in connection with, any
distribution to the public or public offering thereof; and (c) the execution,
delivery and performance of this Agreement have been duly authorized by such
Limited Partner. Each Common Series B Limited Partner hereby represents,
warrants and acknowledges to the Partnership that such Common Series B Limited
Partner is an accredited investor as such term is defined in Regulation D
promulgated pursuant to Section 4(2) of the Securities Act.

6.6 Information Rights.

(a) The Partnership will furnish the CVC Investors, the Juggernaut Investor, the
LGP Investors, the Centerview Investors, and the Daymon Holders, and their
respective Permitted Transferees, so long as each such Partner owns any Common
Series A Units or Common Series D Units:

(i) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year of Advantage Sales & Marketing Inc., the consolidated
balance sheet of Advantage Sales & Marketing Inc. and its Subsidiaries as at the
end of each such Fiscal Year and the consolidated statements of income, cash
flows and changes in partners’ capital for such year of Advantage Sales &
Marketing Inc. and its Subsidiaries, setting forth in each case in comparative
form the figures for the next preceding Fiscal Year, accompanied by the report
of independent certified public accountants of recognized

 

48



--------------------------------------------------------------------------------

national standing, to the effect that, except as set forth therein, such
consolidated financial statements have been prepared in accordance with GAAP
applied on a basis consistent with prior years and fairly present in all
material respects the financial condition of the Advantage Sales & Marketing
Inc. and its Subsidiaries at the dates thereof and the results of their
operations and changes in their cash flows and partners’ capital for the periods
covered thereby.

(ii) As soon as available, and in any event within forty-five (45) days after
the end of each fiscal quarter of Advantage Sales & Marketing Inc., the
consolidated balance sheet of Advantage Sales & Marketing Inc. and its
Subsidiaries as at the end of such quarter and the consolidated statements of
income, cash flows and changes in partners’ capital for such quarter and the
portion of the Fiscal Year then ended of Advantage Sales & Marketing Inc. and
its Subsidiaries, setting forth in each case the figures for the corresponding
periods of the previous Fiscal Year in comparative form, all in reasonable
detail.

(iii) As soon as available, and in any event within thirty (30) days after the
end of each month, the consolidated balance sheet of Advantage Sales & Marketing
Inc. and its Subsidiaries as at the end of such month and the consolidated
statements of income and cash flows for such month and the portion of the Fiscal
Year then ended of Advantage Sales & Marketing Inc. and its Subsidiaries,
setting forth in each case the figures for the corresponding periods of the
previous Fiscal Year in comparative form, all in reasonable detail.

(iv) To the extent permitted by, and not inconsistent with, applicable law,
(a) and solely until such time as an initial Public Offering has occurred,
regularly reported financial information and such other information as the CVC
Investors, the LGP Investors or the Daymon Holders may reasonably request or
(b) any other information that is delivered by the Partnership or the Board to
either the CVC Investors or the LGP Investors, or, to the extent such
information is made available to the Board of Directors, the Daymon Investors.

After the occurrence of an initial Public Offering, the Partnership shall be
deemed to have satisfied its obligations set forth in this Section 6.6(a) to the
extent that the applicable Partners have reasonable access to any public filing
made in accordance with applicable securities or regulations that includes in
all material respects the required information (for example, a Form 10-Q in lieu
of the financial statements contemplated by Section 6.6(a)(i)); provided, that
the Partnership will not be deemed to be in breach of its obligations pursuant
to Sections 6.6(a)(i) because it has not timely provided the financial statement
information required thereby after an initial Public Offering if it is using
commercially reasonable efforts to obtain such information and has provided any
such information to the Daymon Investors that it has provided to the LGP
Investors and the CVC Investors.

(b) Upon request, for so long as each of the CVC Investors and the LGP Investors
own any Common Series A Units, such Partner and any representatives of such
partner shall have (i) reasonable access (at reasonable times and upon
reasonable notice) to all executive officers and accountants of the Partnership
and its Subsidiaries and (ii) reasonable access (at

 

49



--------------------------------------------------------------------------------

reasonable times and upon reasonable notice) to all premises, properties, books,
records (including tax records), contracts, financial and operating data and
information and documents pertaining to the Partnership and its Subsidiaries and
shall be entitled to make copies of such books, records, contracts, data,
information and documents as such Partner or its representatives may reasonably
request.

(c) The CVC Investors, the Juggernaut Investor, the LGP Investors, the
Centerview Investors and the Daymon Holders shall be entitled to disclose any
information received from the Partnership to their respective directors,
managers, officers, employees, agents, partners (but, subject to
Section 12.15(b), not limited partners (other than limited partners of Karman
Coinvest L.P.)) and authorized representatives who need to know such
confidential information in order to assist such investor in evaluating or
reviewing its investment in the Partnership.

ARTICLE VII

MANAGEMENT OF THE PARTNERSHIP

7.1 Management Authority.

(a) Except as otherwise provided in this Agreement (including this Article VII)
or applicable law and subject to compliance by the General Partner with any
provision of this Agreement, management of the Partnership shall be vested
exclusively in the General Partner, and the General Partner shall have full
control over the business, assets and affairs of the Partnership. Subject to the
terms and conditions of this Agreement, the General Partner shall have the power
on behalf and in the name of the Partnership to carry out any and all of the
objectives and purposes of the Partnership and to perform all acts and enter
into and perform all contracts and other undertakings which the General Partner,
in its sole discretion, deems necessary or advisable or incidental thereto,
including the power to acquire and dispose of any Equity Securities.

(b) Subject to the terms hereof, including Section 7.20, all matters, including
matters concerning (i) allocations and Distributions and the return of capital
among the Limited Partners, including the Taxes thereon, and (ii) financial and
accounting procedures and determinations, and other determinations not
specifically and expressly provided for by the terms of this Agreement, shall be
determined in good faith by the General Partner, acting reasonably in accordance
with this Agreement. In furtherance and not in limitation of the foregoing, the
General Partner shall approve the choice or any change of the independent
auditors of the Partnership and its Subsidiaries.

7.2 Management by Directors.

(a) Designation. The General Partner hereby delegates to the Board of Directors
of the Partnership the full and entire management of the business and affairs of
the Partnership (the “Board of Directors”), in each case other than with respect
to any right of the General Partner expressly set forth in Sections 3.2(b)
(Additional Partners), 3.8 (Non-Certification of Units; Legend; Units Are
Securities), 7.1(b), 9.8 (Substituted Partner), 9.10 (Additional Transfer
Restrictions) and Articles IV (Distributions), V (Allocations) and VIII (Tax
Matters) of this

 

50



--------------------------------------------------------------------------------

Agreement. Except where the approval of` the General Partner or the Partners is
expressly required by this Agreement or by nonwaivable provisions of the
Delaware Act, and subject to the terms of this Article VII, the Board of
Directors shall have full and complete authority, power and discretion to manage
and control the business affairs and properties of the Partnership, to make all
decisions regarding those matters, and to perform any and all other acts or
activities customary or incident to the management of the Partnership’s
business.

(b) Without limiting the generality of Section 7.1(a), but subject to
Section 6.2 and the other provisions of Article VII, including Section 7.20, the
Board of Directors shall have full power and authority to authorize the
Partnership:

(i) to acquire property from any Person; the fact that a Partner or Director is
directly or indirectly affiliated or connected with any such Person shall not
prohibit the Partnership from dealing with that Person;

(ii) to borrow money for the Partnership from banks, other lending institutions,
any of the Partners or Directors, or Affiliates of any of the Partners or
Directors on such terms as they deem appropriate, and in connection therewith,
to hypothecate, encumber and grant security interests in the assets of the
Partnership to secure repayment of the borrowed sums;

(iii) to purchase liability and other insurance to protect the Partnership’s
property and business;

(iv) to hold and own any real and/or personal properties in the name of the
Partnership;

(v) to invest any of the Partnership funds temporarily (by way of example but
not limitation) in time deposits, short-term governmental obligations,
commercial paper or other investments;

(vi) to execute on behalf of the Partnership all instruments and documents,
including, without limitation, checks; drafts; notes and other negotiable
instruments; mortgages or deeds of trust; security agreements; financing
statements; documents providing for the acquisition, mortgage or disposition of
the Partnership’s property; assignments; bills of sale; leases; partnership
agreements; and any other instruments or documents necessary, in the opinion of
the Directors, to the business of the Partnership;

(vii) to employ accountants, legal counsel, managing agents or other experts to
perform services for the Partnership, and to define their duties and authority,
which may include authority granted to the Partners or Directors under the
Delaware Act, and to compensate them from the Partnership funds;

(viii) to retain and compensate employees and agents generally, and to define
their duties and authority, which may include authority granted to the Partners
or Directors under the Delaware Act;

 

51



--------------------------------------------------------------------------------

(ix) to negotiate and enter into any and all other agreements on behalf of the
Partnership, with any other Person for any purpose;

(x) to make tax, regulatory and other filings, or rendering periodic reports to
governmental or other agencies having jurisdiction over the business or assets
of the Partnership;

(xi) to settle, defend, prosecute, or otherwise take any actions on behalf of
the Partnership with respect to any lawsuit or other legal Action; and

(xii) to do and perform all other acts as may be necessary or appropriate to the
conduct of the Partnership’s business.

(c) No Partner, by reason of such Partner’s status as such, shall have any
authority to act for or bind the Partnership but shall have only the right to
vote on or approve the actions herein specified to be voted on or approved by
such Partner.

7.3 Number; Tenure and Qualification; Directors; Observers. Following the date
hereof, the Board of Directors shall consist of up to six (6) Directors, with
six (6) of the Directorships filled as of the date hereof. Hereafter, the number
of Directors constituting the Board of Directors may be increased or decreased
from time to time by the Board of Directors; provided, that no decrease in the
number of Directors shall shorten the term of any Directors; and, provided,
further, that any increase or decrease in the number of Directors shall be in
compliance with the terms of and the rights set forth in this Section 7.3.

(a) For so long as the Initial Management Holders hold any Common Series B
Units, the Management Partners, by written consent of a majority of the Common
Series B Units held by the Management Partners, shall be entitled to elect one
(1) Director (the “Management Director”) to the Board of Directors, such
Management Director to be reasonably acceptable to the Majority LGP Holders and
the Majority CVC Holders. The Management Partners have designated one Management
Director for election to the Board of Directors.

(b) Reserved.

(c) For so long as the CVC Group (i) Beneficially Owns (as defined in the
Stockholders Agreement) at least twenty five (25%) of the Equity Securities of
the Public Company Beneficially Owned by it immediately following the Merger,
the CVC Group shall be entitled to designate and cause to be elected two
(2) members of the Board of Directors (the “CVC Directors”) or (ii) holds any
Units, the CVC Group shall be entitled to designate and cause to be elected one
(1) CVC Director. The Majority CVC Holders have designated two CVC Directors for
election to the Board of Directors.

(d) For so long as the LGP Group (i) Beneficially Owns (as defined in the
Stockholders Agreement) at least twenty five (25%) of the Equity Securities of
the Public Company Beneficially Owned by it immediately following the Merger,
the LGP Group shall be entitled to designate and cause to be elected two
(2) members of the Board of Directors (the “LGP Directors”) or (ii) holds any
Units, the LGP Group shall be entitled to designate and cause to be

 

52



--------------------------------------------------------------------------------

elected one (1) LGP Director. The Majority LGP Holders have designated two LGP
Directors for election to the Board of Directors.

(e) Reserved.

(f) For so long as the Daymon Group (or BC Eagle Holdings, L.P) holds any Units,
the Majority Daymon Holder, on behalf of the Daymon Group, shall be entitled to
designate and cause to be elected one (1) member of the Board of Directors (the
“Daymon Director”). The Majority Daymon Holder, on behalf of the Daymon Group,
have designated one Daymon Director for election to the Board of Directors.

(g) Each committee of the Board of Directors shall have (i) an equal number of
LGP Directors and CVC Directors (until such time as the LGP Group or the CVC, as
applicable, is no longer entitled to elect two (2) members of the Board of
Directors), and (ii) not less than one LGP Director and one CVC Director (until
such time as the LGP Group or the CVC, as applicable, no longer holds any
Units). Notwithstanding the foregoing, one Daymon Director shall be entitled to
attend all meetings of all committees of the Board of Directors in a nonvoting
observer capacity (until such time as the Daymon Group no longer holds any
Units), and the Partnership shall provide such observer copies of all notices,
minutes, consents, and other materials that are provided to the committee
members.

(h) A Director shall hold office for the term for which such Director is
appointed and thereafter until his or her successor shall have been appointed
and qualified in accordance herewith, or until the earlier death, resignation or
removal of such Director. Directors need not be Partners or residents of the
State of Delaware. As of the date hereof, the Directors of the Partnership shall
be:

Management Director:

Tanya Domier

CVC Directors:

Cameron Breitner and Tiffany Han

LGP Directors:

Jon Sokoloff and Tim Flynn

Daymon Director:

Ryan Cotton

7.4 Quorum; and Manner of Acting. A majority of the Directors then in office and
the attendance of at least four (4) Directors shall constitute a quorum for the
transaction of business at any meeting; provided that at least one (1) such
Director shall be an LGP Director and at least one (1) such Director shall be a
CVC Director (until such time as the LGP Group or the CVC Group, as applicable,
is no longer entitled to designate any Directors). Each Partner agrees that
(i) each

 

53



--------------------------------------------------------------------------------

Director (other than the LGP Directors and the CVC Directors) shall be entitled
to cast one (1) vote with respect to any matter before the Board of Directors or
any committee thereof, and (ii) each LGP Director and each CVC Director shall be
entitled to cast three (3) votes with respect to any matter before the Board of
Directors or any committee thereof]. All actions of the Board of Directors shall
be authorized by a majority of the vote of the Directors present at the time of
the vote if there is a quorum, unless otherwise provided by this Agreement,
including Section 7.20. In the absence of a quorum a majority of the Directors
present may adjourn any meeting from time to time until a quorum is present;
provided, if a Director has failed to be present at two (2) consecutive
meetings, each of which is adjourned because of absence of a quorum, such
Director shall be deemed to be present at the next scheduled meeting for the
purpose of constituting a quorum, but shall not be deemed to be present and
voting for the purpose of determining whether an action has received an adequate
number of votes. Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, (x) until the time that (i) the CVC Group is no
longer entitled to designate and cause to be elected two (2) members of the
Board of Directors, the Partners and the Partnership agree that all actions of
the Board of Directors shall require the approval of all of the CVC Directors
and (ii) the LGP Group is no longer entitled to designate and cause to be
elected two (2) members of the Board of Directors, the Partners and the
Partnership agree that all actions of the Board of Directors shall require the
approval of all the LGP Directors, (y) for so long as the CVC Group holds any
Units, the Partnership shall not issue (or authorize the issuance of) any Equity
Securities or incur any indebtedness without the prior written consent of the
Majority CVC Holders and (z) for so long as the LGP Group holds any Units, the
Partnership shall not issue (or authorize the issuance of) any Equity Securities
or incur any indebtedness without the prior written consent of the Majority LGP
Holders. Each CVC Director may cast all the votes entitled to be cast by the CVC
Group on any matter voted on by the Board. Each LGP Director may cast all the
votes entitled to be cast by the LGP Group on any matter voted on by the Board.

7.5 Place of Meetings. Meetings of the Board of Directors may be held in or
outside the State of Delaware.

7.6 Annual and Regular Meetings. Annual meetings of the Board of Directors, for
the election of officers and consideration of other matters, shall be held on
notice as provided in Section 7.8. Regular meetings of the Board of Directors
shall be held meetings at least four (4) times per year. If the day fixed for a
regular meeting is a legal holiday, the meeting shall be held on, the next
Business Day.

7.7 Special Meetings. Special meetings of the Board of Directors may be called
by any of the LGP Directors or the CVC Directors.

7.8 Notice of Meetings; Waiver of Notice. Notice of the time and place of each
meeting of the Board of Directors shall be given to each Director by mailing it
to him at his residence or a usual place of business at least two (2) days
before the meeting, or by delivering, telephoning, telegraphing it or sending it
by e-mail, facsimile or other electronic transmission to him at least two
(2) days before the meeting. Notice of a special meeting shall also state the
purpose or purposes for which the meeting is called. Notice need not be given to
any Director who submits a signed waiver of notice before or after the meeting
or who attends the meeting without protesting at the beginning of the meeting
the transaction of any business because the meeting was not lawfully

 

54



--------------------------------------------------------------------------------

called or convened. Notice of any adjourned meeting need not be given, other
than by announcement at the meeting at which the adjournment is taken.

7.9 Board Action Without a Meeting. Any action required or permitted to be taken
by the Board of Directors may be taken without a meeting if all of the members
of the Board of Directors consent in writing or by electronic transmission to
the adoption of a resolution authorizing the action. The resolutions, written
consents or electronic transmissions of the members of the Board of Directors
shall be filed with the minutes of the proceeding of the Board of Directors.
Such filing shall be in paper form if the minutes are maintained in paper form
and shall be in electronic form if the minutes are maintained in electronic
form.

7.10 Participation in Board Meetings by Conference Telephone. Any or all members
of the Board of Directors may participate in a meeting of the Board of Directors
by means of a conference telephone or other communications equipment allowing
all Persons participating in the meeting to hear each other at the same time.
Participation by such means shall constitute presence in person at the meeting.

7.11 Resignation and Removal of Directors. Any Director may resign at any time
by delivering his resignation in writing or electronic transmission to the
General Partner, to take effect at the time specified in the resignation; the
acceptance of a resignation, unless required by its terms, shall not be
necessary to make it effective. Any or all of the Directors may be removed at
any time, either with or without cause, in which case the Partner with
designation rights with respect to any such Director pursuant to Section 7.3, if
any, shall be entitled to designate a replacement Director; provided, that if a
Partner has designation rights with respect to a Director pursuant to
Section 7.3 (other than Section 7.3(e)), such Director may only be removed by
the Partner that designated such Director; provided, further, that, subject to
Section 7.3(e) the Centerview Director may be removed at any time by the
majority of the Directors other than the Centerview Director.

7.12 Vacancies. Any vacancy in the Board of Directors, including one created by
an increase in the number of Directors, may be filled for the unexpired term by
the Person or Persons with the right to designate such Director pursuant to
Section 7.3.

7.13 Compensation. Directors shall receive such compensation as the Board of
Directors determines, together with reimbursement of their reasonable expenses
in connection with the performance of their duties. A Director may also be paid
for serving the Partnership, its Affiliates or Subsidiaries in other capacities.

7.14 Officers. The executive officers of the Partnership shall be the President,
one or more Vice Presidents, a Secretary, one or more Assistant Secretaries and
a Treasurer. Any two (2) or more offices may be held by the same Person. The
executive officers of the Partnership shall be elected annually by the Board of
Directors, and shall hold office until such officer’s successor is elected and
qualified or until such officer’s earlier resignation or removal.

7.15 No Liability to Partnership or Limited Partners. The General Partner shall
be subject to all of the liabilities of a general partner specified in this
Agreement and the Delaware Act; provided, that to the extent permitted by
applicable law, neither the General Partner nor any of the General Partner’s
direct or indirect owners, managers, members, partners, directors, officers,

 

55



--------------------------------------------------------------------------------

employees, agents or any of their respective Affiliates shall be liable to any
Limited Partner or the Partnership for (a) any action taken or failure to act as
General Partner, or on behalf of the General Partner, with respect to the
Partnership unless such action taken or failure to act is a willful violation of
a material law or willful violation of the material provisions of this Agreement
and/or is fraudulent, grossly negligent or willfully malfeasant, (b) any action
or inaction arising from reliance made in good faith upon the opinion or advice
as to legal matters of legal counsel or as to accounting matters of accountants
selected by any of them with reasonable care, in the absence of fraud or willful
misconduct, or (c) the action or inaction of any agent, contractor or consultant
selected and monitored by any of them with reasonable care, in the absence of
fraud or willful misconduct.

7.16 Delegation of Authority. Subject to compliance by the General Partner with
any provision of this Agreement or the General Partner’s governing documents,
the General Partner may, from time to time, delegate to any Person such
authority and powers to act on behalf of the Partnership as it shall deem
advisable in its discretion; provided that no such delegation shall conflict
with the delegation to the Board of Directors contemplated by Section 7.2.
Subject to any rights of a Partner pursuant to this Agreement (including
Section 7.3), any delegation pursuant to this Section 7.16 may be revoked at any
time and for any reason or no reason by the General Partner.

7.17 Performance of Duties; Liability of Directors and Officers; Opportunities.

(a) In performing its, his or her duties, the General Partner and each director
shall be entitled to rely in good faith on the provisions of this Agreement and
on information, opinions, reports or statements (including financial statements
and information, opinions, reports or statements as to the value or amount of
the assets, liabilities, profits or losses of the Partnership and its
Subsidiaries or any facts pertinent to the existence and amount of assets from
which Distributions to Limited Partners might properly be made), of the
following other Persons or groups: (i) one or more officers or employees of any
of the Partnership’s Subsidiaries, (ii) any attorney, independent accountant or
other Person employed or engaged by the Partnership or any of its Subsidiaries,
or (iii) any other Person who has been selected with reasonable care by or on
behalf of the Partnership or any of its Subsidiaries, in each case, as to
matters which such relying Person reasonably believes to be within such other
Person’s professional or expert competence.

(b) No individual who is a director, an officer, employee, member or direct or
indirect owner of the General Partner, or any combination of the foregoing,
shall be personally liable under any judgment of a court, or in any other
manner, for any debt, obligation or liability of the Partnership, whether that
liability or obligation arises in contract, tort or otherwise solely by reason
of being a director, an officer, employee, member or direct or indirect owner of
the General Partner or any combination of the foregoing.

(c) No director, officer, employee, member or direct or indirect owner of the
General Partner shall be liable to the Partnership or any Partner for any act or
omission taken or omitted to be taken in their capacity as a director, officer,
employee, member or direct or indirect owner of the General Partner, including
any mistake of fact or error in judgment taken, suffered or made by such Person
in good faith and with the belief that such act or omission is in or is not
contrary to the best interests of the Partnership and is within the scope of
authority granted to such

 

56



--------------------------------------------------------------------------------

Person, provided that such act or omission does not constitute fraud, willful
misconduct, or gross negligence (as defined under Delaware law) in the conduct
of such Person’s office or a willful breach of this Agreement or a willful
breach of the Registration Rights Agreement. The immediately preceding sentence
shall in no way limit or otherwise affect any claims, rights, remedies, or
liabilities under or related to the Contribution Agreement or any document
contemplated thereby. The provisions of this Agreement, to the extent that such
provisions expand, restrict or eliminate the duties and liabilities of any
Person otherwise existing at law or in equity to the Partnership or the
Partners, are agreed by the Partnership and the Partners to modify to that
extent such duties and liabilities of such Person.

(d) Each Partner expressly acknowledges and agrees that: (i) each LGP Holder,
each CVC Holder, each Juggernaut Holder, each Centerview Holder and each Daymon
Holder has the right to, and shall have no duty (contractual or otherwise) not
to, directly or indirectly engage in the same or similar business activities or
lines of business as the Partnership and its Subsidiaries, including those
deemed to be competing with the Partnership and its Subsidiaries; and (ii) in
the event that an LGP Holder, a CVC Holder, a Juggernaut Holder, a Centerview
Holder, a Daymon Holder or their respective Affiliates or Directors appointed by
them acquires knowledge of a potential transaction or matter that may be a
corporate opportunity for the Partnership or its Subsidiaries or any other
Partner, such LGP Holder, Juggernaut Holder, CVC Holder, Centerview Holder,
Daymon Holder or their respective Affiliates or Directors shall have no duty
(contractual or otherwise) to communicate or present such corporate opportunity
to the Partnership or its Subsidiaries or any Partner, as the case may be, and
shall not be liable to the Partnership or its Subsidiaries or any Partner or any
of their respective Affiliates for breach of any duty by reason of the fact that
such LGP Holder, CVC Holder, Juggernaut Holder, Centerview Holder, Daymon Holder
or their respective Affiliates or Directors, directly or indirectly, pursues or
acquires such opportunity for itself, directs such opportunity to another
Person, or does not present such opportunity to the Partnership or its
Subsidiaries or any Partner.

7.18 Indemnification.

(a) Third Party Actions. The Partnership shall indemnify each Partner, each
officer, director and employee of the Partnership and its Subsidiaries and any
other Person who was or is made a party or is threatened to be made a party to
or is involved in or participates as a witness with respect to any Action,
whether civil, criminal, administrative or investigative (other than an Action
by or in the right of the Partnership), by reason of the fact that he or she, or
a Person of whom he or she is the legal representative, is or was a director, an
officer or an employee of the Partnership, or is or was serving at the request
of the Partnership as a manager, director, officer, employee, fiduciary or agent
of another partnership or of a corporation, limited liability company, joint
venture, trust or other enterprise (each a “Proceeding”), against all expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by such Person in connection with such
Proceeding if (i) such Person acted in good faith and in a manner such Person
reasonably believed to be in or not opposed to the best interests of the
Partnership, (ii) any of such Person’s actions does not constitute fraud,
willful misconduct, gross negligence (as defined under Delaware law) or a breach
of such Person’s duty of loyalty and (iii) with respect to any criminal
Proceeding, such Person had no reasonable cause to believe such Person’s conduct
was unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a

 

57



--------------------------------------------------------------------------------

presumption that the Person did not act in good faith and in a manner which such
Person reasonably believed to be in or not opposed to the best interests of the
Partnership, or, with respect to any criminal Proceeding that the Person had
reasonable cause to believe that his or her conduct was unlawful.

(b) Actions by the Partnership. The Partnership shall indemnify any Partner,
each officer, director and employee of the Partnership and its Subsidiaries and
any other Person who was or is a party or is threatened to be made a party to
any threatened, pending or completed Action by or in the right of the
Partnership to procure a judgment in its favor by reason of the fact that such
Person, or a Person of whom he or she is the legal representative, is or was a
director, an officer or an employee of the Partnership or its Subsidiaries, or
is or was serving at the request of the Partnership as a manager or director,
officer, employee, fiduciary or agent of another limited liability company or of
a corporation, partnership, joint venture, trust or other enterprise against
expenses (including attorneys’ fees) actually and reasonably incurred by such
Person in connection with the defense or settlement of such Action if such
Person acted in good faith and in a manner such Person reasonably believed to be
in or not opposed to the best interests of the Partnership and except that no
indemnification shall be made in respect of any claim, issue or matter as to
which such Person shall have been adjudged to be liable to the Partnership
unless and only to the extent that the Court of the Chancery of the State of
Delaware or the court in which such Action was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such Person is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery or such other court
shall deem proper.

(c) Rights Non-Exclusive. The rights to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 7.18 shall not be exclusive of any other right which
any person may have or hereafter acquire under any statute, provision of this
Agreement, any other agreement or otherwise.

(d) Insurance. Unless otherwise determined by the General Partner, the
Partnership shall maintain insurance, at its expense, on its own behalf and on
behalf of any person who is or was at any time after the Original Effective Date
a director, officer, or employee of the General Partner, or a director, officer,
employee, fiduciary or agent of the Partnership or any of its Subsidiaries
against any liability asserted against him or her and incurred by him or her in
any such capacity, whether or not the Partnership would have the power to
indemnify such person against such liability under this Section 7.18.

(e) Priority.

(i) The Partnership and the Partners hereby agree that the obligation of the
Partnership under this Section 7.18 (such obligations, the “Partnership
Indemnification Obligations”) to indemnify or advance expenses to any Person for
the matters covered hereby shall be the primary source of indemnification and
advancement of such Person in connection therewith and any obligation on the
part of a Partner or any of its Affiliates (an “Upstream Indemnifying Party”)
with respect thereto (such obligation, a “Partner Indemnification Agreement”)
shall be secondary to the Partnership Indemnification Obligations. In the event
that the Partnership fails to indemnify or advance expenses to any Person as
required or contemplated by this Agreement (such amounts the “Unpaid

 

58



--------------------------------------------------------------------------------

Indemnity Amounts”) and an Upstream Indemnifying Party makes any payment to such
Person in respect of indemnification or advancement of expenses under any
Partner Indemnification Agreement on account of such Unpaid Indemnity Amounts,
such Upstream Indemnifying Party shall be subrogated to the rights of such
Person under this Article VII or any similar arrangement or agreement for
indemnification or advancement of expenses by the Partnership or the
Partnership’s Subsidiaries (a “Partnership Indemnification Agreement”).

(ii) The Partnership hereby agrees that, to the fullest extent permitted by
applicable law, its obligation to indemnify a Person under this Article VII or
any Partnership Indemnification Agreement shall include any amounts expended by
an Upstream Indemnifying Party under any Partner Indemnification Agreement in
respect of indemnification or advancement of expenses to any Person in
connection with a Proceeding involving his or her service as a director, officer
and employee of the Partnership, or director, officer, employee, fiduciary or
agent of the Partnership or any of its Subsidiaries.

(iii) The right to indemnification and the advancement and payment of expenses
conferred in this Article VII shall not be exclusive of any other right that a
director, officer and employee of the Partnership, or director, officer,
employee, fiduciary or agent of the Partnership or any of its Subsidiaries may
have or hereafter acquire under any law (common or statutory) or provision of
this Agreement or otherwise.

(iv) The indemnification and other rights described in this Section 7.18 are for
the benefit of, and shall be enforceable by, the Persons identified in this
Section acting in the capacities described therein and not in any other
capacity.

(f) Expenses. Expenses incurred by any Person described in Section 7.18(a) or
7.18(b) in defending a Proceeding shall be paid by the Partnership periodically
upon receipt of an undertaking by or on behalf of such Person to repay such
amount if it shall ultimately be determined that he or she is not entitled to be
indemnified by the Partnership. Such expenses incurred by other employees and
agents may be so paid upon such terms and conditions, if any, as the General
Partner deems appropriate.

(g) Employees and Agents. Persons who are not covered by the foregoing
provisions of this Section 7.18 and who are or were Partners, employees or
agents of the Partnership, or who are or were serving at the request of the
Partnership as employees or agents of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, may be
indemnified to the extent authorized at any time or from time to time by the
General Partner.

(h) Contract Rights. The provisions of this Section 7.18 shall be deemed to be a
contract right between the Partnership and each Partner and each director,
officer and employee of the Partnership, or director, officer, employee,
fiduciary or agent of the Partnership or any of its Subsidiaries who serves in
any such capacity at any time while this Section 7.18 and the relevant
provisions of the Delaware Act or other applicable law are in effect, and any
repeal or modification of this Section 7.18 or any such law shall not affect any
rights or obligations then existing with respect to any state of facts or
Proceeding then existing. The indemnification and other rights

 

59



--------------------------------------------------------------------------------

provided for in this Section 7.18 shall inure to the benefit of the heirs,
executors and administrators of any Person entitled to such indemnification. The
Partnership shall indemnify any such Person seeking indemnification in
connection with a Proceeding initiated by such Person only if such Proceeding
was authorized by the General Partner. It is the express intention of the
parties hereto that the provisions of this Article VII for the indemnification
and exculpation of Persons covered thereunder (“Covered Persons”) may be relied
upon by such Covered Persons and may be enforced by such Covered Persons (or by
the General Partner on behalf of any such Covered Person; provided that the
General Partner shall not have any obligation to so act for or on behalf of any
such Covered Person) against the Partnership pursuant to this Agreement or to a
separate indemnification agreement, as if such Covered Persons were parties
hereto.

(i) Merger or Consolidation; Other Enterprises. For purposes of this
Section 7.18, references to “the Partnership” shall include, in addition to the
resulting company, any constituent company (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
managers, directors, officers, employees or agents, so that any Person who is or
was a manager, director, officer, employee or agent of such constituent company,
or is or was serving at the request of such constituent company as a director,
officer, employee or agent of another company, partnership, joint venture, trust
or other enterprise, shall stand in the same position under this Section 7.18
with respect to the resulting or surviving company as he or she would have with
respect to such constituent company if its separate existence had continued. For
purposes of this Section 7.18, references to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on a Person with respect to any employee benefit plan; and references
to “serving at the request of the Partnership” shall include any service as a
manager, director, officer, employee or agent of the Partnership that imposes
duties on, or involves services by, such manager, director, officer, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner such Person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Partnership” as referred to in this
Section 7.18.

(j) No Partner Recourse. Anything herein to the contrary notwithstanding, any
indemnity by the Partnership relating to the matters covered in this
Section 7.18 shall be provided out of and to the extent of Partnership assets
only and no Partner (unless such Partner otherwise agrees in writing or is found
in a final decision of a court of competent jurisdiction to have personal
liability on account thereof) shall have personal liability on account thereof
or shall be required to make additional Capital Contributions to help satisfy
such indemnity of the Partnership.

7.19 Affiliate Transactions. The Partnership shall conduct, and shall cause each
of its Subsidiaries to conduct, all transactions with its Affiliates (other than
Subsidiaries of the Partnership), current or former officers or directors, or
any members of their respective immediate families on terms that are fair and
reasonable and no less favorable to the Partnership or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person that is not
an Affiliate, current or former officer or director, or member of their
respective immediate families, and in compliance with all applicable laws. The
Partners hereby acknowledge and agree that (i) the management services agreement
between the Partnership and/or any of its Subsidiaries, on the one hand and
Affiliates of the CVC Group, LGP Group and the Juggernaut Group, on the other

 

60



--------------------------------------------------------------------------------

hand, dated as of the Original Effective Date (the “Management Services
Agreement”), and (ii) the management agreement between Daymon Eagle Holdings
L.P. and certain of its Affiliates, on the one hand, and Affiliates of the
Daymon Group, on the other hand, dated as of March 7, 2017, (the “Daymon
Management Agreement” and collectively with the Management Services Agreement,
the “Management Agreements”), in each case will be terminated as of the closing
of the Merger. Notwithstanding anything herein to the contrary, without the
prior written consent of the Majority Daymon Holder, the Partnership shall not
(and shall cause each of its Subsidiaries not to) (a) enter into any
transaction, agreement, contract or arrangement with any CVC Holder, any member
of the CVC Group, any LGP Holder or any member of the LGP Group; provided that
the foregoing shall not apply to or restrict (x) issuances of Equity Securities
or debt securities with respect to which the Partners have participation rights
pursuant to Section 9.7 or the taking or any other action, or entering into of
any other arrangement, in each case that is expressly contemplated by this
Agreement or the Registration Rights Agreement, or (y) any commercial
transactions between the Partnership or any of its Subsidiaries, on the one
hand, and any portfolio company of any member of the CVC Group or any member of
the LGP Group, on the other hand, in the ordinary course of business that is on
an arms-length basis or (b) without limiting the generality of the foregoing,
pay any management, transaction, advisory or similar fees to any CVC Holder, any
member of the CVC Group, any LGP Holder or any member of the LGP Group, other
than with respect to indemnification or expense reimbursement pursuant to this
Agreement.

7.20 Protective Provisions.

(a) The Board of Directors shall consult with members of the Partnership’s and
its Subsidiaries’ senior management with respect to material acquisition
transactions. If the Initial Management Partners hold Common Series B Units
representing at least 25% of the Common Series B Units held by them as of the
Original Effective Date, each of the following actions, if proposed to be taken
by the Board of Directors will, unless otherwise required by law, require the
affirmative vote of one Management Director:

(i) Any amendment, which adversely affects the Management Partners in a manner
that is disproportionate as compared to the LGP Holders or CVC Holders, to
(A) this Agreement, (B) any other governing documents of the Partnership or its
Subsidiaries or (C) that certain Stock Purchase Agreement, dated as of June 14,
2014, by and among AGS Topco Holdings L.P., AGS Hold Co. and KARMAN BUYER CORP.

(ii) Any amendment or modification to any agreement pursuant to which a Person
receives a Common Series B Units, in each case, in the form of such agreements
as of the Original Effective Date, which adversely affects the rights and
obligations of the holders of Common Series B Units in a manner that is
disproportionate as compared to its effect on the rights of the holders of
Common Series A Units.

(iii) Entry into any transaction with LGP Group or CVC Group or any of their
Affiliates, other than commercial arrangements entered into the ordinary course
of business on an arm’s length basis, the indemnification obligations expressly
contemplated by Section 7.18 and the management agreement contemplated by
Section 7.19.

(b) Reserved.

 

61



--------------------------------------------------------------------------------

7.21 No UBTI; Effectively Connected Income or Commercial Activity. Without the
prior written consent of the CVC Holders, LGP Holders, and the Daymon Holders,
the Partnership shall not engage in any transactions or other activities, either
directly or through one or more Persons in which the Partnership invests, that
would cause (or create any significant risk of causing) any Partner or any of
their direct or indirect limited partners (a) to recognize unrelated business
taxable income as defined in Code Sections 512 and 514, (b) to recognize income
that is effectively connected with a trade or business within the United States,
as defined in Code Section 864(b), or to be treated as engaged in a trade or
business within the United States, or (c) to be treated as engaged in
“commercial activity” as defined in Code Section 892(a)(2)(i).

ARTICLE VIII

TAX MATTERS

8.1 Designation of Tax Matters Partner. The General Partner shall be the “Tax
Matters Partner” of the Partnership within the meaning of Code
Section 6231(a)(7) (as in effect prior to the repeal of such section and other
related sections pursuant to the Bipartisan Budget Act of 2015) and the
“Partnership Representative” of the Partnership for purposes of Section 6223 of
the Code, subject to Section 8.7, shall have all the rights, duties, powers and
obligations provided for in the Code and the Regulations thereunder. All
references in Sections 8.2 through 8.5 of this Agreement to the “Tax Matters
Partner” shall include the “Partnership Representative”, as the case may be.

8.2 Preparation of Tax Returns. The Tax Matters Partner shall arrange for the
preparation and timely filing of all returns required to be filed by the
Partnership. Each Partner will upon request supply to the Tax Matters Partner
all pertinent information in its possession relating to the operations of the
Partnership necessary to enable the Partnership’s returns to be prepared and
filed. Each Partner agrees that it shall take no position on its tax returns
inconsistent with the positions taken on the Partnership’s tax returns.

8.3 Tax Elections. Subject to Section 8.7, the Tax Matters Partner shall
determine, in its reasonable discretion, whether to make or revoke any available
tax election pursuant to the Code or otherwise available with respect to the
Partnership; provided that, notwithstanding the foregoing, (i) the Tax Matters
Partner shall timely make an election under Code Section 754 for the taxable
year that includes the Original Effective Date and (ii) the Tax Matters Partner
shall not make or revoke any material tax election of the Partnership
(including, for the avoidance of doubt, any (A) change in tax accounting
principles or methods, (B) change in tax accounting periods, (C) election of a
method pursuant to Section 704(c) of the Code or the regulations thereunder, or
(D) change to the allocation of income, gains, losses or deductions (or items
thereof) for book or tax purposes) which materially and disproportionately
adversely affects a CVC Holder, LGP Holder, or Daymon Holder relative to other
holders of Common Series A Units without the prior written consent of such
holder (such consent not to be unreasonably withheld conditioned or delayed).
Each Partner will, upon request, execute any forms or documents and supply any
information necessary to give proper effect to any Partnership tax election.

8.4 Tax Controversies. The Tax Matters Partner is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings,

 

62



--------------------------------------------------------------------------------

and to expend Partnership funds for professional services reasonably incurred in
connection therewith. Neither the Partnership nor the Tax Matters Partner shall
elect the application of the Partnership Audit Rules prior to the effective date
thereof. With respect to any examination pursuant to the Partnership Audit
Rules, the Tax Matters Partner shall determine (A) whether or not the
Partnership should make the election under Code Section 6221(b) with respect to
determinations of adjustments at the Partnership level and (B) if the election
described in clause (A) is not made or is not available, to the extent
applicable, whether or not the Partnership should make the election under Code
Section 6226(a) with respect to the alternative method described therein, and,
in each such case if such election is made, the Partnership and the Tax Matters
Partner shall take any other action such as filings, disclosures and
notifications necessary to effectuate such election. To the extent that the Tax
Matters Partner does not elect the alternative method under Section 6226 of the
Code, and the relevant audit adjustment is material as to the Partnership
(determined in the Tax Matters Partner’s reasonable discretion), the Tax Matters
Partner shall use commercially reasonable efforts to (i) make any modifications
available under Code Section 6225(c)(3), (4) and (5), together with any guidance
issued thereunder or successor provisions, to the extent that such modifications
are available (taking into account whether the Tax Matters Partner has received
any needed information on a timely basis from the Partnership) and would reduce
any taxes payable by the Partnership with respect to the audit adjustment, and
(ii) if requested by a Partner, provide to such Partner information allowing
such Partner to file an amended U.S. federal income tax return, as described in
Code Section 6225(c)(2), together with any guidance issued thereunder or
successor provisions, to the extent that such amended return and payment of any
related U.S. federal income taxes would reduce any taxes payable by the
Partnership with respect to the audit adjustment (after taking into account
adjustments described in subparagraph (i)). Similar procedures shall be followed
in connection with any state or local income tax audit governed by the
Partnership Audit Rules. Each Partner agrees to cooperate reasonably with the
Partnership and to do or refrain from doing any or all things reasonably
requested by the Partnership with respect to the conduct of such proceedings.
The Tax Matters Partner shall (i) provide the Partners with notice of the
commencement of any material examinations, audits or other proceedings and
(ii) shall not settle, compromise or abandon such proceedings without the prior
written consent of the CVC Investors, the LGP Investors, and the Majority Daymon
Holder if such settlement, compromise or abandonment materially and
disproportionately adversely affects the CVC Investors, LGP Investors or the
Daymon Holders relative to other holders of Common Series A Units.
Notwithstanding anything to the contrary contained herein, this Section 8.4
shall be subject to the rights and obligations of BC Eagle Holdings, L.P. under
Section 8.10(c) of the Contribution Agreement, provided that this sentence shall
not (a) alter the identity of the Person who is the Tax Matters Partner or
Partnership Representative, as the case may be, or (b) alter the rights and
obligations of the Partnership Representative under the Partnership Audit Rules
(or similar provisions of state, local or foreign law).

8.5 Tax Allocations. Subject to Section 8.7, all matters concerning the
computation of Capital Accounts, the allocation of Net Income (or items thereof)
and Net Loss (or items thereof) for Capital Account purposes, the allocation of
items of Partnership income, gain, loss, deduction and expense for tax purposes
and the adoption of any accounting methods or procedures not expressly provided
for by the terms of this Agreement shall be determined by the Tax Matters
Partner in its reasonable discretion provided that the Tax Matters Partner shall
not make any such determination which materially and disproportionately
adversely affects a CVC Holder, LGP

 

63



--------------------------------------------------------------------------------

Holder, or Daymon Holder relative to other holders of Common Series A Units
without the prior written consent of such holder (such consent not to be
unreasonably withheld conditioned or delayed). Without in any way limiting the
scope of the foregoing but subject to Section 8.7, if and to the extent that,
for any tax purposes, any item of income, gain, loss, deduction or expense of
any Partner or the Partnership is constructively attributed to, respectively,
the Partnership or any Partner, or any contribution to or distribution by the
Partnership or any payment by any Partner or the Partnership is recharacterized,
the Tax Matters Partner may, in its reasonable discretion, specially allocate
items of Partnership income, gain, loss, deduction and expense and/or make
correlative adjustments to the Capital Accounts of the Partners in a manner so
that the net amount of income, gain, loss, deduction and expense realized by
each relevant party (after taking into account such special allocations) and the
net Capital Account balances of the Partners (after taking into account such
special allocations and adjustments) shall, as nearly as possible, be equal,
respectively, to the amount of income, gain, loss, deduction and expense that
would have been realized by each relevant party and the Capital Account balances
of the Partners that would have existed if such attribution and/or
recharacterization and the application of this sentence of this Section 8.5 had
not occurred. Notwithstanding anything expressed or implied to the contrary in
this Agreement, in the event the Tax Matters Partner shall determine, in its
reasonable discretion, that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto, are computed in order to
effectuate the Economic Interests of the Partners, the General Partner may make
such modification, provided that the Tax Matters Partner shall not make any such
modification which materially and disproportionately adversely affects a CVC
Holder, LGP Holder, or Daymon Holder relative to other holders of Common Series
A Units without the prior written consent of such holder (such consent not to be
unreasonably withheld, conditioned, or delayed).

8.6 Fiscal Year; Taxable Year. Each of the Fiscal Year and the taxable year of
the Partnership shall end on December 31 of each calendar year unless, subject
to Section 8.7, the General Partner shall determine otherwise in compliance with
applicable laws.

8.7 Ordinary Income Offset. If any Partner is treated for income tax purposes as
realizing ordinary income because of receipt of its Partnership interest
(whether under Section 83 of the Code or any similar provisions of any law, rule
or regulation or any other applicable law, rule, regulation or doctrine) and the
Partnership is entitled to any offsetting deduction, the Partnership’s deduction
shall be allocated among the Partners in such manner as to, as nearly as
possible, offset such ordinary income realized by such Partner.

ARTICLE IX

TRANSFER OF UNITS; SUBSTITUTE MEMBERS

9.1 Restrictions on Transfers.

(a) Except as otherwise provided in Section 9.1(b) and this Article IX, and
except as otherwise provided in this Agreement, no Partner may Transfer any
Units. No Transfer or attempt to Transfer any Units in violation of the
preceding sentence shall be effective or valid for any purpose. Notwithstanding
any other provisions of this Agreement, no Transfer of Units shall be effective
or valid hereunder if such Transfer constitutes a Prohibited Transfer. In
addition,

 

64



--------------------------------------------------------------------------------

no Transfer shall be effective or valid hereunder unless the transferee is at
such time a party to this Agreement or has previously executed and delivered to
the Partnership a joinder in accordance with Section 9.8.

(b) Notwithstanding Section 9.1(a), a Transfer of (i) Common Series B Units may
be effectively and validly made by a Common Series B Limited Partner,
(ii) Common Series D Units may be effectively and validly made by a Common
Series D Limited Partner, (iii) Common Series A Units by any CVC Holder, LGP
Holder, Daymon Holder, Juggernaut Holder or Centerview Holder, or any of their
Permitted Transferees, may be effectively or validly made by such Partner if, in
each case, such Transfer is either (A) to a Permitted Transferee, (B) made
pursuant to a Public Offering, (C) effected through Section 9.2, 9.3, 9.4, 9.5
or 11.1, as applicable, (D) made with the written consent of the General Partner
in its sole discretion (in which case, for the avoidance of doubt, Sections 9.3
and 9.4 will apply if it is otherwise applicable), or (E) of any Units (or
common stock or Alternative Security issued in connection with a
Recapitalization or otherwise in connection with a Public Offering) held by any
holder set forth on Schedule 9.1(b)(E)(I), their respective Permitted
Transferees or any transferee thereof pursuant to this Section 9.1(b)(E), which
may be effectively and validly made by such Person following a Public Offering
as set forth on Schedule 9.1(b)(E)(II). No Transfer shall be effective or valid
under this Section 9.1(b) (other than a Transfer pursuant to clauses (B), (C)
(other than with respect to Section 9.3 to the extent provided on Schedule
9.3(c)(ii)), or (E) above) unless the transferee is at such time a party to this
Agreement or has previously executed and delivered to the Partnership a joinder
in accordance with Section 9.8.

9.2 Call by the Partnership.

(a) Except as set forth in a Daymon Unit Grant Agreement, if the employment of a
Management Partner by the Partnership and all of its Subsidiaries shall
terminate for any reason (any such termination a “Call Event”), then, subject to
the terms of this Section 9.2, the Partnership shall have the right to purchase,
and if the Partnership does not exercise such right during the thirty-day period
following a Call Event, such rights shall be forfeited by the Partnership and
the LGP Group, the CVC Group, the Daymon Group, the Juggernaut Group and the
Centerview Group, solely at their respective election, in proportion to their
relative ownership of Common Series A Units as compared to one another, shall
have the right to purchase (the “Call Option”), by delivery of a written notice
by the Partnership or the LGP Group, the CVC Group, the Daymon Group, the
Juggernaut Group and the Centerview Group, as applicable (the “Call Notice”) to
such terminated Management Partner no later than 75 days after the date of the
Call Event (the “Call Period”), and such Management Partner and such Management
Partner’s direct and indirect transferees (a “Call Group”) shall be required to
sell on the date of such Call Event any portion or all of the Units that
(A) were originally issued by the Partnership to such Management Partner, and
(B) were owned by such Management Partner or his direct or indirect transferees
on the date of the Call Event (such securities to be purchased hereunder being
referred to collectively as the “Call Securities”), except as otherwise provided
in Sections 9.2(b) or 9.2(c) hereof. Notwithstanding anything to the contrary in
this Agreement, none of the Partners nor the Partnership (nor any of its
Subsidiaries) shall have any call rights pursuant to this Section 9.2 with
respect to any Equity Securities of the Public Company, including any such
Equity Securities acquired by a Management Partner in connection with the
exchange of Units hereunder.

 

65



--------------------------------------------------------------------------------

(b) Common Series B Units.

(i) In the event a Management Partner’s employment is terminated by the
Partnership and all of its Subsidiaries for Cause, the purchase price per Unit
payable for the Common Series B Units owned by such Management Partner and his
Call Group shall be an amount equal to the lower of (x) the Cost Price of such
Common Series B Units and (y) the Fair Value of such Common Series B Units as of
the date the Call Notice is sent to such Management Partner. Notwithstanding the
foregoing, with respect to any Management Partner whose Common Series B Units
were granted to such Management Partner pursuant to a Daymon Unit Grant
Agreement, upon the termination of such Management Partner’s employment by the
Partnership and all of its Subsidiaries for Cause, the Common Series B Units
granted to such Management Partner pursuant to the Daymon Unit Grant Agreements
shall be forfeited pursuant to Section 5 of such Daymon Unit Grant Agreement.

(ii) In the event a Management Partner’s employment is terminated by the
Partnership and all of its Subsidiaries without Cause, or a Management Partner
resigns his employment with the Partnership and all of its Subsidiaries for Good
Reason or because of such Management Partner’s death or Disability, the purchase
price per Unit payable for the Common Series B Units owned by such Management
Partner and his Call Group shall be an amount equal to the greater of (x) the
Fair Value of such Common Series B Units as of the date the Call Notice is sent
to such Management Partner, and (y) the Cost Price of such Common Series B
Units. Notwithstanding the foregoing, in the event a Management Partner’s
employment is terminated by the Partnership and all of its Subsidiaries without
Cause, or a Management Partner resigns his employment by the Partnership and all
of its Subsidiaries for Good Reason or because of such Management Partner’s
death or Disability within the 90-day period prior to the consummation of a
Partnership Sale, the purchase price per Unit payable for the Common Series B
Units owned by such Management Partner shall be adjusted to reflect the excess,
if any, of the Fair Value of such Common Series B Units on the date of such
Partnership Sale, over the Fair Value of such Common Series B Units on the date
the Call Notice is sent to such Management Partner.

(iii) In the event a Management Partner resigns without Good Reason from his
employment with the Partnership and its Subsidiaries, the purchase price per
Unit payable for the Common Series B Units owned by such Management Partner and
his Call Group shall be the Fair Value of such Common Series B Units as of the
date the Call Notice is sent to such Management Partner.

(iv) Subject to the terms of this Section 9.2(b)(iv), if the Call Option is
exercised by the Partnership or the LGP Group, the CVC Group, the Daymon Group,
the Juggernaut Group or the Centerview Group pursuant to Section 9.2(a) above,
and such exercise occurs prior to an event described in clause (1) or (2) of
this Section 9.2(b)(iv), below, then the Partnership or the LGP Group, the CVC
Group, the Daymon Group, the Juggernaut Group and/or the Centerview Group, as
the case may be, may pay the purchase price for any Common Series B Units so
purchased by delivery of a subordinated promissory note, or in the case of a
purchase by the LGP Group, the CVC Group, the Daymon Group, the Juggernaut Group
and the Centerview Group, five separate

 

66



--------------------------------------------------------------------------------

subordinated promissory notes (in the case of any such note issued by the
Partnership, such note, except as otherwise required by applicable law to be
treated by the parties thereto as equity in the Partnership for federal income
tax purposes), bearing interest at the rate then payable on three (3) year U.S.
Treasury securities, such note to mature upon the earlier of (1) the sale
(directly or indirectly, including pursuant to mergers, consolidations,
reorganizations, or similar transactions) in one or more transactions by one or
more of the CVC Holders, LGP Holders, Juggernaut Holders and Centerview Holders
of an aggregate number of Common Series A Units representing at least a majority
of the Common Series A Units collectively held by such Partners as of the
Original Effective Date, or (2) the occurrence of a Public Offering and one or
more of the CVC Holders, LGP Holders, Juggernaut Holders and/or the Centerview
Holders selling (in connection therewith or thereafter, directly or indirectly,
pursuant to mergers, consolidations, reorganizations or similar transactions) in
the aggregate, in one or more transactions, a number of Common Series A Units at
least equal to 30% of the total Common Series A Units collectively held by such
Partners as of the Original Effective Date. Notwithstanding the foregoing,
however, this Section 9.2(b)(iv) shall not apply with respect to any exercise of
any Call Option by any party which occurs after a Public Offering and which
exercise relates to (x) any termination of a Management Partner’s employment by
the Partnership or any of its Subsidiaries other than for Cause or (y) any
resignation by such Management Partner from the Partnership and its Subsidiaries
for Good Reason.

(c) Common Series C Units.

(i) Notwithstanding any of the other provisions of this Section 9.2, in the
event a Management Partner’s employment by the Partnership and all of its
Subsidiaries is terminated for any reason prior to the second anniversary of a
Public Offering (or at any time for Common Series C Units granted pursuant to
the Daymon Unit Grant Agreements), the Call Event for all purposes of this
Agreement shall be deemed to have occurred at the following times: (A) if such
termination was by the Partnership and all of its Subsidiaries without Cause or
by the Management Partner for Good Reason, the Call Event shall be deemed to
occur on the first Business Day following the second anniversary of such
termination of employment, (B) if such termination was by the Management Partner
without Good Reason, or by the Partnership or any of its Subsidiaries for Cause,
the Call Event shall be deemed to occur on the date of such termination of
employment, and (C) if such termination was by reason of death or Disability of
the Management Partner, the Call Event shall be deemed to occur on the second
anniversary of such termination; provided, that notwithstanding the foregoing,
in the event a Management Partner’s employment by the Partnership and all of its
Subsidiaries is terminated for any reason prior to the Vesting Event for 20%
Common Series C Units being satisfied, any 20% Common Series C Units that are
not then Vested (as defined in the applicable Restricted Unit Agreement) shall
immediately terminate.

(ii) The purchase price per Unit payable upon exercise of a Call Option by a
purchaser thereunder for Common Series C Units owned by such Management Partner
shall be an amount equal to the Fair Value of such Common Series C Units as of
the date the Call Notice is sent to such Management Partner. Except as described
in Section

 

67



--------------------------------------------------------------------------------

9.2(c)(iii) below, any purchase price payable for any Common Series C Unit
pursuant to the exercise of a Call Option shall be payable in cash pursuant to
Section 9.2(e)(i) below.

(iii) Subject to the terms of this Section 9.2(c)(iii), if the Call Option is
exercised by the Partnership or the LGP Group, the CVC Group, the Daymon Group,
the Juggernaut Group and/or the Centerview Group pursuant to this Section 9.2,
and such exercise occurs prior to an event described in clause (1) or (2) of
this Section 9.2(c)(iii) (or at any time for Common Series C Units granted
pursuant to the Daymon Unit Grant Agreements), then the Partnership or the LGP
Group, the CVC Group, the Daymon Group, the Juggernaut Group and the Centerview
Group, as the case may be, may pay the purchase price for any Common Series C
Units by delivery of a subordinated promissory note, or in the case of a
purchase by the LGP Group, the CVC Group, the Daymon Group, the Juggernaut Group
and the Centerview Group, five separate subordinated promissory notes (to be
treated as equity for federal income tax purposes), bearing interest at the rate
then payable on three (3) year U.S. Treasury securities, such note to mature
upon the earlier of (1) the sale (directly or indirectly, including pursuant to
mergers, consolidations, reorganizations or similar transactions) in one or more
transactions by one or more of the CVC Holders, LGP Holders, Juggernaut Holders
and the Centerview Holders of an aggregate number of Common Series A Units
representing at least a majority of the Common Series A Units collectively held
by such Partners as of the Original Effective Date or (2) the occurrence of a
Public Offering and one or more of the CVC Holders, LGP Holders, Juggernaut
Holders and Centerview Holders selling, (in connection therewith or thereafter,
directly or indirectly, including pursuant to mergers, consolidations,
reorganizations or similar transactions), in the aggregate, in one or more
transactions, a number of Common Series A Units at least equal to 30% of the
Common Series A Units collectively held by such Partners as of the Original
Effective Date. Notwithstanding the foregoing, however, this Section 9.2(c)(iii)
shall not apply with respect to any exercise of any Call Option by any party
which occurs after a Public Offering and which exercise relates to (x) any
termination of a Management Partner’s employment by the Partnership or any of
its Subsidiaries other than for Cause or (y) any resignation by such Management
Partner for Good Reason.

(d) Common Series C-2 Units.

(i) In the event that a Management Partner’s employment by the Partnership and
its Subsidiaries is terminated for any reason, the purchase price per Unit
payable for the Common Series C-2 Units owned by such Management Partner as of
the date of exercise of such Call Option shall be an amount equal to the Fair
Value per Unit. Except as described in Section 9.2(d)(iii) below, any purchase
price payable for any Common Series C-2 Unit pursuant to the exercise of a Call
Option shall be payable in cash by the purchaser pursuant to Section 9.2(e).

(ii) Notwithstanding any of the other provisions of this Section 9.2, in the
event a Management Partner’s employment by the Partnership and all of its
Subsidiaries is terminated for any reason and any of the Common Series C-2 Units
held by such Management Partner are Pre-Yield Test Series C-2 Units, the Call
Event for all purposes of this Agreement shall be deemed to have occurred no
sooner than the following times:

 

68



--------------------------------------------------------------------------------

(A) if such termination was by the Partnership and all of its Subsidiaries
without Cause or by the Management Partner following the occurrence of an event
which constitutes Good Reason with respect to such Management Partner, the Call
Event shall not be deemed to occur any sooner than the second anniversary of
such termination, (B) if such termination was by the Management Partner without
Good Reason, or by the Partnership or any of its Subsidiaries for Cause, the
Call Event shall not be deemed to occur any sooner than the date of such
termination of employment, and (C) if such termination was by reason of death or
Disability of the Management Partner, the Call Event shall not be deemed to
occur any sooner than the second anniversary of such termination.

(iii) Subject to the terms of this Section 9.2(d)(iii), if the Call Option is
exercised by the Partnership or the LGP Group, the CVC Group, the Daymon Group,
the Juggernaut Group and/or the Centerview Group pursuant to this Section 9.2
with respect to any Common Series C-2 Units prior to the occurrence of an event
described in clause (1) of this Section 9.2(d)(iii), then the Partnership or the
LGP Group, the CVC Group, the Daymon Group, the Juggernaut Group and the
Centerview Group, as the case may be, may pay the purchase price for any such
Common Series C-2 Units by delivery of a subordinated promissory note, or in the
case of a purchase by the LGP Group, the CVC Group, the Daymon Group, the
Juggernaut Group and the Centerview Group, five separate subordinated promissory
notes (to be treated as equity for federal income tax purposes), bearing
interest at the rate then payable on three (3) year U.S. Treasury securities,
such note to mature upon (1) the earlier of (x) the sale (directly or
indirectly, including pursuant to mergers, consolidations, reorganizations or
similar transactions) in one or more transactions by one or more of the CVC
Holders, LGP Holders, Juggernaut Holders the Centerview Holders of an aggregate
number of Common Series A Units representing at least a majority of the Common
Series A Units collectively held by such Partners as of the Original Effective
Date or (y) the occurrence of a Public Offering and one or more of the CVC
Holders, LGP Holders, Juggernaut Holders and Centerview Holders selling, (in
connection therewith or thereafter, directly or indirectly, including pursuant
to mergers, consolidations, reorganizations or similar transactions), in the
aggregate, in one or more transactions, a number of Common Series A Units at
least equal to 30% of the Common Series A Units collectively held by such
Partners as of the Original Effective Date, (2) the Common Series C-2 Units
giving rise to such note no longer being Pre-Yield Test Series C-2 Units, in
which case such note shall mature in tranches at such times as such Common
Series C-2 Units are no longer Pre-Yield Test Series C-2 Units. If any Common
Series C-2 Units giving rise to such note are forfeited pursuant to
Section 3.1(e), the note shall immediately be cancelled in respect of any of the
amounts owing under such note that are attributable to such forfeited Common
Series C-2 Units. Notwithstanding the foregoing, however, this
Section 9.2(d)(iii) shall not apply with respect to any exercise of any Call
Option by any party which occurs after a Public Offering and which exercise
relates to (x) any termination of a Management Partner’s employment by the
Partnership or any of its Subsidiaries other than for Cause or (y) any
resignation by such Management Partner for Good Reason.

(e) Additional Terms.

 

69



--------------------------------------------------------------------------------

(i) The closing of any purchase of Call Securities from a Call Group pursuant to
this Section 9.2 shall take place at the principal office of the Partnership as
soon as reasonably practicable, but not later than thirty (30) days, after the
expiration of the Call Period with respect to such Call Group as the party
exercising the Call Option shall specify to the members of such Call Group in
writing. At such closing, the members of the Call Group shall deliver, against
payment for the Call Securities in accordance with the penultimate sentence of
Section 9.2(e) hereof, to the Partnership certificates and/or other instruments
representing, together with limited partnership interest or other appropriate
powers duly endorsed with respect to, the Call Securities, free and clear of all
claims, liens and encumbrances and, in the event that the Call Option was
exercised by the LGP Group, the CVC Group, the Daymon Group, the Juggernaut
Group and the Centerview Group the Partnership shall issue in the name of each
of the members of the LGP Group, the CVC Group and the Juggernaut Group
certificates representing the Call Securities in proportion to the relative
ownership of Units of the members of the LGP Group, the CVC Group, the Daymon
Group, the Juggernaut Group and the Centerview Group as compared to one another.
All of the foregoing deliveries will be deemed to be made simultaneously and
none shall be deemed completed until all have been completed.

(ii) Notwithstanding anything set forth in this Section 9.2 to the contrary,
prior to the exercise by the Partnership of its Call Option to purchase Call
Securities pursuant to this Section 9.2, one or more prospective or existing
employees of the Partnership or any Subsidiary may be designated by the General
Partner (a “Designated Employee”) who shall have the right, but not the
obligation, to exercise the Call Option and to acquire, in lieu of the
Partnership, some or all (as determined by the General Partner) of the Call
Securities that the Partnership is entitled to purchase from the Call Group
hereunder, and otherwise on the same terms and conditions as set forth in
Section 9.2(d) (provided, however, that in all events, and notwithstanding any
provisions of this Agreement to the contrary, the purchase price payable by any
such Designated Employee shall be payable by such Designated Employee in cash on
the date of exercise of such Call Option). Concurrently with any such purchase
of Call Securities by any such Designated Employee, if such Designated Employee
is not at that time a Management Partner, such Designated Employee shall execute
a counterpart of this Agreement whereupon such Designated Employee shall be
deemed a “Management Partner” and shall have the same rights and be bound by the
same obligations as the other Management Partners hereunder. Payment in cash
under this Section 9.2(e) shall include payment made by a certified check or
checks payable to the respective members of the Call Group, in an amount equal
to the purchase price for such Call Securities under Section 9.2(a) hereof. The
General Partner may exercise its rights under this Section 9.2(e)(ii) whether or
not the Partnership exercises its Call Option hereunder.

(iii) If neither the Partnership nor any Designated Employee nor the LGP Group,
the CVC Group, the Daymon Group, the Juggernaut Group and the Centerview Group
elects to exercise the Call Option and deliver a Call Notice within the Call
Period, then the Call Option provided for in this Section 9.2 shall terminate,
but the Management Partner and his Call Group shall continue to hold such Call
Securities pursuant to all of the other provisions of this Agreement, including
Sections 9.1, 9.5 and 9.7.

9.3 Reserved.

9.4 Tag Along Rights.

 

70



--------------------------------------------------------------------------------

(a) In the event that the LGP Holders or the CVC Holders intend to Transfer to
any Person (other than transfers to Permitted Transferees), in one or a series
of related transactions (a “Tag-Along Sale”), any Units, the LGP Holders or the
CVC Holders, as applicable (the “Tag-Along Offeror”), shall give not less than
twenty (20) days prior written notice of such intended Transfer to the
Partnership and to each other Common Series A Limited Partner, each Common
Series B Limited Partner, each Common Series C Limited Partner, each Common
Series D Limited Partner and each Common Series C-2 Limited Partner
(collectively, the “Tag-Along Offerees”). Such notice (the “Tag-Along Notice”)
shall set forth all material terms and conditions of such proposed Transfer,
including the name of the prospective transferee, the number of Units proposed
to be Transferred to the extent known by the Tag-Along Offeror, as applicable,
the aggregate purchase price proposed to be paid therefor and the payment terms
and type of Transfer to be effectuated. Within twenty (20) days following the
delivery of the Tag-Along Notice by the Tag-Along Offeror to the Tag-Along
Offerees and to the Partnership, each Tag-Along Offeree shall, by notice in
writing to the Tag-Along Offeror and the Partnership, have the opportunity and
right to sell to the purchaser (upon the same terms and conditions as Tag-Along
Offeror, including with respect to representations, warranties, covenants and
indemnities (each of which would be made severally by each such Tag-Along
Offeree, based on such Tag-Along Offeree’s pro rata share of the aggregate
consideration to be paid by the purchaser); provided, that no Limited Partner
shall be required to make representations other than with respect to the
ownership, non-contravention, enforceability and authorization with respect to
itself) the same percentage of Common Series A Units, Common Series B Units,
Vested Common Series C Units, Common Series D Units and Vested Common Series C-2
Units, as applicable, held by such Tag-Along Offeree as such Transfer represents
with respect to the Units proposed to be sold by the Tag-Along Offeror.
Notwithstanding the foregoing, no Tag-Along Offeree shall be required to agree
to be bound by any restrictive covenants (other than customary confidentiality
covenants) in connection with a Tag-Along Sale, and the indemnification
obligations of any Tag-Along Offeree shall not exceed the proceeds received by
the Tag-Along Offeree in such Tag-Along Sale. The Tag-Along Offeror and/or each
Tag-Along Offerees shall Transfer to the purchaser all of the Units proposed to
be sold by them at not less than the price (subject, to the last sentence of
this Section 9.4(a)) and upon other terms and conditions, if any, not more
favorable to the purchaser than those originally offered. The Tag-Along Offeror
shall not Transfer any Units to such purchaser if such purchaser declines to
permit the participating Tag-Along Offerees to participate pursuant to the terms
of this Section 9.4. The consideration to be received by the Tag-Along Offerees
in the Tag-Along Sale in respect of their Common Series A Units, Common Series B
Units, Vested Common Series C Units, Common Series D Units and Vested Common
Series C-2 Units shall be the same form of consideration and the same per Unit
price as the price paid to Tag-Along Offeror for their Common Series A Units in
the Tag-Along Sale. The portion of the consideration to be received by the
Tag-Along Offerees that have elected to participate in the Tag-Along Sale shall
be that amount equal to the amount that would have been distributed to such
Tag-Along Offerees with respect to the Common Series B Units, Vested Common
Series C Units, Common Series D Units and Vested Common Series C-2 Units (as
applicable) being sold in such Tag-Along Sale had the Partnership made a
Distribution to such Tag-Along Offerees pursuant to the terms of this Agreement
in an amount equal to the aggregate amount being paid by the prospective
transferee in such Tag-Along Sale, after giving effect to prior Distributions.

(b) At the closing of any proposed Transfer in respect of which a Tag-Along
Notice has been delivered, the Tag-Along Offeror, together with all Tag-Along
Offerees so

 

71



--------------------------------------------------------------------------------

electing to sell Common Series A Units, Common Series B Units, Vested Common
Series C Units, Common Series D Units and Vested Common Series C-2 Units
pursuant to Section 9.4(a) shall deliver to the proposed transferee certificates
and/or other instruments representing the Units to be sold, free and clear of
all Liens, together with appropriate powers duly endorsed therefor, and shall
receive in exchange therefor the consideration to be paid or delivered by the
proposed transferee in respect of such Units as described in the Tag-Along
Notice.

(c) The provisions of this Section 9.4 shall not apply to (i) any Transfer
pursuant to a Public Offering, or (ii) any Transfers pursuant to Section 9.2.

9.5 Reserved.

9.6 Distributions/Sales of Public Company Securities.

(a) Piggyback Exchanges.

(i) All Partners are Holders (as defined in the Registration Rights Agreement)
pursuant to the terms of the Registration Rights Agreement, whether through the
original execution of such agreement or through the execution of joinders to
such agreement on or following the Original Effective Date. In the event that
the Holders are entitled to register Registrable Shares pursuant to the
Registration Rights Agreement and this Agreement, then the rights, obligations
and procedures set forth in the Registration Rights Agreement shall be
applicable to the registration of such Registrable Shares.

(ii) Substantially concurrent with the delivery of notice by the Partnership
(the “Piggyback Notice”) of a Holder’s right to include Registrable Shares in a
Registration (as defined in the Registration Rights Agreement) pursuant to
Section 2.01(a), Section 2.01(b), Section 2.02(a), Section 2.02(g) or
Section 2.02(h) of the Registration Rights Agreement, the Partnership (or the
Public Company on behalf of the Partnership) shall deliver a notice to each
Holder (including each Demand Holder, as defined in the Registration Rights
Agreement) indicating the maximum number of Registrable Shares that such Holder
would be entitled pursuant to the Registration Rights Agreement to elect to
include in such Registration based on the number of Equity Securities of the
Public Company that such Holder would receive if the Partnership made a
liquidating distribution (pursuant to the terms of this Agreement) in an
aggregate amount equal to the Fair Market Value of the Partnership’s assets
(after payment of all then existing debts and liabilities of the Partnership)
(with any Equity Securities of the Public Company being valued for this purpose
based on the Imputed Value thereof as of the close of business on the Business
Day immediately preceding the date of the applicable Piggyback Notice) (the
“Piggyback Notice Time”). Following the time that each Holder is required
pursuant to the Registration Rights Agreement to deliver notice (a “Response
Notice”) of its intention to request the inclusion of Registrable Shares in a
Registration pursuant to Section 2.01(a), Section 2.01(b), Section 2.02(a),
Section 2.02(g) or Section 2.02(h) of the Registration Rights Agreement, and
immediately prior to the consummation of the applicable Registration, the
Partnership shall distribute the number of Equity Securities which each Holder
is entitled to register pursuant to the terms of the immediately preceding
sentence

 

72



--------------------------------------------------------------------------------

and the Registration Rights Agreement (including following the operation of
Section 2.04 of the Registration Rights Agreement) (a “Piggyback Exchange”).

(iii) Subject to the immediately succeeding clause (iv), any Holder holding
Common Series B Units, Common Series C Units or Common Series C-2 Units, may, in
its Response Notice, elect to not register the Registrable Shares held by it in
respect of such Common Series B Units, Common Series C Units or Common Series
C-2 Units that would otherwise be eligible to be registered and instead elect to
be distributed such Registrable Shares, in which case the Partnership shall
distribute (and not cause to be registered) the Registrable Shares that such
Holder would have been entitled to register in respect of such Common Series C
Units or Common Series C-2 Units pursuant to the immediately preceding clause
(ii) directly to such Holder, taking into account the operation of the
provisions of Section 2.04 of the Registration Rights Agreement as if such
Holder had elected to register such Registrable Shares.

(iv) For the avoidance of doubt, (A) no Holder that holds Common Series C Units,
Common Series D Units or Common Series C-2 Units shall (in such capacity and
with respect to such Units) be entitled to participate in any Registration
pursuant to Section 2.01(a), Section 2.01(b), Section 2.02(a), Section 2.01(g)
or Section 2.02(h) of the Registration Rights Agreement or pursuant to this
Agreement or receive any distributions pursuant to the immediately preceding
clause (iii) or Section 9.6(b) until such time as the Common Series A Limited
Partners have received aggregate Distributions and/or proceeds from the sale of
Common Series A Units (including pursuant to this Section 9.06) in an amount
equal to the amount that is equal to the aggregate Common Capital Amount of all
such Common Series A Units, and, following such time, such Holders shall only be
entitled to Distributions in accordance with the terms of any applicable
Restricted Unit Agreement and such otherwise applicable terms of Article IV of
this Agreement, and (B) any Distributions of Equity Securities of the Public
Company in respect of Common Series C Units, Common Series D Units or Common
Series C-2 Units pursuant to the Registration Rights Agreement or this Agreement
shall be subject to the escrow provisions of Section 4.1.

(b) Exchanges.

(i) In the event that a Public Offering is consummated, then, if at any time
prior to the forty-two (42) month anniversary of the consummation of such Public
Offering, the Partnership proposes to make any direct or indirect, in-kind
distribution of any Equity Securities of the Public Company directly or
indirectly owned by the Partnership to any of the Common Series A Limited
Partners, excluding any Piggyback Exchange (which shall be governed by the
preceding clause (a)) and excluding any distributions contemplated by Schedule
9.6(b)(i) (each, an “Exchange,” and such Common Series A Limited Partner(s) the
“Exchanging Partners”), the Partnership shall provide at least 15 Business Days’
prior written notice (an “Exchange Notice”) of the same to the Common Series B
Limited Partners, Common Series C Limited Partners and Common Series C-2 Limited
Partners (collectively, the “Other Partners”). The Exchange Notice shall set
forth (among other items): (1) the total number of Equity Securities of the
Public Company proposed to be distributed to the Exchanging Partners, (2) the
Imputed Value of

 

73



--------------------------------------------------------------------------------

such Equity Securities (as of the close of business on the Business Day
immediately preceding the date of such Exchange Notice), (3) the total value of
the Partnership’s assets and liabilities as of such time (with the value of any
Equity Securities of the Public Company directly or indirectly held by the
Partnership as of such time being equal to the Imputed Value of such Equity
Securities as of the close of business on the Business Day immediately preceding
the date of such Exchange Notice), and (4) the Exchange Ratio (as of the time of
such Exchange Notice).

(ii) Upon receipt of any Exchange Notice, each Other Partner shall have fifteen
(15) days within which to provide written notice to the Partnership (an
“Exchange Participation Notice”) setting forth such Other Partner’s election to
participate in such Exchange, and also setting forth the portion of the Units
held by such Other Partner which shall be included in such Exchange (such
portion, with respect to any separate class of Units held by such Other Partner
as of such time, not to exceed a portion of each such class equal to the
Exchange Ratio, and referred to as the “Participating Other Units”). In
consummation of any Exchange, the Partnership shall, in addition to the Equity
Securities originally proposed by the Partnership to be distributed to the
Exchanging Partners pursuant to such Exchange, also concurrently distribute to
the Other Partners who have submitted Exchange Participation Notices such
numbers of Equity Securities of the Public Company as have an aggregate value
(based on the Imputed Value of such Equity Securities as set forth in the
applicable Exchange Notice) equal to the aggregate value that would have been
distributed with respect to the Participating Other Units of such Other Partners
had the Partnership made a liquidating distribution (pursuant to the terms of
this Agreement) as of the date of the applicable Exchange Notice in an aggregate
amount equal to the Fair Market Value of the Partnership’s assets and
liabilities (as set forth in the related Exchange Notice).

(iii) Any Participating Other Units that consist of Common Series C Units or
Common Series C-2 Units of any Other Partner which participate in any Exchange
pursuant to the terms of this Section 9.6 shall consist only of Vested Units
(or, in the case of Common Series C-2 Units, only after a Yield Test Event has
occurred).

(c) Reduction in Units; Section 4.6. Upon the consummation of any Piggyback
Exchange or Exchange pursuant to this Section 9.6, the number of Units held by
the Exchanging Partner (or, in the case of a Piggyback Exchange, the applicable
Holder) shall automatically be deemed reduced by a percentage equal to the
Exchange Ratio, and such number of Units shall be deemed redeemed by the
Partnership in exchange for the Equity Securities distributed pursuant to the
Piggyback Exchange or Exchange pursuant to this Section 9.6. With respect to any
Holder or Exchanging Partner that holds more than one class of Units, the
Partnership shall reasonably determine the Units to be redeemed in order to give
effect to this Section 9.6(c). Section 4.6 of the Agreement, if applicable by
its terms, shall apply to any Piggyback Exchange or Exchange pursuant to this
Section 9.6.

(d) Vesting Shares. The Partnership is acquiring in the Merger 5,000,000 shares
of common stock of the Public Company that are subject to vesting conditions
(the “Vesting Shares”) that restrict the ability of the Partnership or the
Partners to Transfer such Vesting Shares until such time as such vesting
conditions are met. To the extent that the Vesting Shares have not

 

74



--------------------------------------------------------------------------------

met such vesting conditions as of the first time that there is an Exchange,
Piggyback Exchange or Distribution pursuant to this Agreement, the Partnership
will provide in any future Exchange, Piggyback Exchange or Distribution
following the meeting of such vesting conditions that the ultimate economic
benefit derived from the Vesting Shares (if they ultimately vest) is for the
benefit of all Partners as of immediately following the consummation of the
Merger (other than Partners that are holders of Common Series C Units or Common
Series C-2 Units (and solely with respect to such Units) who are no longer
employed at the time that such vesting conditions have been met or at the time
of any Exchange, Piggyback Exchange or Distribution that occurs following the
date on which such vesting condition is met) held by each such Partner as of
immediately following the consummation of the Merger. For purposes of
determining the Fair Market Value of the Partnership’s assets pursuant to this
Agreement, the Vesting Shares shall be attributed no value prior to the vesting
conditions for the Vesting Shares having been met.

(e) Tax Matters. The Partnership agrees that it shall not Transfer any of the
Equity Securities of the Public Company in a manner which causes recognition of
taxable gain for U.S. federal or applicable state and local tax purposes except
where the Partnership, in connection therewith, makes cash distributions to each
of the Partners at least equal to the amount of taxable gain recognized by the
Partnership and allocated to such Partner in connection with such Transfer
multiplied by the Assumed Tax Rate. In connection with any in-kind distributions
of Equity Securities by the Partnership to any of the Partners pursuant to the
terms of this Agreement, the Partnership agrees to utilize commercially
reasonable efforts (including through specific identification of shares or
otherwise) to undertake such in-kind distributions in a manner which, to the
extent permitted by applicable law, minimizes any recognition of any taxable
gains for U.S. federal tax purposes by the Partnership or any Partner in
connection with such in-kind distribution (including pursuant to
Section 704(c)(1)(B), Section 707(a) and/or Section 737 of the Code).

9.7 Preemptive Rights.

(a) Except in the case of Excluded Units, the Partnership shall not issue any
Equity Securities (other than Common Series C Units and Common Series D Units)
after the Original Effective Date (the “New Units”) unless the Partnership shall
have permitted the Common Series A Limited Partners, Common Series B Limited
Partners and the Common Series D Limited Partners to acquire such New Units (the
“Preemptive Offer”) by delivery to the Common Series A Limited Partners, Common
Series B Limited Partners and Common Series D Limited Partners of written notice
of such offer that describes in reasonable detail that the Partnership proposes
to issue such New Units (“Offered Units”), the number or amount of the Offered
Units proposed to be sold, the proposed purchase price therefore and any other
terms and conditions of such offer. The Preemptive Offer shall by its terms
remain open and irrevocable for a period of fifteen (15) days from the date it
is received from the Partnership (the “Preemptive Offer Period”).

(b) Each Common Series A Limited Partner, Common Series B Limited Partner and
Common Series D Limited Partner shall have the option, exercisable at any time
during the Preemptive Offer Period by delivering written notice to the
Partnership, to subscribe for up to its Pro Rata Percentage of the Offered
Units.

(c) The Partnership shall notify each participating Limited Partner within five
(5) days following the expiration of the Preemptive Offer Period of the number
or amount of

 

75



--------------------------------------------------------------------------------

Offered Units which such participating Limited Partner has subscribed to acquire
in connection with such Preemptive Offer.

(d) If less than all of the Offered Units are subscribed for by the
participating Common Series A Limited Partners and Common Series B Limited
Partners in accordance with this Section 9.7, the Partnership shall offer the
remainder of the Offered Units (the “Refused Units”) to the Limited Partners who
have elected to participate in such Preemptive Offer by purchasing their full
portion of the Offered Units (the “Participating Partners”). Any such offer to
the Participating Partners shall by its terms remain open and irrevocable for a
period of fifteen (15) days from the date it is received from the Partnership.
Each Participating Partner shall be permitted to commit to acquiring all of the
Refused Units being reoffered pursuant to this Section 9.7(d) (and any over
commitment shall be cut back pro rata on the basis of each such Participating
Partner’s relative pro rata portion of the Refused Units, as calculated in
accordance with Section 9.7(b)). In the event the Participating Partners do not
repurchase all of the remaining Refused Units, then the Partnership may offer
the remaining Refused Units to any other Persons upon the terms and conditions
including price, which are no more favorable, in the aggregate, to such other
Persons or less favorable to the Partnership than those set forth in the
Preemptive Offer, so long as such the closing of such sales of the Refused Units
occur within 180 days from the expiration of the Preemptive Offer Period.

(e) Upon the closing of the sale to such other Persons of any remaining Refused
Units as set forth in Section 9.7(d), the participating Common Series A Limited
Partners, Common Series B Limited Partners and Common Series D Limited Partners
shall acquire from the Partnership, and the Partnership shall sell to the
participating Common Series A Limited Partners, Common Series B Limited Partners
and Common Series D Limited Partners, the Offered Units subscribed for by the
participating Common Series A Limited Partners, Common Series B Limited Partners
and Common Series D Limited Partners in accordance with this Section 9.7, at the
same terms specified in the Preemptive Offer.

(f) No CVC Holder, member of the CVC Group, LGP Holder or member of the LGP
Group shall acquire from the Partnership or any other Person any debt or debt
securities of the Partnership or any of its Subsidiaries, any rights, options or
warrants to purchase any such debt or debt securities, or any securities of any
type whatsoever which are, or may become, convertible or exchangeable into such
debt or debt securities, unless such CVC Holder, member of the CVC Group, LGP
Holder or member of the LGP Group offers the Daymon Holders, the Centerview
Holders and the Juggernaut Holders the right to participate in such acquisition
in a manner consistent with the “preemptive rights” with respect to Equity
Securities as set forth in this Section 9.7, which provisions shall be
applicable mutatis mutandis. For purposes of this Section 9.7(f), CVC Credit
Partners Group Holding Foundation and its subsidiaries from time to time, and
any funds managed and/or advised by the foregoing entities, shall in each case
not constitute a member of the CVC Group.

(g) Each Partner agrees that, with respect to any debt or debt securities of the
Partnership or any of its Subsidiaries acquired by it or its Affiliates, it will
(and will cause its Affiliates to), to the extent not prohibited by the
applicable credit agreement, indenture or other loan document pursuant to which
such debt or debt securities were issued, vote its interest in such debt or debt
securities for all purposes (including in connection with any restructuring or

 

76



--------------------------------------------------------------------------------

insolvency proceeding) in the same manner and proportion as all other holders of
such debt or debt securities that are unaffiliated with the Partnership or such
Partner. CVC Credit Partners Group Holding Foundation and its subsidiaries from
time to time, and any funds managed and/or advised by the foregoing entities,
shall not be deemed to be members of or an “Affiliate” of any member of the CVC
Group and Bain Capital Public Equity and Bain Capital Credit, LP shall not be
deemed to be a member of or an “Affiliate” of any member of the Daymon Group and
its Affiliates.

9.8 Substituted Partner. Each Person to whom any Unit is Transferred in
accordance with the provisions of this Article IX (other than a Transfer in a
Public Offering or after an initial Public Offering pursuant to Rule 144) shall
agree in writing to be bound by the provisions of this Agreement as a holder of
such Units by execution of a joinder agreement in the form provided by the
General Partner. Upon compliance with Section 9.8 and entry into such joinder,
such Person shall become a Substituted Partner entitled to all the rights of a
Partner with respect to such Unit, and the Schedule of Partners shall be amended
to reflect the name, address and Units of such Substituted Partner and to
eliminate the name and address of and other information relating to the
Transferee with regard to the Transferred Units.

9.9 Effect of Transfer. Following a Transfer of any Unit that is permitted under
this Article IX, the Transferee of such Unit shall be treated as having made all
of the Capital Contributions in respect of, and received all of the
Distributions received in respect of, such Unit, and shall receive allocations
and Distributions under Article IV and Article X in respect of such Unit as if
such Transferee were a Partner.

9.10 Additional Transfer Restrictions. Notwithstanding any other provisions of
this Article IX, no Transfer of Units or any other interest in the Partnership
may be made unless in the opinion of counsel (who may be counsel for the
Partnership), reasonably satisfactory in form and substance to the General
Partner and counsel for the Partnership (which opinion requirement may be
waived, in whole or in part, at the reasonable discretion of the General
Partner), such Transfer would not (a) violate any federal securities laws or any
state securities or “blue sky” laws (including any investor suitability
standards) applicable to the Partnership or the interest to be Transferred,
(b) cause the Partnership to be required to register as an “investment company”
under the Investment Partnership Act of 1940, as amended, (c) cause the
Partnership to have more than 100 partners (within the meaning of Regulations
Section 1.7704-1(h), including the look-through rule in Regulations
Section 1.7704-1(h)(3)) or (d) cause the Partnership to be treated as a
“publicly traded partnership” within the meaning of Section 7704 of the Code.

9.11 Transfer Fees and Expenses. Other than any Transfer pursuant to Sections
9.3 or 9.7, the Transferor and Transferee of any Units or other interest in the
Partnership shall be jointly and severally obligated to reimburse the
Partnership for all reasonable expenses (including attorneys’ fees and expenses)
incurred by or on behalf of the Partnership in connection with any Transfer or
proposed Transfer, whether or not consummated.

9.12 Effective Date of Transfers. Any Transfer and any related admission of a
Person as a Partner in compliance with this Article IX shall be deemed effective
on such date that the Transferee or Successor in Interest complies with the
requirements of this Agreement.

 

77



--------------------------------------------------------------------------------

9.13 Effect of Death or Incapacity. Except as otherwise provided herein, the
death or incapacity of a Partner shall not dissolve or terminate the
Partnership. In the event of such death or incapacity, the executor,
administrator, guardian, trustee or other personal representative of the
deceased or incapacitated Partner shall be deemed to be the assignee of such
Partner’s interest and may, subject to the terms and conditions set forth in
Section 9.8, become a Substituted Partner.

9.14 General Partner Consent. The General Partner hereby consents to a Transfer
of Units to any persons to whom a transfer of Units is expressly permitted by
the terms of this Agreement.

9.15 Structure of Public Offering; Partnership Sales. The General Partner shall
cause any Public Offering or Partnership Sale which is structured as a sale of
less than all of the assets of the Partnership to be consummated in a manner
such that the items of income, gain, loss or deduction resulting from such
Public Offering or Partnership Sale are allocated (taking into account any
allocations required pursuant to Section 704(c) of the Code or the regulations
thereunder) to the maximum extent permitted under applicable Law to the Partners
to whom the proceeds are intended to be distributed.

ARTICLE X

DISSOLUTION AND LIQUIDATION

10.1 Dissolution. The Partnership shall not be dissolved by the admission of
Additional Partners or Substituted Partners. Subject to Section 4.6, the
Partnership shall dissolve, and its affairs shall be wound up upon the first of
the following to occur:

(a) Subject to the express provisions of this Agreement, the consent of the
General Partner; or

(b) the entry of a decree of judicial dissolution of the Partnership under
Section 17-802 of the Delaware Act.

Except as otherwise set forth in this Section 10.1, the Partnership is intended
to have perpetual existence. The death, retirement, resignation, Bankruptcy or
dissolution of a Limited Partner shall not cause a dissolution of the
Partnership, and the Partnership shall continue in existence subject to the
terms and conditions of this Agreement.

10.2 Liquidation and Termination.

(a) On the dissolution of the Partnership, the General Partner shall act as
liquidator or (in its sole discretion) may appoint one or more representatives,
Partners or other Persons as liquidator(s). The liquidators shall proceed
diligently to wind up the affairs of the Partnership and make final
distributions as provided herein and in the Delaware Act. The costs of
liquidation shall be borne as a Partnership expense. Until final distribution,
the liquidators shall continue to operate the Partnership with all of the power
and authority of the General Partner. The steps to be accomplished by the
liquidators are as follows:

 

78



--------------------------------------------------------------------------------

(i) the liquidators shall pay, satisfy or discharge from Partnership funds all
of the debts, liabilities and obligations of the Partnership (including all
expenses incurred in liquidation) or otherwise make adequate provision for
payment and discharge thereof (including the establishment of a cash fund for
contingent liabilities in such amount and for such term as the liquidators may
reasonably determine);

(ii) after payment or provision for payment of all of the Partnership’s
liabilities has been made in accordance with Section 10.2(a)(i), all remaining
assets of the Partnership shall be distributed in accordance with Section 4.1
(taking into account, if applicable, the provisions of Section 4.4 and
Section 4.6), after giving effect to all prior Distributions, and a final
allocation of all items of Income, gain, Loss and expense shall be made in such
a manner that, immediately before distribution of such remaining assets, the
positive balance of the Capital Account of each Limited Partner shall, to the
greatest extent possible, be equal to the net amount that would be distributed
to such Limited Partner in accordance with Section 4.1 (after satisfaction of
any financial obligations of each Limited Partner to the Partnership under any
provisions of this Agreement); and

(iii) any non-cash assets will first be written up or down to their Fair Market
Value, thus creating hypothetical gain or loss (if any), which hypothetical gain
or loss shall be allocated to the Limited Partners’ Capital Accounts in
accordance with the requirements of Regulations Section 1.704-1(b) and other
applicable provisions of the Code and this Agreement. In making such
allocations, the liquidators shall allocate each type of asset (e.g., cash or
cash equivalents, securities or other property) among the Limited Partners
ratably based upon the aggregate amounts to be distributed with respect to the
Units held by each such holder.

10.3 Complete Distribution. Subject to compliance with Section 4.6, the
distribution to a Limited Partner in accordance with the provisions of
Section 10.2 constitutes a complete return to the Limited Partner of its Capital
Contributions and a complete distribution to the Limited Partner of its interest
in the Partnership and all the Partnership’s property and constitutes a
compromise to which all Limited Partners have consented within the meaning of
the Delaware Act. If a Limited Partner returns funds to the Partnership pursuant
to any provision of this Agreement or the Delaware Act and such funds exceed
such Limited Partner’s pro rata share of all funds required to be returned to
the Partnership (an “Over-Returning Limited Partner”), then the Partnership and
the Over-Returning Limited Partner shall have a claim against each Limited
Partner that has received and retained Distributions from the Partnership in
excess of the amounts to which such Limited Partner is entitled pursuant to this
Agreement or the Delaware Act (each, an “Over-Distributed Limited Partner,” with
any excess retained thereby being such Limited Partner’s “Excess Retained
Funds”) for the return to the Partnership, and the application thereby in
settlement among all Over-Returning Limited Partners, of an amount equal to the
Over-Distributed Limited Partner’s Excess Retained Funds. For the avoidance of
doubt, the liability of each Over-Distributed Limited Partner with respect to
any such claim shall be several and not joint and shall be limited to the Excess
Retained Funds of such Over-Distributed Limited Partner.

10.4 Cancellation of Certificate. On completion of the distribution of
Partnership assets as provided herein, the Partnership is terminated (and the
Partnership shall not be terminated prior to such time), and the General Partner
(or such other Person or Persons as the Delaware Act may

 

79



--------------------------------------------------------------------------------

require or permit) shall file a certificate of cancellation with the Secretary
of State of the State of Delaware, cancel any other filings made pursuant to
this Agreement that are or should be canceled and take such other actions as may
be necessary to terminate the Partnership. The Partnership shall be deemed to
continue in existence for all purposes of this Agreement until it is terminated
pursuant to this Section 10.4.

10.5 Reasonable Time for Winding Up. A reasonable time shall be allowed for the
orderly winding up of the business and affairs of the Partnership and the
liquidation of its assets pursuant to Section 10.2 to minimize any losses
otherwise attendant upon such winding up.

10.6 Return of Capital. The liquidators shall not be personally liable for the
return of Capital Contributions or any portion thereof to the Limited Partners
(it being understood that any such return shall be made solely from Partnership
assets).

10.7 HSR Act. Notwithstanding any other provision in this Agreement, in the
event that the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR
Act”) is applicable to any Limited Partner by reason of the fact that any assets
of the Partnership shall be distributed to such Limited Partner in connection
with the dissolution of the Partnership, the dissolution of the Partnership
shall not be consummated until such time as the applicable waiting periods (and
extensions thereof) under the HSR Act have expired or otherwise been terminated
with respect to each such Limited Partner.

10.8 Termination. This Agreement shall terminate with respect to any Limited
Partner at the time at which such Limited Partner ceases to own any Units,
except that such termination shall not affect (i) rights perfected or
obligations incurred by such Limited Partner under this Agreement prior to such
termination and (ii) rights or obligations expressly stated to survive such
cessation of ownership of Units.

ARTICLE XI

CERTAIN AGREEMENTS

11.1 Public Offering; Exchanges.

(a) Public Offering. If, in connection with an initial Public Offering, the
entity that will consummate the initial Public Offering is a Subsidiary, parent
entity, or other affiliated entity that is not the Partnership (the “Public
Vehicle”), then (x) the Partnership and the Partners will cause the Public
Vehicle to enter into the Registration Rights Agreement and (y) the Partnership
will enable (including by causing securities of the Public Vehicle to be,
distributed, exchanged, or otherwise transferred to the Partners as necessary to
enable the direct transfer thereof, provided that, for the avoidance of doubt,
the Partnership shall elect the method of such distribution, exchange or other
transfer) each Partner to exercise and obtain the full benefit of its rights
under this Agreement and under the Registration Rights Agreement to register and
dispose of the securities of the Public Vehicle in the same manner as if the
Partnership had been the entity that consummated the initial Public Offering.

(b) Exchange. In the event that a Public Offering is consummated, then, upon the
forty-two (42) month anniversary of the consummation of such Public Offering,
the Common

 

80



--------------------------------------------------------------------------------

Series B Limited Partners, Common Series C Limited Partners and Common Series
C-2 Limited Partners will receive common stock of the Public Company (the
“Public Security”) in exchange for the Common Series B Units, Common Series C
Units and Common Series C-2 Units then held by such Persons, and, in connection
therewith, the Common Series B Limited Partners, Common Series C Limited
Partners and Common Series C-2 Limited Partners shall take, at the Partnership’s
expense, all reasonable actions in connection with the consummation of such
exchange as the General Partner so requests, including the maintenance of
vesting, forfeiture and Transfer restrictions with respect to the Public
Security issued with respect to Common Series B Units, Common Series C Units and
Common Series C-2 Units that remain unvested at the consummation of such
exchange. The Public Security to be issued to the Common Series B Limited
Partners, Common Series C Limited Partners or Common Series C-2 Limited Partners
in connection with such exchange shall be allocated to each Common Series B
Limited Partner, Common Series C Limited Partner or Common Series C-2 Limited
Partner based on the dollar amount that such Common Series B Limited Partner,
Common Series C Limited Partner or Common Series C-2 Limited Partner would be
entitled to receive had the Partnership sold all of its assets for an amount
equal to the Fair Market Value thereof as of such time (with any Equity
Securities of the Public Company being valued for this purpose based on the
Imputed Value thereof as of such time), followed by a distribution of the
proceeds thereof in accordance with the provisions of Section 4.1 (after payment
of all then existing debts and liabilities of the Partnership).

11.2 Books and Records. The Partnership (or its designee) shall keep (a) correct
and complete books and records of account, and (b) minutes of the proceedings of
meetings of the Partners. Any of the foregoing books, minutes or records may be
in written form or in any other form capable of being converted into written
form within a reasonable time.

11.3 Reserved.

ARTICLE XII

GENERAL PROVISIONS

12.1 [Reserved].

12.2 Amendment. Except as otherwise expressly provided herein, this Agreement
may be amended, modified, or waived only by the General Partner; provided, that

(a) if any such amendment, modification or waiver would (i) adversely affect in
any material respect any Partner or group of Partners disproportionately to the
other Partners, such amendment, modification, or waiver shall also require the
written consent of the Partner or the majority-in-interest of the group of
Partners so adversely affected or (ii) impose material obligations not set forth
in this Agreement on any Partner, such modification, or waiver shall also
require the written consent of each Partner that would bear such obligations;

(b) no amendment to, or modification or waiver of: (i) Sections 7.3(f), 7.3(k),
or this Section 12.2(b); or (ii) Sections 4.6, 6.6 and 7.17(d), in the case of
this clause (b)(ii), that adversely affects in any material respect any
Centerview Investor, in the case of this clause (b), shall be made or any action
shall be taken or not taken having, directly or indirectly, whether under

 

81



--------------------------------------------------------------------------------

or with respect to this Agreement or any other agreement, arrangement or
understanding, the effect of any of the foregoing in this clause (b) (or any
other similar effect, including, for the avoidance of doubt, by merger or other
business combination), without the prior written consent of the Centerview
Investors,

(c) no amendment to, or modification or waiver of: (i) Sections 7.3(f), 7.20(b)
(including Schedule 7.20(b)) , 9.3 (including Schedule 9.3) or this
Section 12.2(c), or (ii) Sections 2.8, 4.3, 5.3, 6.3(a), 6.6, 7.3(g), 7.3(j),
7.11, 7.12, 7.17, 7.18, 7.19, 7.21, 8.3, 8.4, 8.5, 9.1 (including Schedules
9.1(b)(E)(I) and 9.1(b)(E)(II)), 9.4, 9.7, 9.8 and 11.1 and any definitions used
or referred to in any of the foregoing sections, in the case of this clause
(c)(ii) that adversely affects in any material respect any Daymon Holder, in the
case of this clause (c), shall be made or any action shall be taken or not taken
having, directly or indirectly, whether under or with respect to this Agreement
or any other agreement, arrangement or understanding, the effect of any of the
foregoing in this clause (c) (or any other similar effect, including, for the
avoidance of doubt, by merger or other business combination), without the prior
written consent of the Majority Daymon Holder; provided, further that, with
respect to any amendment, modification or waiver that would require the prior
written consent of the Majority Daymon Holder pursuant to this Section 12.2, if
such amendment, modification, or waiver would adversely affect in any material
respect Yonghui disproportionately to the other Daymon Holders, such amendment,
modification, or waiver shall also require the prior written consent of Yonghui;

(d) for so long as the LGP Group holds any Units, no amendment to, or
modification or waiver of any provision of this Agreement that adversely affects
in any respect any LGP Holder without the prior written consent of the Majority
LGP Holders; and

(e) for so long as the CVC Group holds any Units, no amendment to, or
modification or waiver of any provision of this Agreement that adversely affects
in any respect any CVC Holder without the prior written consent of the Majority
CVC Holders.

12.3 Remedies. Each Limited Partner shall have all rights and remedies set forth
in this Agreement and all rights and remedies that such Person has been granted
at any time under any other agreement or contract and all of the rights that
such Person has under any applicable law. Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to enforce such rights specifically (without posting a bond or other
security) to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by applicable law.

12.4 Successors and Assigns. All covenants and agreements contained in this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective Successors in Interest; provided that no Person
claiming by, through or under a Partner (whether as such Partner’s Successor in
Interest or otherwise), as distinct from such Partner itself, shall have any
rights as, or in respect to, a Partner (including the right to approve or vote
on any matter or to notice thereof).

12.5 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable

 

82



--------------------------------------------------------------------------------

law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

12.6 Counterparts. This Agreement may be executed simultaneously in two or more
separate counterparts, any one of which need not contain the signatures of more
than one party, but each of which shall be an original and all of which together
shall constitute one and the same agreement binding on all the parties hereto.

12.7 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of the State of Delaware,
and the parties agree to jurisdiction and venue therein.

12.8 Addresses and Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) sent by facsimile to the recipient (with hard
copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if sent by facsimile before 5:00 p.m. New York time on a
Business Day, and otherwise on the next Business Day, (c) one (1) Business Day
after being sent to the recipient by reputable overnight courier service
(charges prepaid) or (d) delivered by email (so long as the sender of such email
does not receive an automatic reply from the recipient’s email server indicating
that the recipient did not receive such email). Such notices, demands and other
communications shall be sent to the address for such recipient set forth on the
Schedule of Partners, or in the Partnership’s books and records, or to such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party. Any notice to the
Board of Directors, the General Partner or the Partnership shall be deemed given
if received by the Board of Directors or the General Partner at the principal
office of the Partnership designated pursuant to Section 2.5, with a copy to
Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022, Attention:
Howard A. Sobel and Paul F. Kukish.

12.9 Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Partnership or any of its
Affiliates, and no creditor who makes a loan to the Partnership or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement or security agreement executed by the Partnership in favor of such
creditor) at any time as a result of making the loan any direct or indirect
interest in Partnership profits, losses, Distributions, capital or property
other than as a secured creditor.

12.10 Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.

 

83



--------------------------------------------------------------------------------

12.11 Further Action. The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

12.12 Entire Agreement. This Agreement, those documents expressly referred to
herein and other documents dated on or about either the Original Effective Date
or the date hereof (as amended from time to time) related to the subject matter
hereof embody the complete agreement and understanding among the parties hereto
and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, that may have
related to the subject matter hereof in any way.

12.13 Delivery by Facsimile or Email. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or email with scan or facsimile attachment, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.

12.14 Survival. Sections 5.4, 6.3, 7.18, 8.4, 12.14, 12.15 and 12.16 shall
survive and continue in full force in accordance with its terms, notwithstanding
any termination of this Agreement or the dissolution of the Partnership.

12.15 Confidentiality.

(a) The Partnership shall not, nor shall it permit any Subsidiary to, disclose
any Partner’s name or identity as an investor in the Partnership in any press
release or other public announcement or in any document or material filed with
any Governmental Entity, without the prior written consent of such Partner,
which shall not be unreasonably withheld or delayed, unless such disclosure is
otherwise required by applicable law or by any regulatory or self-regulatory
organization having jurisdiction or by order of a court of competent
jurisdiction, in which case (except with respect to disclosure that is required
in connection with the filing of federal, state and local tax returns) prior to
making such disclosure the Partnership shall give written notice to such Partner
describing in reasonable detail the proposed content of such disclosure and
shall permit such Partner to review and comment upon the form and substance of
such disclosure and allow such Partner to seek confidential treatment therefor.

(b) Each Partner expressly agrees to maintain, for so long as such Person is a
Partner and for two (2) years thereafter, the confidentiality of, and not to
disclose to any Person other than the Partnership (and any successor of the
Partnership or any Person acquiring (whether by merger, consolidation, sale,
exchange or otherwise) all or a material portion of the assets or Equity
Securities of the Partnership or any of its Subsidiaries), another Partner or a
Person

 

84



--------------------------------------------------------------------------------

designated by the Partnership or any of their respective financial planners,
accountants, attorneys or other advisors, any information relating to the
business, financial structure, financial position or financial results, clients
or affairs of the Partnership or any of its Subsidiaries that shall not be
generally known to the public, except (i) as otherwise required by applicable
law or by any regulatory or self-regulatory organization having jurisdiction or
by order of a court of competent jurisdiction, in which case (except with
respect to disclosure that is required in connection with the filing of federal,
state and local tax returns) prior to making such disclosure such Partner shall
give written notice to the Partnership describing in reasonable detail the
proposed content of such disclosure and shall permit the Partnership to review
and comment upon the form and substance of such disclosure and allow the
Partnership to seek confidential treatment therefor, and (ii) in the case of any
Partner who is employed by the Partnership or any of its Subsidiaries, in the
ordinary course of his or her duties to the Partnership or any of its
Subsidiaries; provided, however, that a Partner may report to its current or
potential stockholders, limited partners, members, investors or other owners, as
the case may be, regarding the general status of its investment in the
Partnership, including customary financial and tax-related information.
Notwithstanding the provisions of this Section 12.15 to the contrary, if any
holder of Common Units desires to undertake any Transfer of its Units permitted
by this Agreement, such holder may, upon the execution of a confidentiality
agreement (in form reasonably acceptable to the Partnership’s legal counsel) by
any bona fide potential Transferee, disclose to such potential Transferee
information of the sort otherwise restricted by this Section 12.15 if such
holder reasonably believes such disclosure is necessary for the purpose of
Transferring such Units to the bona fide potential Transferee.

12.16 Reimbursement of Expenses. The Partnership shall pay all fees and expenses
incurred by the General Partner.

[END OF PAGE]

[SIGNATURE PAGES FOLLOW]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed or caused to be executed on its
behalf this Agreement as of the date first written above.

 

GENERAL PARTNER: KARMAN GP LLC By:  

/s/ Cameron E.H. Breitner

Name:   Cameron E.H. Breitner Title:   Co-President

 

By:

 

/s/ Timothy J. Flynn

Name:   Timothy J. Flynn Title:  

Co-President

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

LIMITED PARTNERS: CVC ASM HOLDCO, LP By:   CVC ASM HOLDCO GP, LLC Its:   General
Partner

 

By:  

/s/ Cameron E.H. Breitner

  Name: Cameron E.H. Breitner   Title: President

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

KARMAN COINVEST L.P. By:   Karman GP LLC Its:   General Partner

 

By:  

/s/ Timothy J. Flynn

  Name: Timothy J. Flynn   Title: Co-President

 

By:   /s/ Cameron E.H. Breitner   Name: Cameron E.H. Breitner   Title:
Co-President

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

GREEN EQUITY INVESTORS VI, L.P. By:   GEI CAPITAL VI, LLC Its:   General Partner

 

By:  

/s/ Timothy J. Flynn

  Name: Timothy J. Flynn   Title: Senior Vice President

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

GREEN EQUITY INVESTORS SIDE VI, L.P. By:   GEI CAPITAL VI, LLC Its:   General
Partner

 

By:  

/s/ Timothy J. Flynn

  Name: Timothy J. Flynn   Title: Senior Vice President

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

LGP ASSOCIATES VI-A LLC By:   PERIDOT COINVEST MANAGER LLC Its:   Manager By:  
LEONARD GREEN & PARTNERS, L.P. Its:   Manager

 

By:   LGP MANAGEMENT, INC. Its:   General Partner

 

By:  

/s/ Timothy J. Flynn

  Name: Timothy J. Flynn   Title: Senior Vice President

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

LGP ASSOCIATES VI-B LLC By:   PERIDOT COINVEST MANAGER LLC Its:   Manager By:  
LEONARD GREEN & PARTNERS, L.P. Its:   Manager

 

By:   LGP MANAGEMENT, INC. Its:   General Partner

 

By:  

/s/ Timothy J. Flynn

  Name: Timothy J. Flynn   Title: Senior Vice President

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

KARMAN II COINVEST LP By:   PERIDOT COINVEST MANAGER LLC Its:   Manager By:  
LEONARD GREEN & PARTNERS, L.P. Its:   Manager

 

By:   LGP MANAGEMENT, INC. Its:   General Partner

 

By:  

/s/ Timothy J. Flynn

  Name: Timothy J. Flynn   Title: Senior Vice President

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

BC EAGLE HOLDINGS, L.P. By: BC EAGLE HOLDINGS GP LIMITED Its: General Partner
By:  

/s/ Ryan Cotton

  Name: Ryan Cotton   Title: Director

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

CENTERVIEW CAPITAL, L.P. By: CENTERVIEW CAPITAL GP, L.P. Its: General Partner
By:  

/s/ Brian Ratzan

  Name: Brian Ratzan   Title: Partner

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

CENTERVIEW EMPLOYEES, L.P. By: CENTERVIEW CAPITAL GP, L.P. Its: General Partner
By:  

/s/ Brian Ratzan

  Name: Brian Ratzan   Title: Partner

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.



--------------------------------------------------------------------------------

JCP ASM HOLDCO, L.P. By: Its: By:  

/s/ John D Shulman

  Name: John D Shulman   Title:                                    
                                                

SIGNATURE PAGE TO EIGHTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF KARMAN TOPCO L.P.